Execution Copy




SECOND AMENDED AND RESTATED SHAREHOLDERS AGREEMENT
dated January 10, 2019


with effect from July 1, 2018 among
ATAIROS GROUP, INC.,
as the Company,


COMCAST AG HOLDINGS, LLC,
as a Shareholder,


COMCAST SPECTACOR VENTURES, LLC,


as a Shareholder,


ATAIROS PARTNERS, L.P.,
as a Shareholder,


ATAIROS MANAGEMENT, L.P.,
as the Manager, and
solely for purposes of the Comcast Provisions,
COMCAST CORPORATION






    
    


TABLE OF CONTENTS


Article 1 Page
Definitions                                        1
Section 1.01.
Definitions.                            1

Section 1.02.
Other Definitional and Interpretative Provisions.        19



Article 2
Purposes; Investments; Issuance of Company Securities                20
Section 2.01.
Business Purpose.                        20

Section 2.02.
Investments.                            20




--------------------------------------------------------------------------------



Section 2.03.
Temporary Investment of Funds.                21

Section 2.04.
Original Issuance of Company Securities.            21



Article 3
Management of the Company; the Manager                        22
Section 3.01.
Management Generally.                    22

Section 3.02.
Memorandum and Articles of Association Provisions.    22

Section 3.03.
The Manager.                        22

Section 3.04.
Cause Event.                        23



Article 4
Consent Rights                                    24
Section 4.01.
Actions Requiring Consent.                    24

Section 4.02.
Further Agreements with Respect to Actions Requiring

Consent.
26

Section 4.03.
Core Business Determination.                26



Article 5
Restrictions on Transfer                                27
Section 5.01.
General Restrictions on Transfer.                27

Section 5.02.
Legends.                            27

Section 5.03.
Restrictions on Transfers; Comcast Permitted Transferees28    

 
Article 6
Capital Commitments and Capital Contributions                    31
Section 6.01.
Capital Commitments.                    31

Section 6.02.
Drawdowns.                            32

Section 6.03.
Reinvestment.                        34



Article 7
Expenses                                        34
Section 7.01.
Definition and Payment of Manager Expenses.        34

Section 7.02.
Definition and Payment of Company Expenses.        35

Article 8
Distributions; Allocations; Capital Accounts                        36
Section 8.01.
Distributions Generally.                    36

Section 8.02.
Distributions of Proceeds of Investments.            36

Section 8.03.
Other Provisions Applicable to Distributions.        37

Section 8.04.
Tax Distributions.                        39

Section 8.05.
Other General Principles of Distribution.            40

Section 8.06.
Capital Account.                        43

Section 8.07.
Allocations.                            44

Section 8.08.
Special Allocations.                        45

Section 8.09.
Revaluations.                        46

Section 8.10.
Tax Allocations.                        46

Section 8.11.
Change in Interests During a Tax Year.            46






--------------------------------------------------------------------------------



Article 9
Right of First Offer                                    46
Section 9.01.
Right of First Offer.                        46



Article 10
Certain Covenants and Agreements                            48
Section 10.01.
Confidentiality.                        48

Section 10.02.
Reports.                            51

Section 10.03.
Other Information and Assistance.                52

Section 10.04.
Conflicting Agreements.                    52

Section 10.05.
Business Opportunity.                    53

Section 10.06.
Indemnification; Exculpation; Advancement of Expenses.    54

Section 10.07.
Co-Investors.                        57

Section 10.08.
Additional Comcast Rights.                    58

Section 10.09.
Advisory Board.                        60

Section 10.10.
Comcast Executive Committee.                60

Section 10.11.
Administrative Services.                    60

Section 10.12.
Non-solicitation; Non-hire.                    60

Section 10.13.
Accountants.                            61

Section 10.14.
FCC Order; DOJ Order.                    61

Section 10.15.
Non-Affiliation of Comcast and the Company.        61

Section 10.16.
HSR Filings.                            62

Section 10.17.
Manager and ManagementCo Shareholder Actions 62

Requiring Consent.                            
Section 10.18.
Exclusivity.                            62

Section 10.19.
Certain Tax Matters.                    62

Section 10.20.
Tax Year.                            67

Section 10.21.
Portfolio Company Debt.                    67

Section 10.22.
Comcast Securities.                        67

Article 11
Winding-Up and Dissolution of the Company                    68
Section 11.01.
Winding-Up of the Company.                68

Section 11.02.
Clawback.                            69

Article 12
Miscellaneous    71
Section 12.01.
Binding Effect; Assignability; Benefit.            71

Section 12.02.
Notices.                            71

Section 12.03.
Amendment; Waiver; Consent.                74

Section 12.04.
Fees and Expenses.                        74

Section 12.05.
Governing Law.                        75

Section 12.06.
Jurisdiction.                            75

Section 12.07.
WAIVER OF JURY TRIAL.                    75

Section 12.08.
Specific Performance.                    75

Section 12.09.
Counterparts; Effectiveness.                75

Section 12.10.
Entire Agreement.                        75

Section 12.11.
Severability.                            76




--------------------------------------------------------------------------------



Section 12.12.
Guarantee.                            76

Section 12.13.
Representations.                        77

Section 12.14.
Safe Harbor Rules.                        78

Section 12.15.
Advisers Act.                        79







Schedule I    Capitalization; Capital Commitments Schedule II    Comcast Core
Business Exclusions Schedule III    Cash Management Policy
Schedule IV    Strategic Co-Investor Exclusions





--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED SHAREHOLDERS AGREEMENT


SECOND AMENDED AND RESTATED SHAREHOLDERS AGREEMENT
(this “Agreement”) dated January 10, 2019 with effect from July 1, 2018 among
(i)
Atairos Group, Inc., a Cayman Islands exempted company (the “Company”),

(ii)Comcast AG Holdings, LLC, a Delaware limited liability company (“Comcast AG
Shareholder”), (iii) Comcast Spectacor Ventures, LLC, a Delaware limited
liability company (“Comcast Spectacor Shareholder” and together with Comcast AG
Shareholder referred to individually and collectively herein as “Comcast
Shareholder”), Atairos Partners, L.P., a Cayman Islands exempted limited
partnership (“ManagementCo Shareholder”), (v) Atairos Management, L.P., a
Delaware limited partnership (the “Manager”), and (vi) solely for purposes of
the Comcast Provisions, Comcast Corporation, a Pennsylvania corporation
(“Comcast”).


W I T N E S S E T H :


WHEREAS, as of November 24, 2015, and effective as of January 1, 2016, the
Company, Comcast AG Shareholder, ManagementCo Shareholder, the Manager and
Comcast (solely for purposes of the Comcast Provisions) entered into a
Shareholders Agreement (the “Original Agreement”), pursuant to which on January
1, 2016, the Company issued to Comcast AG Shareholder and ManagementCo
Shareholder Company Securities in the amounts set forth on Schedule I to the
Original Agreement;


WHEREAS, the parties to the Original Agreement entered into the First Amendment
dated September 15, 2016, the Second Amendment dated July 28, 2017 and the Third
Amendment dated February 21, 2018;


WHEREAS, the Original Agreement was amended and restated in its entirety by the
Amended and Restated Shareholders Agreement, dated as of March 31, 2018 (the
“First Amended Agreement”), pursuant to which the Company issued to Comcast
Spectacor Shareholder Company Securities as set forth on Schedule I to the First
Amended Agreement; and


WHEREAS, the parties hereto now desire to amend and restate the First Amended
Agreement in its entirety to amend certain provisions of the First Amended
Agreement to govern the parties’ rights, duties and obligations.


NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:


ARTICLE 1
Definitions


Section 1.01.    Definitions.
    


66677181_14
1

--------------------------------------------------------------------------------





(a)As used in this Agreement, the following terms have the following meanings:
“Advisers Act” means the U.S. Investment Advisers Act of 1940.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person;
provided that, for the avoidance of doubt, (i) neither Comcast Shareholder nor
any of its Affiliates shall be deemed an “Affiliate” of any of the Company,
ManagementCo Shareholder, the Manager or any of their respective Affiliates and
(ii) none of the Company, ManagementCo Shareholder, the Manager or any of their
respective Affiliates shall be deemed an “Affiliate” of Comcast Shareholder or
any of its Affiliates; provided, further, that no Portfolio Company, Subsidiary
of any Portfolio Company or Affiliate of any Portfolio Company which is
controlled by such Portfolio Company shall be an Affiliate of the Company,
ManagementCo Shareholder, the Manager or any of their respective Affiliates. For
the purpose of this definition, the term “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.
“Alternative Investment Vehicle” means any Person formed for the purpose of
making any Investment in accordance with Section 2.02(b).
“Applicable Law” means, with respect to any Person, any transnational, domestic
or foreign federal, state or local (statutory, common or otherwise)
constitution, treaty, convention, ordinance, code, rule, regulation, order,
injunction, judgment, decree, ruling or other similar requirement enacted,
adopted, promulgated or applied by a Governmental Authority (including, for the
avoidance of doubt, consent decrees, commitments, conditions and other similar
obligations) that is binding upon or applicable to such Person.
“Asset Ratio” means, with respect to any repurchase of Shares in accordance with
Section 8.05(g) at any time, the Class I-A AG Asset Ratio, the Class I-A
Spectacor Asset Ratio, the Class I-B Asset Ratio or the Class II Asset Ratio, as
the context may require.
“Available Capital Commitment” means, with respect to any Shareholder at any
time, the excess, if any, of (a) such Shareholder’s Capital Commitment at such
time over (b) such Shareholder’s aggregate Capital Contributions made prior to
such time (including Capital Contributions to fund Company Expenses, but
excluding Capital Contributions made by Comcast Shareholder to fund the
Management Fee), subject to adjustment as provided in Section 6.03. The
calculation prior to July 1, 2018 of each Shareholder’s Available Capital
Commitment shall utilize such Shareholder’s Capital Commitment indicated on
Schedule I to this Agreement as effective as of January 1, 2016 (but after
giving effect to the admission of Comcast Spectacor Shareholder as a
Shareholder) and the definition of “Available Capital Commitment” set forth in
this Agreement as in effect at such time.


66677181_14
2

--------------------------------------------------------------------------------







“Available Commitment Percentage” means, with respect to any Shareholder at any
time, the percentage derived by dividing such Shareholder’s Available Capital
Commitment at such time by the aggregate amount of the Available Capital
Commitments of all Shareholders at such time.
“Board” means the board of directors of the Company.


“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by Applicable Law to close.


“Capital Commitment” means, with respect to any Shareholder at any time, the
amount specified as such Shareholder’s “Capital Commitment” on, and subject to
adjustment as provided in, Schedule I to this Agreement, which amount shall be
equal to such Shareholder’s Original Capital Commitment plus its Non-U.S.
Capital Commitment. For the avoidance of doubt, the Capital Commitment of
Comcast AG Shareholder set forth on Schedule I to the Original Agreement was
reduced by the Capital Commitment of Comcast Spectacor Shareholder set forth on
Schedule I to the First Amended Agreement.
“Capital Contribution” means, with respect to any Shareholder, the subscription
price paid by such Shareholder for additional Class I Shares to be issued by the
Company in respect of an Investment or Company Expense pursuant to Article 6,
including, in the case of Comcast AG Shareholder, in respect of the Management
Fee.


“Carrying Value” means, with respect to any asset of the Company other than
money, such asset’s adjusted basis for U.S. federal income tax purposes, except
that:
(i)    the initial Carrying Value of any asset contributed by a Shareholder to
the Company shall be the Fair Market Value of such asset on the date of the
contribution, as determined by the Manager in its reasonable discretion;
(ii)    the Carrying Value of all assets of the Company may be adjusted to equal
their respective Fair Market Values pursuant to Section 8.09;
(iii)    as of the date on which any Company asset is distributed to a
Shareholder in kind, the Carrying Value of such asset shall be adjusted to equal
the Fair Market Value of such asset on such date, as determined by the Manager
in its reasonable discretion pursuant to Section 8.05(b);
(iv)    the Carrying Value of an asset shall be adjusted by the Depreciation
taken into account with respect to such asset for purposes of computing Profits
and Losses, rather than by the depreciation, amortization or other cost recovery
allowable with respect to such asset for U.S. federal income tax purposes; and
(v)    the Carrying Value of the Company’s assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Section 734(b) of the Code or Section 743(b) of the Code, but only
to the extent that such adjustments are taken into account in determining
Capital Account balances pursuant to




66677181_14
3

--------------------------------------------------------------------------------







U.S. Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and clause (vi) of the
definition of “Profits” and “Losses.”
“Cause Event” means the occurrence of any of the following events: (i) a
material breach by the Company, ManagementCo Shareholder or the Manager of its
obligations under this Agreement or by the Manager of its obligations under the
Management Agreement and, in either case, such breach results in a material
adverse effect on the Company and such breach (if capable of being cured) has
not been cured prior to the 10th Business Day following written notice thereof
delivered to the Company, ManagementCo Shareholder or the Manager, as
applicable, by Comcast, (ii) the felony conviction (including by plea of no
contest) of the Initial CEO, any successor chief executive officer of the
Manager or the Company, ManagementCo Shareholder or the Manager to a crime
constituting fraud or embezzlement, (iii) any act or omission by the Initial
CEO, any successor chief executive officer of the Manager or the Company,
ManagementCo Shareholder or the Manager that results in a material adverse
effect on the Company and which act or omission constitutes fraud, willful
misconduct or recklessness, or (iv) a judgment or order (other than any
temporary, preliminary or similar injunction, judgment or order) issued by a
court or governmental body of competent jurisdiction finding that ManagementCo
Shareholder, the Manager, the Initial CEO or any successor chief executive
officer of the Manager or the Company has engaged in willful misconduct, fraud
or recklessness in connection with the performance of such Person’s duties to
the Company.
“Class I Shareholder” means a Shareholder holding Class I Shares.
“Class I Shares” means Class I-A Shares and Class I-B Shares.
“Class I-A AG Asset Ratio” means, with respect to any repurchase of Shares from
Comcast AG Shareholder in accordance with Section 8.05(g) at any time, the
percentage determined by dividing (i) the aggregate Distribution Tier Return
Amounts for Comcast AG Shareholder in respect of the distribution event giving
rise to such repurchase, by (ii) the aggregate amounts that would be
distributable to Comcast AG Shareholder at such time based on a hypothetical
liquidation of the Company as if all Company Assets were sold at the Quarterly
Value thereof.


“Class I-A Shareholder” means a Shareholder holding Class I-A Shares.
“Class I-A Shares” means the Class I-A Shares, par value US$0.0001 per share, of
the Company.
“Class I-A Spectacor Asset Ratio” means, with respect to any repurchase of
Shares from Comcast Spectacor Shareholder in accordance with Section 8.05(g) at
any time, the percentage determined by dividing (i) the aggregate Distribution
Tier Return Amounts for Comcast Spectacor Shareholder in respect of the
distribution event giving rise to such repurchase, by (ii) the aggregate amounts
that would be distributable to Comcast Spectacor Shareholder at such time based
on a hypothetical liquidation of the Company as if all Company Assets were sold
at the Quarterly Value thereof.


66677181_14
4

--------------------------------------------------------------------------------





“Class I-B Asset Ratio” means, with respect to any repurchase of Class I-B
Shares from ManagementCo Shareholder in accordance with Section 8.05(g) at any
time, the percentage determined by dividing (i) the aggregate Distribution Tier
Return Amounts for Class I-B Shares in respect of the distribution event giving
rise to such repurchase, by (ii) the aggregate amounts that would be
distributable to ManagementCo Shareholder in respect of its Class I-B Shares at
such time based on a hypothetical liquidation of the Company as if all Company
Assets were sold at the Quarterly Value thereof.
“Class I-B Shares” means the Class I-B Shares, par value US$0.0001 per share, of
the Company.
“Class II Asset Ratio” means, with respect to any repurchase of Class II Shares
from ManagementCo Shareholder in accordance with Section 8.05(g) at any time,
the percentage determined by dividing (i) the aggregate Distribution Tier Return
Amounts for Class II Shares in respect of the distribution event giving rise to
such repurchase, by (ii) the aggregate amounts that would be distributable to
ManagementCo Shareholder in respect of its Class II Shares at such time based on
a hypothetical liquidation of the Company as if all Company Assets were sold at
the Quarterly Value thereof .
“Class II Distribution” means any amount distributed to the holder of Class II
Shares pursuant to Section 8.02(e)(ii), 8.02(f) or 8.02(g) or (to the extent
attributable to Section 8.02(e)(ii), 8.02(f) or 8.02(g)), Section 11.01(b).
“Class II Shareholder” means the Shareholder holding Class II Shares.
“Class II Shares” means the Class II Shares, par value US$0.0001 per share, of
the Company.
“Code” means the U.S. Internal Revenue Code of 1986.
“Comcast Core Business” means a core business of Comcast and its Subsidiaries;
provided that no business set forth on Schedule II shall constitute a “Comcast
Core Business” (it being understood that the businesses set forth on Schedule II
are provided merely as examples of businesses that are not Comcast Core
Businesses, and the failure to include any business on Schedule II does not
create any implication that any such omitted business is, or is not, a Comcast
Core Business).
“Comcast Indemnified Party” means any of the following parties: (i) each Comcast
Shareholder, (ii) each Affiliate of each Comcast Shareholder, (iii) each
partner, stockholder, member, director, officer, fiduciary, manager, controlling
Person, employee and agent of each Comcast Shareholder or any Affiliate of each
Comcast Shareholder and (iv) each partner, stockholder, member, director,
officer, fiduciary, manager, controlling Person, employee and agent of any
Person specified in clause (iii) of this sentence; provided, however, that any
stockholder of Comcast shall not be a Comcast Indemnified Party if such Person
would be a Comcast Indemnified Party solely by reason of such Person’s status as
a stockholder of Comcast.


66677181_14
5

--------------------------------------------------------------------------------





“Comcast Investment Vehicle” means any Alternative Investment Vehicle in which
Comcast Shareholder (or any Affiliate thereof) participates or owns an interest,
directly or indirectly.
“Comcast Permitted Affiliate Transferee” means Comcast, any Comcast Successor or
any Subsidiary of Comcast or any Comcast Successor.
“Comcast Permitted Spin Transferee” means any Person to whom Company Securities
are Transferred in connection with a Comcast Spin Transaction; provided that
such Person has, and demonstrates to the reasonable satisfaction of the Manager,
the financial wherewithal to honor (i) in the case of a Transfer of all of
Comcast Shareholder’s Company Securities to such Person, Comcast Shareholder’s
obligations under this Agreement and the Memorandum and Articles of Association
or (ii) in the case of a Partial Spin Transfer, the obligations of Comcast
Shareholder under this Agreement and the Memorandum and Articles of Association
that are indirectly allocated to such Person pursuant to Section 5.03(c)(ii).
“Comcast Permitted Transferee” means a Comcast Permitted Affiliate Transferee or
a Comcast Permitted Spin Transferee.
“Comcast Provisions” means Sections 10.03, 10.08, 10.09, 10.10 and 10.11 and
Article 12.
“Comcast Shareholder Rights and Obligations” means all rights and obligations
that apply to Comcast Shareholder under this Agreement and the Memorandum and
Articles of Association.
“Comcast Spin Transaction” means a demerger, spinoff, splitoff or similar
transaction involving the separation of any Comcast businesses by means of a
distribution to Comcast shareholders.
“Comcast Successor” means any entity (i) into which Comcast merges, (ii) to
which Comcast transfers all or substantially all of its assets or (iii) of which
Comcast becomes a Subsidiary as part of a reorganization, restructuring or other
transaction (or, if such entity has an ultimate parent company, the ultimate
parent company of such entity).
“Commencement Date” means January 1, 2016 or such other date as may be mutually
agreed by Comcast and the Manager.
“Commitment Period” means the period commencing on the Commencement Date and
ending on the earlier to occur of (i) the close of business on the tenth
anniversary of the Commencement Date (or, if such day is not a Business Day, the
first Business Day following the tenth anniversary of the Commencement Date),
subject to extension for up to two additional years in the sole discretion of
the Manager by notice to each Shareholder, which notice may not be given earlier
than the ninth anniversary of the Commencement Date or later than the nine year
and nine month anniversary of the


66677181_14
6

--------------------------------------------------------------------------------





Commencement Date; and (ii) the early termination of the Commitment Period
pursuant to Section 6.01(c).
“Communications Act” means the U.S. Communications Act of 1934, together with
the written orders, policies and decisions of the FCC.


“Company Debt” means the aggregate Debt of the Company and its Subsidiaries.
  
“Company Debt Ratio” means, as of any determination date, the ratio of (i) the
Company Debt as of such date to (ii) the Unreturned Capital Amount as of such
date.


“Company Entities” means (i) the Company, (ii) any Comcast Investment Vehicle,
(iii) any Subsidiary of the Company or of any Comcast Investment Vehicle, (iv)
any Flow-Through Portfolio Company and any of its Subsidiaries that is treated
either as a partnership or a disregarded entity for U.S. federal income tax
purposes and (v) any Consolidated Portfolio Company and any of its Subsidiaries.


“Company Expenses Drawdown Amount” means the aggregate Capital Contributions to
be made by the Shareholders with respect to Company Expenses in connection with
any draw of Capital Contributions pursuant to Article 6.


“Company Securities” means (i) the Class I-A Shares, (ii) the Class I-B Shares
and (iii) the Class II Shares.


“Consolidated Portfolio Company” means a Controlled Portfolio Company that is
not a Flow-Through Portfolio Company and is required by Applicable Law to be
included in a combined, consolidated or unitary tax return with Comcast or any
of its Affiliates.


“Controlled Portfolio Company” means a Portfolio Company if the Company,
directly or through one or more Subsidiaries, owns securities having a majority
of the voting power in electing the board of directors (or analogous governing
body) of such Portfolio Company or, in the case of a partnership, limited
liability company or other similar entity that is not governed by a board of
managers (or analogous governing body), the Company, directly or through one or
more Subsidiaries, serves as general partner or managing member of such
Portfolio Company.
“Convertible Security” means any security of a Portfolio Company that is
exercisable or exchangeable for, or convertible into, any other security of such
Portfolio Company, including warrants, options, convertible or exchangeable
securities and other similar securities.
“Debt” means, with respect to any Person, (i) all indebtedness of such Person
for borrowed money; (ii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (iii) all obligations of such
Person in respect of letters of credit, bankers’ acceptances or other similar
instruments; (iv) all obligations of such Person to pay the deferred and unpaid
purchase price of property or services which are recorded as liabilities under
GAAP, excluding trade payables arising in the ordinary


66677181_14
7

--------------------------------------------------------------------------------





course of business; (v) all obligations of such Person as lessee under any lease
of any property which, in conformity with GAAP, is required to be capitalized on
the balance sheet of such Person; and (vi) all obligations of the types
described in the preceding clauses (i) through (v) of other Persons guaranteed
by such Person or secured by a lien on any asset of such Person, whether or not
such obligation is assumed by such Person.
  
“Depreciation” means, with respect to any asset of the Company, the
depreciation, amortization or other cost recovery deduction, if any, allowable
with respect to such asset for U.S. federal income tax purposes, except that if
the Carrying Value of such asset differs from such asset’s adjusted basis for
U.S. federal income tax purposes, any Depreciation with respect to such asset
shall be computed pursuant to U.S. Treasury Regulations Section
1.704-1(b)(2)(iv)(g) by reference to the Carrying Value of such asset, rather
than by reference to the adjusted tax basis of such asset.
“Disposition” means any sale, exchange, transfer or other disposition of all or
any portion of any Portfolio Company Securities.
“Distribution Tier” means each of Sections 8.02(a), 8.02(b), 8.02(c), 8.02(d),
8.02(e), 8.02(f) and 8.02(g).
“Eligible ROFO Holder” means, with respect to any Person, that one or more
Eligible ROFO Persons collectively, directly or indirectly, (i) own equity
securities issued by such Person that carry voting power representing at least
20% of the aggregate voting power of all classes of equity securities issued by
such Person having the right to elect the board of directors (or analogous
governing body) of such Person or (ii) otherwise exercise substantial influence
over such Person (through the ownership of voting securities, by contract or
otherwise).
“Eligible ROFO Persons” means (i) Brian L. Roberts, (ii) any lineal descendant
or ancestor or sibling (by birth or adoption) of Brian L. Roberts, (iii) any
spouse or former spouse of any of the foregoing, (iv) any legal representative
or estate of any of the foregoing, (v) any trust (including a revocable trust,
declaration trust or a voting trust), guardianship or custodianship for the
benefit of any of the foregoing, and (vi) any corporation, private charitable
foundation or other organization controlled by any of the foregoing (other than
Comcast, the Comcast Permitted Spin Transferee or any of their respective
controlled Affiliates).
“Excess Transaction Fees” means any Transaction Fees received by the Company or
the Manager or any of its Affiliates that exceed the amount of subsequently
payable Management Fees pursuant to the Management Agreement.
“Exchange Act” means the U.S. Securities Exchange Act of 1934.


“Fair Market Value” means, with respect to any assets, as of the relevant date
of determination, the price that a willing buyer, not Affiliated with the seller
and under no compulsion to buy, would pay in an arms-length transaction for such
assets to a willing seller, under no compulsion to sell.


66677181_14
8

--------------------------------------------------------------------------------







“FCC” means the U.S. Federal Communications Commission.
“Flow-Through Portfolio Company” means a Controlled Portfolio Company treated
either as a partnership or a disregarded entity for U.S. federal income tax
purposes.
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.
“Governmental Order” means any order, decree, injunction or judgment of any
Governmental Authority.
“Indemnified Party” means any Comcast Indemnified Party and any Manager
Indemnified Party.
“Initial CEO” means Michael J. Angelakis.


“Initial CEO Event” means an event that shall be deemed to have occurred if the
Initial CEO: (i) is no longer dedicated on a substantially full-time basis to
the Company’s business; (ii) is not the Manager’s or the Company’s chief
executive officer or lead investment professional; (iii) (a) does not control,
directly or indirectly, the general partner of the Manager or does not hold,
directly or indirectly, a majority of the voting power of the equity interests
of the Manager entitled to vote generally, or (b) does not control, directly or
indirectly, the general partner of ManagementCo Shareholder or does not hold,
directly or indirectly, a majority of the voting power of the equity interests
of ManagementCo Shareholder entitled to vote generally; or (iv) does not,
together with any estate planning or similar vehicles of the Initial CEO, hold,
directly or indirectly, economic interests of ManagementCo Shareholder
representing the right to receive at least 20% of the proceeds of Class II
Distributions.
“Investment” means an investment by the Company or an Alternative Investment
Vehicle in any equity securities or equity-related securities (including
preferred equity, convertible debt or similar securities) or debt securities or
in other economic rights (including pursuant to any profit sharing, revenue
sharing or financing arrangement); provided, however, any investment of cash
pursuant to Section 2.03 shall not constitute an Investment.
“Investment Drawdown Amount” means the aggregate Capital Contributions to be
made by the Shareholders with respect to an Investment in connection with any
draw of Capital Contributions pursuant to Article 6.
“Investment in the United States” means an Investment with a principal place of
business located in the United States or with respect to which the majority of
its revenue from operations is derived in the United States, as determined at
the time such Investment is made.




66677181_14
9

--------------------------------------------------------------------------------





“IRR” means, with respect to any Capital Contributions and issuance of Class I
Shares, an internal rate of return on such Capital Contribution calculated in
accordance with accepted financial principles, compounded annually. The
following rules shall be used in calculating an IRR:
(i)    such calculation shall take into account each Capital Contribution at the
time such Capital Contribution was made; and
(ii)    such calculation shall take into account (A) the distribution in
question at the time such distribution is made or to be made and (B) each prior
distribution in respect of the Class I Shares issued pursuant to the relevant
Capital Contribution at the time such prior distribution was made.
“Letter Agreement” means the Letter Agreement dated the date of the Original
Agreement among the Initial CEO, Comcast, the Company, Comcast AG Shareholder,
ManagementCo Shareholder and the Manager, as in effect from time to time.
“Management Agreement” means the Management Agreement between the Manager and
the Company entered into on the date of the Original Agreement, as in effect
from time to time.
“Management Fee” means:
(i)
with respect to calendar years 2016 and 2017, an annual management fee equal to
$40,000,000 for calendar year 2016 and increased for calendar year 2017 based on
the percentage increase in the U.S. Consumer Price Index for all Urban Consumers
(as published by the U.S. Department of Labor - Bureau of Labor Statistics)
(“CPI”) for the prior 12 months;

(ii)
with respect to the first and second quarters of calendar year 2018, an annual
management fee equal to the management fee for calendar year 2017, increased as
of January 1, 2018 based on the CPI for the prior 12 months;

(iii)
with respect to the third and fourth quarters of calendar year 2018, an annual
management fee equal to the management fee for the second quarter of calendar
year 2018 calculated in accordance with the foregoing clause (ii), plus
$1,250,000 per quarter (the “Step-Up”);

(iv)
with respect to calendar year 2019, an annual management fee equal to the
management fee for calendar year 2018, calculated as if the Step-Up had applied
for all of calendar year 2018 (i.e., as if the management fee for 2018 has been
increased by $5,000,000), increased as of January 1, 2019 based on the
percentage increase in the CPI for the prior 12 months; and

(v)
with respect to each subsequent calendar year, an annual management equal to the
management fee for the immediately preceding calendar year,

increased as of January 1 of such subsequent calendar year based on the
percentage increase in the CPI for the prior 12 months,




66677181_14
10

--------------------------------------------------------------------------------





in each case payable quarterly in advance on the first Business Day of each
Quarterly Period, except as provided under the terms of any Management Fee
Payment Agreement then in effect.
If the Manager fails to maintain an office outside of the United States at any
time after January 1, 2019 (either because the office has not opened or is
subsequently closed), the then-applicable Management Fee amount will be reduced
by an amount equal to $5,000,000 plus the aggregate amount of any increases
calculated in accordance with clause (iv) or (v) of the immediately preceding
sentence attributable to the additional $5,000,000, as calculated by the Manager
in its reasonable discretion. The terms of any Management Fee Payment Agreement
shall not alter the calculation of the amount of the Management Fee in respect
of any period.
“Management Fee Payment Agreement” means any agreement entered into between the
Company and the Manager concerning the terms of the payment of the Management
Fee, which agreement may not accelerate the payment of the Management Fee.
“ManagementCo Shareholder Partnership Agreement” means the Amended and Restated
Agreement of Exempted Limited Partnership of ManagementCo Shareholder, as in
effect from time to time.
“ManagementCo Shareholder Permitted Transferee” means any controlled Affiliate
of the Initial CEO.
“Manager Indemnified Party” means any of the following parties: (i) each
director of the Board, (ii) the Manager, (iii) ManagementCo Shareholder
(including when acting in the capacity as the Tax Matters Partner or the
Partnership Representative), (iv) each Affiliate of the Manager or ManagementCo
Shareholder, (v) each partner, stockholder, member, director, officer,
fiduciary, manager, controlling Person, employee and agent of the Manager,
ManagementCo Shareholder or any Affiliate of the Manager or ManagementCo
Shareholder, including the Designated Individual, and (vi) each partner,
stockholder, member, director, officer, fiduciary, manager, controlling Person,
employee and agent of any Person specified in clause (v) of this sentence.
“Marketable Securities” mean Publicly Traded Securities that are not subject to
material legal or contractual restrictions on transferability, including any
volume limitations under Rule 144 of the Securities Act.
“Memorandum and Articles of Association” means the Memorandum and Articles of
Association of the Company.
“Non-Recourse” means, with respect to any Debt and any Person, that (i) no
portion of such Debt is guaranteed by such Person or any of its Subsidiaries,
directly or


66677181_14
11

--------------------------------------------------------------------------------





indirectly, contingently or otherwise, (ii) no portion of such Debt is recourse
to or obligates such Person or any of its Subsidiaries in any way, directly or
indirectly, contingently or otherwise, (iii) no portion of such Debt subjects
any property or asset of such Person or any of its Subsidiaries, directly or
indirectly, contingently or otherwise, to the satisfaction thereof and (iv)
neither such Person nor any of its Subsidiaries has any obligation to maintain
or preserve its financial condition or achieve any levels of operating results
with respect to such Debt; provided, however, that for the avoidance of doubt,
Company Debt and Debt of any Portfolio Company or any Subsidiaries of any
Portfolio Company shall not fail to satisfy the conditions to being Non-Recourse
with respect to Comcast set forth in clause (iii) solely by reason of the fact
that such Debt or the satisfaction thereof may reduce the value of any Company
Securities held by the Comcast Shareholder.
“Non-U.S. Capital Commitment” means (i) with respect to Comcast Shareholder, the
additional $1,000,000,000 capital commitment accepted with an effective date of
July 1, 2018 and (ii) with respect to ManagementCo Shareholder, the additional
$10,000,000 capital commitment accepted with an effective date of July 1, 2018.
Notwithstanding anything to the contrary in this Agreement, (a) if the Manager
fails to maintain an office outside of the United States at any time after
January 1, 2019 (either because the office has not opened or is subsequently
closed), the portion of the Non-U.S. Capital Commitment of each Shareholder that
has not been called pursuant to a Drawdown Notice prior to such time will be
canceled and (b) any Investment that is not an Investment in the United States
that is made following the date of this Amendment (notwithstanding if it is made
prior to July 1, 2018) will be deemed to have been funded utilizing the Non-U.S.
Capital Commitments.
“Non-U.S. Law” means any Applicable Law, other than a U.S. Law.
“Original Capital Commitment” means, with respect to each of Comcast Shareholder
and Management Co Shareholder, the amount of its respective Capital Commitment
set forth on Schedule I to this Agreement as effective as of January 1, 2016.
“Partnership Audit Reform Rules” means the amendments to Chapter 63, Subchapter
C of the Code as promulgated under Section 1101(c)(1) of the “Bipartisan Budget
Act of 2015.”
“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
“Portfolio Company” means, with respect to any Investment, any Person that is
the issuer of any equity securities or equity-related securities (including
preferred equity, convertible debt or similar securities) or debt securities or
that has granted the other economic rights that represent such Investment. For
the avoidance of doubt, in the event the Company makes any Investment through a
holding company formed for the purpose of consummating such Investment and one
or more third parties (including members of


66677181_14
12

--------------------------------------------------------------------------------





management or other investors) hold interests in such holding company, such
holding company shall be the Portfolio Company for purposes of such Investment.
“Portfolio Company Securities” means any equity securities or equity-related
securities (including preferred equity, convertible debt or similar securities)
or debt securities that are issued by a Portfolio Company or other economic
rights with respect to a Portfolio Company.
“Priority Return” means, with respect to any Shareholder in connection with any
determination pursuant to Section 8.02 or Section 11.02, the dollar amount
necessary to be distributed to such Shareholder at such time so that, with
respect to the relevant Capital Contributions (in the case of Section 8.02) or
with respect to each Capital Contribution (in the case of Section 11.02) made by
such Shareholder, such Shareholder receives or has received at such time
aggregate distributions (after giving effect to all prior distributions and the
distribution in question) resulting in an IRR on such Capital Contribution of
2%.
“Proceeds” means, with respect to any Investment, without duplication, (i) the
cash and non-cash proceeds received by the Company from any Disposition of such
Investment and (ii) any dividends, interest or other distributions, and any
other proceeds or other income, received in connection with such Investment.
“Profits” and “Losses” means, for each fiscal period of the Company, the net
income or net loss of the Company for such period, determined in accordance with
U.S. federal income tax accounting principles, with the following adjustments
(without duplication):
(i)    any income of the Company that is exempt from U.S. federal income tax
shall be included as income;
(ii)    any expenditures of the Company described in Section 705(a)(2)(B) of the
Code (or treated as expenditures described in Section 705(a)(2)(B) of the Code
pursuant to U.S. Treasury Regulations Section 1.704-l(b)(2)(iv)(i)) shall be
treated as current expenses;
(iii)    if the Carrying Value of any Company asset is adjusted pursuant to
clause (ii) or clause (iii) of the definition of “Carrying Value,” the amount of
such adjustment shall be taken into account as gain (if the adjustment increases
the Carrying Value of the asset) or loss (if the adjustment reduces the Carrying
Value of the asset) from the sale of such asset for purposes of computing
Profits or Losses;
(iv)    if the Carrying Value of any Company asset differs from such asset’s
adjusted basis for U.S. federal income tax purposes, gain or loss resulting from
any disposition of such asset shall be computed by reference to such asset’s
Carrying Value (as of the date of disposition), rather than by reference to such
asset’s adjusted basis for U.S. federal income tax purposes;


66677181_14
13

--------------------------------------------------------------------------------





(v)    for purposes of computing Profits or Losses, Depreciation shall be taken
into account instead of the depreciation, amortization and other cost recovery
deductions, if any, allowable for U.S. federal income tax purposes;
(vi)    to the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Section 734(b) of the Code or Section 743(b) of the Code is
required, pursuant to U.S. Treasury Regulations Section 1.704-l(b)(2)(iv)(m), to
be taken into account in determining Capital Accounts, such adjustment shall be
taken into account as gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases the basis of the asset) from the
disposition of such asset for purposes of computing Profits or Losses; and
(vii)    items of income, gain, loss and deduction allocated under Sections
8.07(a) and 8.08 shall not be taken into account in computing Profits or Losses.
“Publicly Traded Securities” means securities that are traded on a securities
exchange, reported through the U.S. National Association of Securities Dealers
Automated Quotation System or comparable established non-U.S. over-the-counter
trading system or otherwise traded over-the-counter for which quotations of
market prices are readily available.
“Quarterly Period” means (i) the short period, if any, commencing on the
Commencement Date and ending on the next succeeding day that is the last day of
a calendar quarter, (ii) each full calendar quarter thereafter prior to the
occurrence of a Wind-Up Event and (iii) the short period, if any, commencing on
the first day of the calendar quarter immediately following the last such full
calendar quarter and ending on the day of the occurrence of a Wind-Up Event.
“Quarterly Value” means, as of any determination date, with respect to any
Investment or other Company Asset, the value of such Investment or other Company
Asset as reflected in the most recent quarterly financial statements of the
Company and its consolidated Subsidiaries prepared and delivered to each
Shareholder in accordance with Section 10.02(a)(ii). In the event the most
recent quarterly financial statements of the Company and its consolidated
Subsidiaries referred to in the immediately preceding sentence do not include
valuations of Investments or other Company Assets, the Company shall cause to be
prepared financial statements for such quarter which include such valuations on
the same basis as if the Company were treated as an “investment company” for
purposes of preparing financial statements in accordance with GAAP, and the
immediately preceding sentence shall be deemed to refer to such financial
statements in lieu of the most recent quarterly financial statements prepared
and delivered to each Shareholder in accordance with Section 10.02(a)(ii). In
the case of any Investment or other Company Asset acquired after the date of the
applicable quarter end of the applicable financial statements, “Quarterly Value”
shall mean the cost of such Investment or other Company Asset (or, in the case
of any Company Asset consisting of cash, the amount of such cash).


66677181_14
14

--------------------------------------------------------------------------------





“Regulated Investment” means an Investment in a Portfolio Company that directly
or indirectly holds an interest in any (i) broadcast or wireless radio service
license issued by the FCC, (ii) daily newspaper in the United States, (iii)
multichannel video programming distributor or online video distributor in the
United States, (iv) provider of broadband internet access services in the United
States, (v) video programmer in the United States, (vi) other business subject
to regulation by U.S. state public utility commissions, local franchise
authorities or other similar U.S. state or local regulatory authorities, (vii)
any other business that is subject to regulation by the FCC at the time of the
relevant determination and (viii) business of a type described in the preceding
clauses (i) through (vii) but operated outside of the United States and subject
to regulation under Non-U.S. Law comparable to the regulation under Relevant Law
of any business of a type described in the preceding clauses (i) through (vii)
in the United States.
“Relevant Law” means (i) the Communications Act, (ii) Applicable Law enacted,
adopted, promulgated or applied by the FCC, (iii) U.S. Law regarding antitrust
and (iv) Applicable Law enacted, adopted, promulgated or applied by a U.S. state
or local Governmental Authority.
“Repurchase Class” means (i) with respect to amounts otherwise distributable to
holders of Class I Shares in accordance with Sections 8.02(a), (b), (c), (d),
(e)(i), (f) and (g), (x) the Class I-A Shares held by Comcast Spectacor
Shareholder, in the case of amounts otherwise distributable to Comcast Spectacor
Shareholder, (y) the Class I-A Shares held by Comcast AG Shareholder, in the
case of amounts otherwise distributable to Comcast AG Shareholder and (z) the
Class I-B Shares, in the case of amounts otherwise distributable with respect to
the Class I-B Shares and (ii) with respect to amounts distributable to the
holder of Class II Shares in accordance with Section 8.02(e)(ii), (f) and (g),
the Class II Shares.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the U.S. Securities Act of 1933.
“Shareholders” means each Comcast Shareholder, ManagementCo Shareholder and any
other Person that becomes a “Shareholder” in accordance with the terms hereof
and the Memorandum and Articles of Association.
“Spectra” means Spectra Holdco, LLC.
“Spectra Agreement” means the Acquisition Agreement entered into among the
Company, ManagementCo Shareholder, Comcast Spectacor Shareholder and Comcast,
relating to the purchase and sale of Units of Spectra, dated as of February 15,
2018.
“Subsidiary” means, with respect to the Company or any other Person, any Person
of which the Company (or such other Person) owns securities having a majority of
the voting power in electing the board of directors (or analogous governing
body) directly or through one or more Subsidiaries or, in the case of a
partnership, limited liability


66677181_14
15

--------------------------------------------------------------------------------





company or other similar entity that is not governed by a board of managers (or
analogous governing body), any Person of which the Company (or such other
Person) or any Subsidiary serves as general partner or managing member. The term
“Subsidiary” as used herein with respect to the Company, the ManagementCo
Shareholder, the Manager and any of their respective Affiliates shall exclude
each of the Portfolio Companies and each of the Subsidiaries of the Portfolio
Companies.
“Tax Attribute” means any net operating loss or net capital loss.
“Tax Quarter” means any of the following calendar periods: (i) January 1 to
March 31, (ii) April 1 to June 30, (iii) July 1 to September 30, and (iv)
October 1 to December 31.
“Tax Rate” means (i) with respect to income treated as net capital gain and
“qualified dividend income,” the highest blended U.S. federal, state and local
income tax rate applicable to such type of gain or income, and (ii) with respect
to all other income and gain, the highest blended U.S. federal, state and local
income tax rate applicable to ordinary income (including the Medicare
Contribution tax on net investment income), in each case, taking into account
the tax rate applicable in the year in which such distribution or allocation is
made, assuming that the taxpayer in question is (a) an individual resident in
New York, New York, (b) fully subject to the alternative minimum tax rates and
rules and taking into account the deductibility of state and local taxes for
U.S. federal income tax purposes, including any limitations on the deductibility
thereof.
“Temporary Cash Funds” shall mean a reserve that is established by the Company,
in its reasonable discretion, to facilitate the payment of Company Expenses or
the purchase price of Investments.
“Transaction Fees” means, with respect to any Investment or proposed Investment,
whether paid in the form of cash or securities, (i) any fees or amounts that are
paid to the Company, the Manager or any of its Affiliates by any Person in
connection with the termination, cancellation or abandonment of such proposed
Investment, including “break-up” or “topping” fees, (ii) any fees or amounts
that are paid to the Company, the Manager or any of its Affiliates as a
“commitment fee” with respect to commitments of the Company’s capital with
respect to such proposed Investment, (iii) any organization or success fees
received by the Company, the Manager or any of its Affiliates in connection with
the making of such proposed Investment or the Disposition of any Investment
(including any accelerated advisory, monitoring, consulting or other similar
fees), (iv) any periodic advisory, monitoring, consulting or other similar fees
charged by the Manager or any of its Affiliates to any Portfolio Company or any
Subsidiary of such Portfolio Company, or (v) any fees or amounts received by
Affiliates or employees of the Manager or any of its Affiliates acting as a
director or in a similar capacity for any Portfolio Company; provided that
“Transaction Fees” received by the Manager or any of its Affiliates shall not
include any reimbursement by actual or potential Portfolio Companies of
out-of-pocket expenses incurred by the Manager or any of its Affiliates (e.g.,
due diligence, legal, accounting, investment banking and similar


66677181_14
16

--------------------------------------------------------------------------------





expenses incurred in connection with any actual or prospective transactions,
travel expenses associated with attending board meetings and otherwise
conducting investment oversight, etc.); and provided, further, that “Transaction
Fees” shall not include any compensation referred to in Section 4.02(b).
“Transfer” means, with respect to any Company Securities or other assets, (i)
when used as a verb, to sell, assign, dispose of, exchange, pledge, encumber,
hypothecate or otherwise transfer such Company Securities or other assets or any
participation or interest therein, whether directly or indirectly (including
pursuant to a derivative transaction), or agree or commit to do any of the
foregoing and (ii) when used as a noun, a direct or indirect sale, assignment,
disposition, exchange, pledge, encumbrance, hypothecation, or other transfer of
such Company Securities or other assets or any participation or interest
therein, whether directly or indirectly (including pursuant to a derivative
transaction), or any agreement or commitment to do any of the foregoing;
provided that neither the issuance by Comcast or any Comcast Successor (or by
the Comcast Permitted Spin Transferee or the ultimate parent company of the
Comcast Permitted Spin Transferee), or, to the extent permitted by the
ManagementCo Shareholder Partnership Agreement, ManagementCo Shareholder, of any
equity securities or equity-related securities, nor the change in ownership of
any outstanding equity securities or equity-related securities issued by Comcast
or any Comcast Successor (or by the Comcast Permitted Spin Transferee or the
ultimate parent company of the Comcast Permitted Spin Transferee), or, to the
extent permitted by the ManagementCo Shareholder Partnership Agreement,
ManagementCo Shareholder, shall constitute a Transfer by Comcast Shareholder (or
the Comcast Permitted Spin Transferee) or ManagementCo Shareholder, as
applicable, of any Company Securities; provided, further, that the pledge,
encumbrance or hypothecation of Company Securities by Comcast Shareholder (or
the Comcast Permitted Spin Transferee) in connection with the general pledge,
encumbrance or hypothecation by Comcast or any Comcast Successor (or the Comcast
Permitted Spin Transferee) of all or substantially all of its assets made in
connection with a bona fide debt financing, or the Transfer of Company
Securities upon the exercise of remedies in respect of any such pledge,
encumbrance or hypothecation, shall not constitute a Transfer of any Company
Securities; and provided, further, that the pledge, encumbrance or hypothecation
of Company Securities (other than as prohibited under Section 10.17) by
ManagementCo Shareholder in connection with the general pledge, encumbrance or
hypothecation by ManagementCo Shareholder of all or substantially all of its
assets made in connection with a bona fide debt financing, or the Transfer of
Company Securities upon the exercise of remedies in respect of any such pledge,
encumbrance or hypothecation, shall not constitute a Transfer of any Company
Securities.
“Unreturned Capital Amount” means, with respect to Comcast Shareholder as of any
determination date, the excess, if any, of (i) Comcast Shareholder’s aggregate
Capital Contributions as of such date (other than Capital Contributions made for
the purpose of funding Company Expenses or the Management Fee) over (ii) the
aggregate distributions to Comcast Shareholder pursuant to Sections 8.02 and
8.04 as of such date


66677181_14
17

--------------------------------------------------------------------------------





(provided, however, that as used in the definition of Company Debt Ratio, this
clause (ii) shall be deemed to refer only to the aggregate distributions to
Comcast Shareholder pursuant to clauses (a), (b) and (e)(i) of Section 8.02,
plus the aggregate distributions to Comcast Shareholder under Section 8.04
constituting an advance of distributions to which Comcast Shareholder is
entitled under such clauses of Section 8.02). In the event there is no such
excess as of any determination date, the Unreturned Capital Amount shall be
deemed to be zero.
“U.S. Law” means any Applicable Law enacted, adopted, promulgated or applied by
a U.S. federal, state or local Governmental Authority.
(b)    Each of the following terms is defined in the Section set forth opposite
such term:
Term
Section
Advisory Board
10.09
Agreement
Preamble
Capital Account
8.06
Cause Redemption
3.04(a)
Class II Maximum Amount
11.02(a)
Co-Investment Opportunity
10.07(a)
Comcast
Preamble
Comcast AG Shareholder
Preamble
Comcast Confidential Information
10.01(b)
Comcast Core Integrated Investment
4.01(f)
Comcast Core Non-Integrated Investment
4.01(g)
Comcast Guarantee
12.12(a)
Comcast ROFO Purchaser
9.01(b)
Comcast Shareholder
Preamble
Comcast Shareholder Obligations
12.12(a)
Comcast Spectacor Shareholder
Preamble
Company
Preamble
Company Assets
11.01(b)
Company Confidential Information
10.01(a)
Company Expenses
7.02(a)
Core Business Evaluation Material
4.03
Designated Individual
10.19(d)
Distributable Amounts
8.05(c)
Distribution Tier Return Amount
8.05(g)
DOJ Order
10.14
Drawdown Date
6.02(b)(iii)
Drawdown Notices
6.02(a)
FCC Order
10.14
First Amended Agreement
Preamble
Indemnified Liabilities
10.06(a)



66677181_14
18

--------------------------------------------------------------------------------





Interim Clawback Amount
11.02(b)
Interim Clawback Date
11.02(b)
ManagementCo Shareholder
Preamble
Manager
Preamble
Manager Expenses
7.01
Offer
9.01(b)
Offer Notice
9.01(a)
Offer Period
9.01(b)
Offer Price
9.01(a)
Offered ROFO Assets
9.01(a)
Original Agreement
Recitals
Partial Spin Transfer
5.03(c)(ii)
Partnership Representative
10.19(d)
Qualifying Company Expenses
8.02(d)
Recap Dividends
8.03(c)
Regulatory Allocations
8.08(e)
Representatives
10.01(a)
ROFO Assets
9.01(a)
ROFO Rights
5.03(d)(i)(A)(1)
Surviving ROFO Rights Principle
5.03(d)(i)(A)(2)
Tax Matters Partner
10.19(d)
Tax Year
10.20
unrealized gain
8.02(e)(ii)
Upper Tier Indemnitor
10.06(d)
Wind-Up Event
11.01(a)(iv)
 
 

Section 1.02.Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections and Schedules are to Articles, Sections
and Schedules of this Agreement unless otherwise specified. All Schedules
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth in full herein. Any capitalized terms used in
any Schedule but not otherwise defined therein, shall have the meaning as
defined in this Agreement. Any singular term in this Agreement shall be deemed
to include the plural, and any plural term the singular. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”, whether or not they are
in fact followed by those words or words of like import. “Writing”, “written”
and comparable terms refer to printing, typing and other means of reproducing
words (including electronic media) in a visible form. References to any
constitutional


66677181_14
19

--------------------------------------------------------------------------------





document, agreement or contract are to that agreement or contract as amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof. References to any law are to that law as amended from time to time
and include all rules and regulations promulgated thereunder. References to any
Person include the successors and permitted assigns of that Person. References
from or through any date mean, unless otherwise specified, from and including or
through and including, respectively.  References to Comcast Shareholder shall be
deemed to refer to each of Comcast AG Shareholder and Comcast Spectacor
Shareholder individually, or to Comcast AG Shareholder and Comcast Spectacor
Shareholder collectively, as the context requires. The Manager shall have the
power and authority, without the consent of any Shareholder, to interpret in
good faith any provision of this Agreement to give effect to the intent of the
provisions of Sections 6.02(c), (d) and (f), 8.05(f), 8.05(g) and 8.07(c).
ARTICLE 2
Purposes; Investments; Issuance of Company Securities
Section 2.01.    Business Purpose. The business for which the Company has been
established is (a) to identify potential Investments in public and private
entities globally, in a range of industries and business sectors, (b) to
acquire, hold and dispose of such Investments, (c) pending utilization or
disbursement of funds of the Company, to invest such funds in accordance with
the terms of this Agreement and (d) to enter into other financial or commercial
arrangements with Comcast (including, potentially, the purchase of non-core
assets) as may be agreed by the Company and Comcast from time to time. The
Company shall have the power to do any and all acts necessary, appropriate,
desirable, incidental or convenient to or for the furtherance of the purposes
described in this Section 2.01 or otherwise as provided for in this Agreement.
Section 2.02.    Investments.
(a)Any Investment may involve investing in one or more classes or series of
securities issued by, or other economic rights granted by, a Portfolio Company.
Subject to Section 2.02(b), any Investment shall be made by the Company directly
or through one or more wholly owned Subsidiaries.
(b)In order to accommodate tax, legal, regulatory or similar considerations of
the Company or any Shareholder or otherwise to facilitate the making of an
Investment, the Manager may cause an Investment (or any portion thereof) to be
made through an Alternative Investment Vehicle; provided, however, that the
making of any Investment (or any portion thereof) through an Alternative
Investment Vehicle shall be subject to the prior written consent of the
applicable Comcast Shareholder, which consent shall not be unreasonably
withheld. If any Investment is made through an Alternative Investment Vehicle,
the parties will agree in good faith on such modifications to this Agreement,
and enter into such other agreements, as are necessary to address such
Investment, it being understood that, for all purposes hereof (including Section
8.02 and Article 11), any Investment made through an Alternative Investment
Vehicle will be taken into account and treated as if such Investment were made
through the Company.
(c)For purposes of this Agreement:
(i)all securities of a Portfolio Company of the same class or series and all
other economic rights granted by a Portfolio Company that are similarly


66677181_14
20

--------------------------------------------------------------------------------





comparable shall, in each case, be treated as a single “Investment,” regardless
of whether such securities or economic rights are acquired in a single
transaction or a series of related or unrelated transactions;
(ii)subject to Section 2.02(c)(iii), different classes or series of securities
of a Portfolio Company and other economic rights granted by a Portfolio Company
that do not qualify for treatment as a single “Investment” under Section
2.02(c)(i) shall, in each case, be treated as separate “Investments”, regardless
of whether such securities or economic rights are acquired in a single
transaction or a series of related or unrelated transactions; and
(iii)the securities issued upon exercise, exchange or conversion of any
Convertible Securities shall constitute the same “Investment” as the
“Investment” in such Convertible Securities.
Section 2.03.    Temporary Investment of Funds. 2 The Company shall invest all
cash held by the Company in accordance with the limitations set forth in, and in
the interest bearing instruments or accounts specified in, Schedule III. The
Company may amend Schedule III with the approval of Comcast Shareholder, such
approval not to be unreasonably withheld or delayed. Cash held by the Company
includes all amounts being held by the Company for future investment in
Investments, payment of Company Expenses or distribution to the Shareholders.
Section 2.04.    Original Issuance of Company Securities.
a.On the date of the Original Agreement, in consideration of the covenants and
agreements set forth therein, the Company issued to Comcast AG Shareholder and
ManagementCo Shareholder the number and class of Company Securities set forth
opposite the names of such Persons on Schedule I to the Original Agreement. On
the date of the First Amended Agreement, in consideration of the covenants and
agreements set forth therein, the Company issued to Comcast Spectacor
Shareholder the number and class of Company Securities set forth opposite the
names of such Person on Schedule I to the First Amended Agreement.
b.Upon the making by any Shareholder of any Capital Contributions pursuant to
this Agreement, the Company shall issue to such Shareholder a number of Class I
Shares (which shall be Class I-A Shares if such Shareholder holds Class I-A
Shares or Class I-B Shares if such Shareholder does not hold Class I-A Shares)
equal to (i) the amount of the Capital Contribution made by such Shareholder
divided by (ii) 1,000; provided that the first 100 Class I-A Shares and the
first 100 Class I-B Shares that would otherwise be issued by the Company to each
of Comcast AG Shareholder, Comcast Spectacor Shareholder and ManagementCo
Shareholder, respectively, pursuant to this Section 2.04(b) shall be offset
against the Class I-A Shares and Class I-B Shares issued to such Persons on the
respective date their admission as a Shareholder of the Company.
c.Each issuance of Shares pursuant to the provisions of this Agreement shall be
recorded in the Company’s register of members. All issued Company Securities
shall be uncertificated, unless a certificate is required by Applicable Law.


66677181_14
21

--------------------------------------------------------------------------------







ARTICLE 3
Management of the Company; the Manager
Section 3.01.    Management Generally.
a.Subject to Section 3.01(b), the power to direct or cause the direction of the
management and policies of the Company shall be vested exclusively in the Board.
Any references in this Agreement to a determination made by, or the judgment of,
the Company shall be deemed to refer to a determination made by, or the judgment
of, the Board, respectively. The Shareholders shall have no part in the
management or control of the Company and shall have no authority or right to act
on behalf of the Company in connection with any matter.
b.Subject to any limitations under Applicable Law, the Board may appoint one or
more officers of the Company (the “Officers”) and delegate to any Officer such
authority as the Board may determine. To the extent any such delegated authority
would otherwise be an authority of the Board under Applicable Law or this
Agreement, any determination made by, or the judgment of, the Officer exercising
such authority in accordance with such delegation shall be deemed to be a
determination made by, or the judgment of, the Board. The Board may remove any
Officer at any time with or without cause.
c.Unless explicitly designated as such, the Officers are not members of the
Board. One individual may hold more than one office. Each Officer shall hold his
or her office until his or her successor is appointed or until his or her
earlier resignation, removal, incapacity or death. Any Officer may resign by
delivering his or her written resignation to the Company, and such resignation
shall be effective upon receipt unless it is specified to be effective at such
other time or upon the happening of some event.
d.No Person dealing with any Officer shall be required to determine such
Officer’s authority to make any commitment or undertaking on behalf of the
Company or to determine any fact or circumstance bearing upon the existence of
the authority of such Officer.
Section 3.02.    Memorandum and Articles of Association Provisions. Each
Shareholder agrees to vote all of its Company Securities or execute proxies or
written consents, as the case may be, and to take all other actions necessary,
to ensure that the Memorandum and Articles of Association (i) facilitate, and do
not at any time conflict with, any provision of this Agreement and (ii) permit
each Shareholder to receive the benefits to which each such Shareholder is
entitled under this Agreement.
Section 3.03.    The Manager. 2 To the fullest extent permitted by Cayman law,
the Board shall have the right to delegate management and conduct of the
business of the Company to another Person designated to act as the manager of
the Company. To the extent of any such delegation, any references in this
Agreement to a determination made by, or the judgment of, the Company or the
Board shall be deemed to refer to a determination made by, or the judgment of,
such manager, respectively. Without limiting








66677181_14
22

--------------------------------------------------------------------------------





the foregoing, on the date of the Original Agreement, the Company entered into
the Management Agreement with the Manager pursuant to which the Company
appointed the Manager to act as the manager of the Company to the extent
contemplated by the Management Agreement, and as of the date hereof the Manager
continues to act as the manager of the Company to the extent so contemplated. In
the event that, at any time, the Manager is not serving as manager of the
Company, any references in this Agreement to a determination made by, or the
judgment of, the Manager shall be deemed to refer to a determination made by, or
the judgment of, the Board or such other Person to which the Board has delegated
such determination or judgment.
Section 3.04.    Cause Event.
a.Upon the occurrence of a Cause Event, at Comcast AG Shareholder’s election,
the Company shall (i) redeem the Company Securities held by ManagementCo
Shareholder (a “Cause Redemption”) in accordance with this Section 3.04 and (ii)
terminate the Management Agreement.
b.Upon the occurrence of a Cause Redemption, (i) the Class I-B Shares held by
ManagementCo Shareholder and the Class II Shares shall be compulsorily redeemed
by the Company, (ii) ManagementCo Shareholder shall cease to have any rights,
powers, obligations or duties provided to it under this Agreement (except for
any rights, powers, obligations and duties under this Section 3.04(b) and
Section 10.06) or otherwise in respect of its Class I-B Shares or the Class II
Shares, (iii) ManagementCo Shareholder shall cause each member of the Board to
resign, effective as of the date of such redemption, and (iv) Section 11.02
shall apply as if (A) the date of such redemption is an Interim Clawback Date
and (B) the Company had sold all Company Assets at the Quarterly Value, settled
all of its liabilities and distributed the resulting cash pursuant to Section
11.01 on the date of such redemption (and, for the avoidance of doubt,
ManagementCo Shareholder shall not participate in any appreciation in the value
of any Company Assets after the date of such redemption). In connection with a
Cause Redemption, ManagementCo Shareholder shall be entitled to receive from the
Company as of the date of redemption an amount equal to the distributions it
would be entitled to receive in such assumed liquidation as contemplated by
clause (iv) of the preceding sentence, less 20% of the portion of such amount
that is attributable to undistributed Class II Proceeds, and ManagementCo
Shareholder shall be deemed to have an Available Capital Commitment equal to
zero from and after the date of redemption. Any amount paid to ManagementCo
Shareholder pursuant to this Section 3.04(b) shall be paid in the form of a
promissory note, which promissory note shall be non-interest bearing, shall have
a final maturity date not later than the last day on which the Company makes
distributions pursuant to Section 11.01 and shall provide that ManagementCo
Shareholder will receive payments in respect thereto on each date on which a
distribution is made to the Shareholders in proportion to the distributions that
ManagementCo Shareholder would have received had a Cause Redemption not
occurred. The Shareholders and the Company agree that, to the maximum extent
permissible, all payments under this Section 3.04(b) (other than the issuance of
the promissory note to the extent such issuance is not otherwise a taxable event
under the Code) shall be treated as payments described in Section 736(b)(1) of
the Code.


66677181_14
23

--------------------------------------------------------------------------------





c.Upon any termination of the Management Agreement, the Manager shall cease to
have any rights, powers, obligations or duties provided to it under this
Agreement (except for any rights, powers, obligations and duties under Section
10.06).


ARTICLE 4
Consent Rights
Section 4.01.    Actions Requiring Consent. The Company agrees that it shall not
take any of the following actions (in each case, including any action by the
Board or any committee of the Board or the Manager or any other manager of the
Company) without the approval of Comcast AG Shareholder:
a.make any individual Investment (or a series of Investments that are part of
the same overall transaction) of more than $400 million in the aggregate sourced
from Capital Contributions or Distributable Amounts; provided, however, that at
any time at which the Unreturned Capital Amount of Comcast Shareholder is zero,
the Company may make any individual Investment (or a series of Investments that
are part of the same overall transaction) of up to $750 million in the aggregate
sourced from Distributable Amounts without the approval of Comcast AG
Shareholder; or
b.make Investments of more than $2 billion in the aggregate sourced from Capital
Contributions or Distributable Amounts in any 12-month period;
c.make any Regulated Investment that would:
i.limit or impair in any significant respect the activities of (A) any
then-existing or then-contemplated Comcast Core Business under any provision of
Relevant Law or (B) any then-existing Comcast Core Business operating in any
jurisdiction outside of the United States under any Non-U.S. Law of any
jurisdiction in which such Comcast Core Business operates; or
ii.subject (A) Comcast or any of its Affiliates to any additional significant
obligations or requirements under Relevant Law or (B) any then-existing Comcast
Core Business operating in any jurisdiction outside of the United States to any
additional significant obligations or requirements under any Non-U.S. Law of any
jurisdiction in which such Comcast Core Business operates;
d.make any Investment that would violate (or cause Comcast or any of its
Affiliates to be in violation of) in any significant respect any Applicable Law;
e.make any Investment that would limit or impair in any significant respect the
activities of any (i) then-existing or then-contemplated Comcast Core Business
under U.S. Law regarding antitrust or (ii) then-existing Comcast Core Business
operating in any jurisdiction outside of the United States under Non-U.S. Law
regarding antitrust of any jurisdiction in which such Comcast Core Business
operates;


















66677181_14
24

--------------------------------------------------------------------------------





f.make any Investment in the United States in any Comcast Core Business where
Comcast wishes to (i) acquire 100% of the relevant business and, thereafter,
(ii) integrate the relevant business into Comcast’s other operations in a manner
consistent with the manner in which Comcast has integrated other acquired
businesses that do not have third party investors or in a manner such that it
would otherwise be unduly burdensome or inappropriate for there to be third
party investors in such business (a “Comcast Core Integrated Investment”);
g.make any Investment in the United States in any Comcast Core Business, other
than a Comcast Core Integrated Investment (a “Comcast Core Non-Integrated
Investment”); provided that, in the case of any Comcast Core Non-Integrated
Investment that is being independently considered by the Company, (i) with
respect to such Comcast Core Non-Integrated Investment in a domestic
corporation, the Company will partner and be permitted to co-invest with Comcast
for at least 25% of such Comcast Core Non-Integrated Investment, provided,
however, that such co-investment percentage may be reduced at Comcast’s
election, but not below 20%, solely to the extent necessary to enable Comcast to
file a consolidated return (within the meaning of Section 1501 of the Code) with
such domestic corporation; and (ii) with respect to all other Comcast Core
Non-Integrated Investments, the Company will partner and be permitted to
co-invest with Comcast for at least 25% of such Comcast Core Non-Integrated
Investments;
h.make any Investment in the United States utilizing the Non-U.S. Capital
Commitments;
i.issue any Company Securities other than as contemplated by this Agreement or
any other equity securities or admit third party direct investors (other than
Comcast Shareholder, ManagementCo Shareholder, any Comcast Permitted Transferee
and any ManagementCo Permitted Transferee) in the Company;
j.incur, create, issue, assume or guarantee Company Debt except to the extent
(i) the Company Debt Ratio does not exceed 1.25:1, (ii) the outstanding Company
Debt does not exceed $5 billion and (iii) all Company Debt is Non-Recourse to
Comcast (it being understood that any Company Debt incurred, created, issued,
assumed or guaranteed at a time when the Company Debt Ratio satisfies the
threshold set forth in subclause (i) above may remain outstanding thereafter
without any required approval of the Comcast AG Shareholder whether or not the
Company Debt Ratio satisfies such threshold at any subsequent time);
k.make a public offering of securities issued by the Company;
l.permit the entry into any agreement or arrangement between the Company or any
of its Subsidiaries or Portfolio Companies or any of their respective
Subsidiaries, on the one hand, and the Manager, ManagementCo Shareholder or any
of their respective Affiliates (other than the Company and its Subsidiaries), on
the other hand, other than this Agreement, the Management Agreement, the Letter
Agreement or any such agreement or arrangement (A) providing for reimbursement
by any Portfolio Company of any expenses of the Manager, ManagementCo
Shareholder or any of their respective








66677181_14
25

--------------------------------------------------------------------------------





Affiliates permitted to be reimbursed pursuant to Section 7.01, (B) providing
for payment of any Transaction Fees to the Manager, the ManagementCo Shareholder
or any of their respective Affiliates to the extent such payment is permitted by
this Agreement or the Management Agreement, (C) providing for indemnification,
contribution, exculpation or advancement of expenses by any Portfolio Company or
any of its respective Subsidiaries in respect of any damages, liabilities,
losses or expenses of the Manager, ManagementCo Shareholder or any of its
Affiliates, (D) that is a shareholders agreement or similar agreement and does
not provide for the payment of money or other items of value, directly or
indirectly, to or for the benefit of the Manager, ManagementCo Shareholder or
any of their respective Affiliates, or (E) that is a trademark license agreement
or similar agreement related to intellectual property rights and does not
provide for the payment of money or other items of value, directly or
indirectly, to or for the benefit of the Manager, ManagementCo Shareholder or
any of their respective Affiliates;
m.permit the waiver or failure to enforce by the Company or any of its
Subsidiaries of any contractual obligations of the Manager, ManagementCo
Shareholder or any of their respective Affiliates (other than the Company and
its Subsidiaries), including obligations of the Manager pursuant to the
Management Agreement;
n.take any action that is reasonably expected to cause the Company not to be
treated as a partnership for U.S. federal income tax purposes; or
o.make any amendment to the Memorandum and Articles of Association.
Section .Further Agreements with Respect to Actions Requiring Consent. Section
4.02.    Further Agreements with Respect to Actions Requiring Consent. 2
(a)In the event that Comcast AG Shareholder determines not to grant its consent
to a proposed action pursuant to Section 4.01, the Manager and Comcast AG
Shareholder shall discuss the reasons for such withholding of consent and will
consider in good faith whether there are alternative approaches that might
address Comcast AG Shareholder’s concerns while permitting (a possibly modified
version of) the proposed action to go forward.
(b)In the event that Comcast AG Shareholder determines not to grant its consent
to a proposed Investment under Section 4.01(f) or Section 4.01(g), and such
Investment is initially identified to Comcast Shareholder by the Company or the
Manager, Comcast AG Shareholder, the Company and the Manager will discuss in
good faith arrangements designed to compensate the Manager for its efforts in
identifying/sourcing the Investment.
Section 4.03.    Core Business Determination. Solely for the purposes of the
matters covered by this Section 4.03, during the Company’s evaluation of any
prospective Investment, the Manager may, in its sole discretion, present to
Comcast AG Shareholder a summary description of the prospective Investment
(“Core Business Evaluation Material”), and Comcast AG Shareholder shall have 10
Business Days from receipt of such Core Business Evaluation Material to notify
the Manager in writing










66677181_14
26

--------------------------------------------------------------------------------





whether it believes that such prospective Investment is in a Comcast Core
Business. To the extent Comcast AG Shareholder believes after receipt of Core
Business Evaluation Material that a prospective Investment is in a Comcast Core
Business, Comcast AG Shareholder will have an additional 10 Business Days from
the date it notifies the Manager in writing of such belief to notify the Manager
in writing whether it would designate such prospective Investment as a Comcast
Core Integrated Investment or a Comcast Core Non-Integrated Investment.
Notwithstanding the foregoing, Comcast AG Shareholder and Comcast acknowledge
and agree that (i) any indication by Comcast AG Shareholder pursuant to this
Section 4.03 that it believes a prospective Investment is in a Comcast Core
Business shall not be binding on the Company, the Manager or any of their
respective Affiliates and (ii) any indication by Comcast AG Shareholder pursuant
to this Section 4.03 that it believes a prospective Investment is not in a
Comcast Core Business shall be binding on Comcast Shareholder and its
Affiliates.


ARTICLE 5
Restrictions on Transfer
Section 5.01.    General Restrictions on Transfer.
(c)Each Shareholder understands and agrees that the Company Securities have not
been registered under the Securities Act and are restricted securities. Each
Shareholder agrees that it shall not Transfer any Company Securities, except in
compliance with the Securities Act, any other applicable securities or “blue
sky” laws and the terms and conditions of this Agreement and the Memorandum and
Articles of Association.
(d)Any attempt to Transfer any Company Securities not in compliance with this
Agreement and the Memorandum and Articles of Association shall be null and void,
and the Company shall not give any effect in the Company’s register of members
to such attempted Transfer.
Section .Legends. Section 5.02.    Legends. 2 If at any time the Company issues
certificated Company Securities, then, in addition to any other legend that may
be required, each certificate for Company Securities issued to any Shareholder
shall bear a legend in substantially the following form:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, OR ANY NON-U.S. OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH. THIS SECURITY
IS ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AS SET FORTH IN THE
SHAREHOLDERS AGREEMENT DATED AS OF NOVEMBER 24, 2015 AND EFFECTIVE AS OF JANUARY
1, 2016, AS AMENDED FROM TIME TO TIME, COPIES OF WHICH MAY BE OBTAINED UPON
REQUEST FROM ATAIROS GROUP, INC. OR ANY SUCCESSOR THERETO, AND THIS SECURITY MAY
NOT BE




66677181_14
27

--------------------------------------------------------------------------------





VOTED OR OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE
THEREWITH.
Section 5.03.    Restrictions on Transfers; Comcast Permitted Transferees.
(a)Restrictions on Transfer. Except as expressly permitted by this Agreement, no
Transfer of any Company Securities shall occur.
(b)Comcast Permitted Transferees. Notwithstanding Section 5.03(a), without the
consent of the Company, the Manager or any other Shareholder, (i) Comcast
Shareholder may Transfer some or all of its Company Securities (A) to one or
more Comcast Permitted Transferees in accordance with this Section 5.03 or (B)
as contemplated by Section 10.08 and, in each case, in accordance with the
Memorandum and Articles of Association and (ii) ManagementCo Shareholder may
Transfer some or all of its Company Securities to one or more Management
Shareholder Permitted Transferees in accordance with this Section 5.03 and the
Memorandum and Articles of Association. For the avoidance of doubt, in the event
of a Transfer in connection with a Comcast Spin Transaction, each of Comcast AG
Shareholder and Comcast Spectacor Shareholder will Transfer either (x) all of
its Company Securities to a Comcast Permitted Spin Transferee or (y) in the case
of a Partial Spin Transfer, its Company Securities to a Comcast Permitted Spin
Transferee on a pro rata basis.
(c)Treatment of Comcast Shareholder Rights and Obligations.
(i)If Comcast Shareholder Transfers all of its Company Securities to a Comcast
Permitted Transferee, then, subject to Section 5.03(d), all Comcast Shareholder
Rights and Obligations shall, subject to Section 5.03(c)(iv), automatically
apply to such Comcast Permitted Transferee, and the provisions of this Agreement
shall be construed accordingly.
(ii)If Comcast Shareholder Transfers some, but less than all, of its Company
Securities to a Comcast Permitted Spin Transferee (a “Partial Spin Transfer”),
then (A) such Transfer shall only be in the form of an indirect transfer via the
transfer to such Comcast Permitted Spin Transferee of equity securities issued
by Comcast Shareholder (or the issuance by Comcast Shareholder of equity
securities to such Comcast Permitted Spin Transferee), (B) subject to Section
5.03(c)(iv) and Section 5.03(d), all Comcast Shareholder Rights and Obligations
shall continue to apply to, and shall only be exercisable by, Comcast
Shareholder and (C) Comcast and the Comcast Permitted Spin Transferee shall
enter into such arrangements with respect to the indirect allocation of Comcast
Shareholder Rights and Obligations between themselves (as holders of equity
securities issued by Comcast Shareholder) as they shall determine in their sole
discretion.
(iii)In the event that Comcast proposes to effect a Partial Spin Transfer and
the procedures set forth in Section 5.03(c)(ii) would, or would reasonably be
likely to, result in significant adverse consequences to Comcast or the Comcast
Permitted Spin Transferee, then Comcast AG Shareholder, the Company and the
Manager shall negotiate








66677181_14
28

--------------------------------------------------------------------------------





in good faith to structure alternative arrangements and modify this Agreement so
as to effect the original intent of the parties (as reflected in Section
5.03(c)(ii) and Section 5.03(d)) as close as possible in an acceptable manner so
that the transactions contemplated by Section 5.03(c)(ii) can be consummated as
originally contemplated to the fullest extent possible without resulting in such
adverse consequences. Without limiting the generality of the foregoing, such
alternative arrangements may include the Transfer of some of Comcast
Shareholder’s Company Securities to the Comcast Permitted Spin Transferee and
the allocation of the Comcast Shareholder Rights and Obligations between Comcast
and the Comcast Permitted Spin Transferee.
(iv)In the event of a Partial Spin Transfer, Comcast AG Shareholder’s consent
rights set forth in Section 4.01(c) shall only be allocated to the Comcast
Permitted Spin Transferee pursuant to Section 5.03(c)(ii) to the extent they
correspond to the legal and regulatory regimes applicable to such Comcast
Permitted Spin Transferee. In the event of a Transfer of all Comcast
Shareholder’s Company Securities to a Comcast Permitted Spin Transferee, the
parties acknowledge and agree that Comcast AG Shareholder’s consent rights set
forth in Section 4.01(c) shall be adjusted, if necessary, in order to correspond
only to the legal and regulatory regimes applicable to such Comcast Permitted
Spin Transferee and, in such a case, the parties shall negotiate in good faith
to enter into an amendment to this Agreement, to be effective immediately prior
to the completion of any such Transfer, so that such consent rights are so
appropriately adjusted; provided, however, that in no case shall such consent
rights be adjusted to grant any broader consent rights to any Comcast Permitted
Spin Transferee than the consent rights held by Comcast AG Shareholder pursuant
to Section 4.01(c) as in effect immediately prior to such amendment.
(d)Treatment of ROFO Rights.
(i)In the case of a Transfer of all of Comcast Shareholder’s Company Securities
to a Comcast Permitted Spin Transferee:
(A)if, at the time of the Transfer, the Comcast Permitted Spin Transferee is an
Eligible ROFO Holder:
(1)the Comcast Rights and Obligations set forth in Article 9 (the “ROFO Rights”)
shall automatically apply to the Comcast Permitted Spin Transferee; and
(2)if, at any time after the Transfer, the Comcast Permitted Spin Transferee
ceases to be an Eligible ROFO Holder, the ROFO Rights shall automatically cease
to apply effective as of the 24 month anniversary of the date on which the
Comcast Permitted Spin Transferee ceases to be an Eligible ROFO Holder; provided
that the ROFO Rights shall continue to apply in respect of any Offered ROFO
Assets for which an Offer Notice has been delivered prior to the time at which
the ROFO Rights otherwise cease to apply (this proviso, the “Surviving ROFO
Rights Principle”); or










66677181_14
29

--------------------------------------------------------------------------------





(B)if, at the time of the Transfer, the Comcast Permitted Spin Transferee is not
an Eligible ROFO Holder, the ROFO Rights shall automatically cease to apply,
subject to the Surviving ROFO Rights Principle.
(ii)In the case of a Partial Spin Transfer:
(A)if, at the time of the Transfer, neither Comcast nor the Comcast Permitted
Spin Transferee is an Eligible ROFO Holder, the ROFO Rights shall automatically
cease to apply, subject to the Surviving ROFO Rights Principle; or
(B)in all other cases, (1) at the time of the Transfer, Comcast shall determine
in its sole discretion, and designate in writing to the Manager, whether the
ROFO Rights with respect to each Portfolio Company in which the Company then
holds an Investment shall be allocated to Comcast or to the Comcast Permitted
Spin Transferee and (2) at all times after the Transfer, promptly following the
consummation of each Investment made by the Company in a Portfolio Company that
is not covered by the preceding clause (1), Comcast shall determine in its sole
discretion, and designate in writing to the Manager, whether the ROFO Rights
with respect to such Portfolio Company shall be allocated to Comcast or to the
Comcast Permitted Spin Transferee; provided that, in the case of each of clauses
(1) and (2), Comcast may not allocate ROFO Rights to Comcast or to the Comcast
Permitted Spin Transferee if, at the time of such allocation, such Person is not
an Eligible ROFO Holder (and, if at the time at which Comcast would otherwise
allocate ROFO Rights pursuant to this Section 5.03(d)(ii), neither Comcast nor
the Comcast Permitted Spin Transferee is an Eligible ROFO Holder, then such ROFO
Rights shall automatically cease to apply, subject to the Surviving ROFO Rights
Principle).
(iii)If any ROFO Rights are allocated to Comcast or the Comcast Permitted Spin
Transferee pursuant to Section 5.03(d)(ii) and, following such allocation, such
Person ceases to be an Eligible ROFO Holder, then the ROFO Rights allocated to
such Person shall automatically cease to apply effective as of the 24 month
anniversary of the date on which such Person ceases to be an Eligible ROFO
Holder, subject to the Surviving ROFO Rights Principle.
(iv)For the avoidance of doubt, (A) any ROFO Rights allocated to Comcast or the
Comcast Permitted Spin Transferee pursuant to Section 5.03(d)(ii) shall continue
to apply to, and shall only be exercisable by, Comcast Shareholder, as
contemplated by Section 5.03(c)(ii) and (B) any ROFO Rights that cease to apply
pursuant to Section 5.03(d)(ii) or 5.03(d)(iii) shall no longer apply to, and
shall not be exercisable by, Comcast Shareholder or any other Person.
(e)General Provisions.
(i)Notwithstanding Section 5.03(b), in no event may a Transfer of some or all of
the Company Securities held by Comcast Shareholder or ManagementCo Shareholder
occur if the Manager determines in good faith that such Transfer is reasonably
likely to (A) cause a dissolution of the Company under Applicable Law (for










66677181_14
30

--------------------------------------------------------------------------------





the avoidance of doubt, not including any technical termination under Section
708(b)(1)(B) of the Code); (B) result in the Company’s assets being deemed to be
“plan assets” for purposes of ERISA or constitute a prohibited transaction under
ERISA or the Code; (C) require the Company to register as an “investment
company” within the meaning of the Investment Company Act; (D) require
registration of any Company Securities under the Securities Act; (E) cause the
Company to be treated (or cause a material risk that the Company will be
treated) as a ‘publicly traded partnership’ or otherwise as a corporation for
U.S. federal income tax purposes; (F) subject the Company, the Manager or any of
their respective Affiliates to a materially burdensome tax, legal or regulatory
regime to which it would not otherwise be subject; (G) cause the Company, the
Manager or any of their respective Affiliates to be in violation of Applicable
Law; or (H) result in the Company, any Shareholder or any of their respective
Affiliates being subject, directly or indirectly, to additional tax costs not
reimbursed by Comcast (with respect to a Transfer of Company Securities held by
Comcast Shareholder) or ManagementCo Shareholder (with respect to a Transfer of
Company Securities held by ManagementCo Shareholder).
(ii)Each Comcast Permitted Transferee and ManagementCo Shareholder Permitted
Transferee shall execute a joinder to this Agreement in a form to be reasonably
agreed by the transferor and the Company.
(iii)

ARTICLE 6
Capital Commitments and Capital Contributions


Section 6.01.    Capital Commitments. 2
a.Each Shareholder hereby agrees to, from time to time as hereinafter set forth
in this Article 6, make Capital Contributions in respect of (i) Investments;
provided that the applicable Drawdown Notice is delivered to such Shareholder
prior to the termination of the Commitment Period (except that such Drawdown
Notice may be delivered to such Shareholder after the termination of the
Commitment Period if such Drawdown Notice relates to an Investment that the
Company committed to make pursuant to a binding agreement entered into prior to
the termination of the Commitment Period) and (ii) Company Expenses.
b.Notwithstanding anything contained in this Agreement, but subject to Section
6.03, no Shareholder shall be required to make any Capital Contribution (other
than a Capital Contribution by Comcast AG Shareholder to fund the Management Fee
pursuant to Section 6.02(d)) to the extent that, at the time such Capital
Contribution is to be made, such Capital Contribution exceeds such Shareholder’s
Available Capital Commitment at such time.
c.At Comcast AG Shareholder’s election, the Commitment Period shall terminate
early upon the first to occur of the following:
i.an Initial CEO Event; or












66677181_14
31

--------------------------------------------------------------------------------









ii.a Cause Event.
The Company shall give Comcast prompt notice of the occurrence of any Initial
CEO Event or Cause Event.
d.Capital Contributions shall be treated by the Company as consideration for the
subscription for additional Class I Shares in accordance with Section 2.04(b).


Section 6.02.    Drawdowns. 2
a.Subject to Article 4 and this Article 6, each Shareholder shall make Capital
Contributions in such amounts and at such times as the Company shall specify in
notices (“Drawdown Notices”) delivered from time to time to such Shareholder.
All Capital Contributions shall be paid to the Company in immediately available
funds in U.S. dollars by 11:00 A.M. (New York time) on the date specified in the
applicable Drawdown Notice. Capital Contributions may include amounts that the
Company determines, in its reasonable discretion, are necessary or desirable for
Temporary Cash Funds or to establish reserves in respect of Company Expenses.
b.Each Drawdown Notice in respect of a Drawdown shall specify:
i.the manner in which, and the expected date on which, such Drawdown is to be
applied;
ii.the required Capital Contribution to be made by each Shareholder (which shall
be equal to the sum of (x) such Shareholder’s share (determined pursuant to
Section 6.02(c)) of each Investment Drawdown Amount, and (y) such Shareholder’s
share (determined pursuant to Section 6.02(d)) of each Company Expenses Drawdown
Amount;
iii.the date (the “Drawdown Date”) on which such Capital Contribution is due,
which will be at least 10 Business Days from and including the date of delivery
of the Drawdown Notice; and
iv.the account of the Company to which such Capital Contributions shall be paid.
c.With respect to each draw of Capital Contributions to the extent to fund an
Investment, each Shareholder shall be required to make a Capital Contribution
equal to the product of (x) such Shareholder’s Available Commitment Percentage
multiplied by (y) the Investment Drawdown Amount in respect of such Investment;
provided, that Comcast Shareholder’s aggregate share of all such Capital
Contributions (i) to fund the Investment in Spectra shall be made by Comcast
Spectacor Shareholder (and not Comcast AG Shareholder) and (ii) to fund all
other Investments shall be made by Comcast AG Shareholder (and not Comcast
Spectacor Shareholder).
d.With respect to each draw of Capital Contributions to the extent to fund
Company Expenses, each Shareholder shall be required to make a Capital
Contribution






66677181_14
32

--------------------------------------------------------------------------------





equal to the product of (x) such Shareholder’s Available Commitment Percentage
multiplied by (y) the Company Expenses Drawdown Amount in respect of such
Company Expenses; provided, that, with respect to each draw of Capital
Contributions to the extent to fund Company Expenses (other than the Management
Fee), Comcast Shareholder’s aggregate share of all such Capital Contributions
(i) reasonably determined by the Manager to be allocable to the Investment in
Spectra shall be made by Comcast Spectacor Shareholder (and not Comcast AG
Shareholder) notwithstanding that such Capital Contribution may exceed Comcast
Spectacor Shareholder’s Available Capital Commitment (in which case, Comcast
Spectacor Shareholder’s Capital Commitment shall be increased by the amount of
such Capital Contributions and Comcast AG Shareholder’s Capital Commitment shall
be decreased by a corresponding amount) and (ii) otherwise shall be made by
Comcast AG Shareholder (and not Comcast Spectacor Shareholder); and provided,
further, that, with respect to each draw of Capital Contributions to the extent
to fund the Management Fee, Comcast AG Shareholder shall be required to make a
Capital Contribution equal to the amount of the Management Fee to be funded by
such draw and no other Shareholder shall be required to make any Capital
Contribution.
e.Subject to Section 4.01, the Company may utilize previous Capital
Contributions in respect of Temporary Cash Funds or amounts retained by the
Company pursuant to Section 8.05(c) to fund all or any portion of the
acquisition of any Investment or the payment of Company Expenses at any time,
and, for the avoidance of doubt, any such use will not reduce the Available
Capital Commitment of any Shareholder.
f.Notwithstanding Sections 6.02(a) or 6.02(b) or anything to the contrary in
this Agreement, the initial Capital Contributions by Comcast Spectacor
Shareholder and ManagementCo Shareholder in respect of the Investment in Spectra
shall be made in-kind in accordance with the Spectra Agreement, and not in
immediately available funds in U.S. dollars, and the parties agree that the
Drawdown Notice in respect of such Investment in Spectra will not be delivered
at least 10 Business Days prior to the Drawdown Date. Comcast Shareholder’s and
ManagementCo Shareholder’s share of all future Capital Contributions in respect
of the Investment in Spectra shall be made in accordance with this Section 6.02.
Notwithstanding anything to the contrary in this Agreement, promptly following
(i) the initial Capital Contribution of each of Comcast Spectacor Shareholder
and ManagementCo Shareholder in respect of the Investment in Spectra and (ii)
the incurrence of certain borrowings by Spectra, a portion of the proceeds of
such borrowings shall be distributed, first, to the Company by Spectra and,
second, to the Shareholders by the Company, in each case, in the amounts
provided in the Spectra Agreement. The parties agree that (i) the amount
distributed to the Shareholders pursuant to the preceding sentence shall be
treated as a Recap Dividend pursuant to Section 8.03(c) (and, for purposes of
allocating Capital Contributions in respect of the Investment in Spectra as
contemplated by Section 8.03(c), (a) an amount equal to the amount of the Recap
Dividend shall be allocated to the disposed of portion of the Investment and (b)
an amount equal to (1) the amount of Capital Contributions in respect of the
Investment in Spectra minus (2) the amount of the Recap Dividend shall be
allocated to the remaining portion of the Investment) and (ii) solely for
purposes of Section 8.02, Section 8.03 (other


66677181_14
33

--------------------------------------------------------------------------------





than Section 8.03(c)) and Article 11, the portion of the initial Capital
Contribution of Comcast Spectacor Shareholder in respect of the Investment in
Spectra that is allocated to such Recap Dividend pursuant to Section 8.03(c)
shall be deemed to have been made by Comcast AG Shareholder (and not Comcast
Spectacor Shareholder) to the extent of the amount of proceeds distributed to
Comcast AG Shareholder pursuant to the preceding sentence. To the extent the
distribution to the Shareholders contemplated by the third sentence of this
Section 6.02(f) is not made on of the date of the initial Capital Contributions
in respect of the Investment in Spectra, but is made within five Business Days
thereafter, such distribution shall nevertheless be deemed to be made on the
same date as such Capital Contributions for all purposes of calculating the
Priority Return in connection with the Capital Contributions returned as part of
such distribution.
Section 6.03.    Reinvestment. At all times prior to the seventh anniversary of
the Commencement Date, the Company may recall as Capital Contributions pursuant
to this Article 6 all or a portion of amounts distributed to the Shareholders
pursuant to Section 8.02 that represent the return of Capital Contributions made
by the Shareholders and use such recalled amounts for the making of Investments;
provided that in no event will the cost basis (i) of Investments held by the
Company attributable to Capital Contributions made by Comcast Shareholder in
respect of its Original Capital Commitment (including any recalled Capital
Contributions) exceed $4,000,000,000 at any time or (ii) of Investments held by
the Company attributable to Capital Contributions made by Comcast Shareholder in
respect of its Non-U.S. Capital Commitment (including any recalled Capital
Contributions) exceed $1,000,000,000 (in each case for the avoidance of doubt,
not reduced by any amounts retained by the Company pursuant to Section 8.05(c)).
In order to give effect to the foregoing, any amounts distributed prior to the
seventh anniversary of the Commencement Date to any Shareholder pursuant to
Section 8.02 that represent the return of Capital Contributions shall reduce, on
a dollar-for-dollar basis, the amount of “Capital Contributions made” by such
Shareholder prior to such time for purposes of clause (b) of the definition of
“Available Capital Commitments”. Notwithstanding the foregoing or anything to
the contrary in this Agreement, for purposes of this Section 6.03, (a) the
amount of the distribution to each Shareholder as contemplated by the third
sentence of Section 6.02(f) will be recallable under this Section 6.03 until the
end of the Commitment Period (and shall reduce, on a dollar-for-dollar basis,
the amount of “Capital Contributions made” by such Shareholder prior to such
time for purposes of clause (b) of the definition of “Available Capital
Commitments”) and (b) amounts distributed to Comcast Spectacor Shareholder
pursuant to Section 8.02 that represent the return of Capital Contributions made
by Comcast Spectacor Shareholder may be recalled from Comcast AG Shareholder (as
if originally made by Comcast AG Shareholder) for the purpose of making
Investments other than any Investment in Spectra.


ARTICLE 7
Expenses


Section 7.01.    Definition and Payment of Manager Expenses. The Management
Agreement provides that, as between the Manager and the Company, the Manager
shall


66677181_14
34

--------------------------------------------------------------------------------







be solely responsible for and shall pay all Manager Expenses. As used herein,
the term “Manager Expenses” means (i) normal operating expenses of the Manager
including compensation and employee benefit expenses of employees of the Manager
and related overhead (including rent, utilities and other similar items) (it
being understood that the Manager or any of its Affiliates may seek to be
reimbursed by actual or potential Portfolio Companies for out-of-pocket expenses
incurred by the Manager or any of its Affiliates (e.g., due diligence, legal,
accounting, investment banking and similar expenses incurred in connection with
any actual or prospective transactions; travel expenses associated with
attending board meetings and otherwise conducting investment oversight, etc.)),
and (ii) routine administrative expenses of the Company (e.g., the preparation
of financial statements of the Company pursuant to Section 10.02(a) and the
preparation and filing of tax returns of the Company pursuant to Section
10.19(a), subject to the other terms regarding expenses set forth in Section
10.19(a)).


Section 7.02.    Definition and Payment of Company Expenses.


a.The Company shall be responsible for and shall pay all Company Expenses. As
used herein, the term “Company Expenses” means all expenses or obligations of
the Company or any Subsidiary, or otherwise incurred by the Manager in
connection with this Agreement (other than (x) Manager Expenses and (y) the
obligation of the Company to pay the purchase price for any Investment),
including:
i.reasonable expenses in connection with the organization of the Company;
ii.to the extent not reimbursed by actual or potential Portfolio Companies,
expenses directly attributable to any Investment or proposed Investment that is
ultimately not made by the Company, including all unreimbursed expenses incurred
in connection with the evaluation, making, holding, refinancing, pledging, sale
or other disposition or proposed refinancing, pledging, sale or other
disposition of all or any portion of such Investment (including deal initiation
expenses, investment banking, consulting, valuation, custodial, trustee and
professional expenses, and travel);
iii.to the extent not reimbursed by actual or potential Portfolio Companies,
other expenses of the Company incurred in connection with the ongoing operation
and administration of the Company that are not included in the definition of
“Manager Expenses”, including the Management Fee; and
iv.non-routine or extraordinary expenses of the Company, including any
litigation-related expense, indemnification obligation and any other indemnity,
contribution or reimbursement obligations of the Company with respect to any
Person, whether payable in connection with a proceeding involving the Company or
otherwise, and premiums for related insurance, if any.


66677181_14
35

--------------------------------------------------------------------------------









ARTICLE 8
Distributions; Allocations; Capital Accounts
Section 8.01.    Distributions Generally. 2 Subject to the provisions of Section
11.01, distributions shall be made in accordance with this Article 8. Except as
expressly set forth below, all calculations with respect to distributions shall
be made on an Investment-by-Investment basis.
Section 8.02.    Distributions of Proceeds of Investments. 2 Subject to Section
8.05, and to amounts being lawfully available for the purpose, distributions of
Proceeds in respect of a particular Investment will be made in respect of the
Class I Shares and the Class II Shares until the holders of the Class I Shares
and the Class II Shares have received, on a cumulative basis and without
duplication, the amounts set forth below in the following order of priority:
a.first, 100% to the holders of Class I Shares (pro rata in accordance with the
amount of Capital Contributions made by such holders in respect of such
Investment) until the aggregate amount distributed in respect of the relevant
Investment equals the aggregate amount of Capital Contributions made in respect
of such Investment plus the Priority Return;
b.second, 100% to the holders of Class I Shares (pro rata in accordance with the
amount of Capital Contributions made by such holders in respect of previously
realized Investments) until the aggregate amount distributed in respect of
previously realized Investments equals the aggregate amount of Capital
Contributions made in respect of such previously realized Investments plus the
Priority Return;
c.third, 100% to Comcast AG Shareholder until the aggregate amount distributed
equals the amount of Capital Contributions made in respect of Management Fees
theretofore paid that the Manager determines in good faith should be returned
pursuant to this clause third in order to reflect the cost basis of the portion
of the Company’s aggregate portfolio represented by the relevant Investment and
the previously realized Investments (measured relative to the cost basis of all
realized and unrealized Investments) plus the Priority Return on such amount of
Management Fees;
d.fourth, 100% to the holders of Class I Shares (pro rata in accordance with the
amount of Capital Contributions made by such holders in respect of Qualifying
Company Expenses) until the aggregate amount distributed equals the amount of
Capital Contributions made in respect of Company Expenses (whether or not
attributable to any Investment and, for the avoidance of doubt, excluding the
Management Fee) theretofore paid that the Manager determines in good faith
should be returned pursuant to this clause fourth in order to reflect the cost
basis of the portion of the Company’s aggregate portfolio represented by the
relevant Investment and the previously realized Investments (measured relative
to the cost basis of all realized and unrealized Investments) (such amount of
Company Expenses, the “Qualifying Company Expenses”) plus the Priority Return;








66677181_14
36

--------------------------------------------------------------------------------









e.fifth, either:
i.if the Quarterly Value of the Company’s unrealized Investments is less than
the aggregate amount of Capital Contributions made in respect of such unrealized
Investments, 100% to the holders of Class I Shares (pro rata in accordance with
the amount of Capital Contributions made by such holders in respect of
unrealized Investments) until the aggregate amount distributed equals the amount
of the unrealized loss; or
ii.if the Quarterly Value of the Company’s unrealized Investments is greater
than the amount equal to (x) the aggregate amount of Capital Contributions made
in respect of such unrealized Investments minus (y) the aggregate amount
previously distributed to the holders of Class I Shares pursuant to subclause
(i) of this clause (e) on account of then existing net unrealized losses in
respect of such unrealized Investments (such excess amount, the “unrealized
gain” at such time), 100% to the holder of Class II Shares until the aggregate
amount distributed equals (A) 14.286% multiplied by (B) the amount of such
unrealized gain (provided that the amount of such unrealized gain taken into
account for purposes of this calculation shall not exceed the aggregate amount
previously distributed to the holders of Class I Shares pursuant to subclause
(i) of this clause (e) and such previously distributed amounts shall relate to
Investments that are unrealized Investments at the time of the distribution
pursuant to this subclause (ii));
f.sixth, 87.5% to the holder of the Class II Shares and 12.5% to the holders of
the Class I Shares (pro rata in accordance with the respective aggregate Capital
Contributions made by the holders of the Class I Shares, other than Capital
Contributions made by Comcast AG Shareholder to fund the Management Fee) until
the holder of the Class II Shares has received, as a “catch up” distribution
with respect to its Class II Shares, 12.5% of all distributions made, less
aggregate Capital Contributions (including Capital Contributions made to pay
Company Expenses, including Management Fees) returned, pursuant to clauses (a)
through (d) above and this clause (f); and
g.thereafter, 87.5% to the holders of the Class I Shares (pro rata in accordance
with the respective aggregate Capital Contributions made by the holders of the
Class I Shares, other than Capital Contributions made by Comcast AG Shareholder
to fund the Management Fee) and 12.5% to the holder of the Class II Shares.
h.

Section 8.03.    Other Provisions Applicable to Distributions. 2
a.Notwithstanding anything to the contrary contained herein,
i.it shall not be necessary to recover capital in respect of any realized
Investment under clause (a) or (b) of Section 8.02 if such capital has been
previously recovered by virtue of a distribution under subclause (i) of clause
(e) of Section 8.02 (which distribution, for the avoidance of doubt, has not
been offset by a corresponding distribution under subclause (ii) of clause (e)
of Section 8.02); provided, however, that for the avoidance of doubt, in the
case any capital in respect of any realized Investment has been recovered by
virtue of such a distribution under subclause (i) of






66677181_14
37

--------------------------------------------------------------------------------







clause (e) of Section 8.02, it shall remain necessary to make distributions of
the Priority Return under clause (b) of Section 8.02 in respect of such
recovered capital to the extent prior distributions under clause (a) of Section
8.02 have been insufficient to satisfy the full amount of such Priority Return;
and
ii.it shall not be necessary to make any distribution in respect of any
unrealized loss under subclause (i) of clause (e) of Section 8.02 if there has
been a previous distribution in respect of the amount of such loss under
subclause (i) of clause (e) of Section 8.02; provided, however, that for the
avoidance of doubt, it shall remain necessary to make distributions under
subclause (i) of clause (e) of Section 8.02 in respect of subsequent unrealized
losses with respect to the same Investment.
b.It is understood that for purposes of Section 8.02, (i) a “realized
Investment” will mean any Investment that has been sold, otherwise disposed of
or permanently and fully written off, and an “unrealized Investment” will mean
any Investment that has not been sold, otherwise disposed of or permanently and
fully written off, in each case as determined by the Manager in its reasonable
discretion and (ii) any Investment that is partially sold or otherwise disposed
of shall be treated as two (or more, as appropriate) separate Investments and
the Capital Contributions in respect of such Investment shall be allocated among
such two (or more, as appropriate) separate Investments, in each case as
determined by the Manager in its reasonable discretion.
c.In the event a recapitalization or similar transaction in respect of any
Investment results in the receipt by the Company of any extraordinary dividends
or similar proceeds (“Recap Dividends”), such transaction shall be treated as a
partial disposition of the applicable Investment equal to the amount of such
Recap Dividends received (and for purposes of Section 8.02 Capital Contributions
in respect of the relevant Investment shall be allocated pro rata between such
Recap Dividends and the remaining Investment based upon the relative amount of
such Recap Dividends and the Fair Market Value of the remaining Investment
immediately after giving effect to the payment of such Recap Dividends, as
determined by the Manager in its reasonable discretion; provided that where such
Investment consists of Publicly Traded Securities, such determination shall be
based on the relative trading prices of such Publicly Traded Securities on the
principal securities exchange on which such securities are traded prior to and
after the record date for the Recap Dividend.
d.In the case of any ordinary dividends, interest or similar amounts received in
respect of any unrealized Investment, such ordinary dividends, interest or
similar amounts shall not be treated as a disposition of the applicable
Investment and such unrealized Investment shall not be taken into account in
determining the amount of Management Fees or Company Expenses that are to be
returned pursuant to clauses (c) and (d) of Section 8.02.
e.Any amounts of Capital Contributions that are not used to make Investments or
to satisfy Company Expenses (including as Temporary Cash Funds) or to pay the
Management Fee, together with any net income thereon, shall be returned by the
Company to the Shareholders, in the same relative proportions as the
Shareholders made
such Capital Contributions, promptly following the determination by the Manager
that such amounts will not be used for the purpose for which the relevant
Capital


66677181_14
38

--------------------------------------------------------------------------------





Contributions were made, subject to amounts being lawfully available to effect
such return and subject to the right of the Company to retain reasonable
reserves for contingencies, expenses and liabilities. Any such returned Capital
Contributions shall remain available for recall by the Company in accordance
with the terms of this Agreement.
f.Notwithstanding anything in this Agreement to the contrary, the ManagementCo
Shareholder may at any time without the consent of any Shareholder elect not to
receive at the time otherwise provided therefor all or any portion of any
distribution that otherwise would be made as a Class II Distribution. Any amount
that is not distributed to the ManagementCo Shareholder due to the preceding
sentence, in the ManagementCo Shareholder’s sole discretion, either shall be
retained by the Company on behalf of the ManagementCo Shareholder or shall be
distributed to the applicable Class I Shareholders. In making distributions to a
Class I Shareholder of any amount pursuant to the preceding sentence, the
ManagementCo Shareholder may apply such amount against distributions to such
Class I Shareholder to which such Class I Shareholder is or becomes entitled
under any subsection of Section 8.02 (including as a return of Capital
Contributions made in respect of Investments, Management Fees and other Company
Expenses, and/or a payment of the Priority Return), but treated as having been
made on the actual date any such amount is distributed. If the ManagementCo
Shareholder in its sole discretion so elects, and unless and except to the
extent the ManagementCo Shareholder has waived its election right under this
Section 8.03(f), all or any portion of subsequent distributions otherwise
distributable to such Class I Shareholder may be distributed to the ManagementCo
Shareholder until the ManagementCo Shareholder has received the amount of
distributions it would have received had it not waived receipt of any
distributions pursuant to the first sentence of this Section 8.03(f). To the
extent the ManagementCo Shareholder has elected not to receive all or any
portion of any distribution that otherwise would be made as a Class II
Distribution with respect to any Class I Shareholder in accordance with this
Section 8.03(f), the ManagementCo Shareholder shall be under no obligation to
waive or reduce distributions with respect to any other Shareholders. The
ManagementCo Shareholder shall be authorized to make such determinations that
the ManagementCo Shareholder in good faith believes to be reasonably necessary
to give effect to any provision set forth in this Section 8.03(f) and to
implement other provisions of this Agreement (including but not limited to
Section 11.02) in a manner consistent with this Section 8.03(f).
Section 8.04.    Tax Distributions. To the extent of available cash as
determined in the reasonable discretion of the Manager, and to amounts being
lawfully available for the purpose, at the option of each Shareholder from time
to time, the Company shall make distributions in cash to such Shareholder in an
amount necessary to pay combined federal, state and local income tax, determined
based on the Tax Rate, in respect of the net taxable income and gain allocated
to such Shareholder in respect of any taxable year of the Company. For purposes
of applying the other provisions of this Article 8, any distribution that is
made pursuant to this Section 8.04 shall be treated as an advance against
distributions otherwise to be made pursuant to the other provisions of this
Article 8.
Section 8.05.    Other General Principles of Distribution.


66677181_14
39

--------------------------------------------------------------------------------





a.Distributions of Cash. Subject to Section 8.05(c) and Section 11.01(b), and to
amounts being lawfully available for the purpose, distributions of Proceeds
shall be made as promptly as practicable after their receipt by the Company. All
distributions pursuant to this Section 8.05(a) shall be made in immediately
available funds in (x) U.S. dollars, except to the extent that distributions in
U.S. dollars would be illegal or impracticable under Applicable Law, in which
case, to such extent, distributions shall be made in the currency in which cash
is received by the Company or (y) Marketable Securities.
b.Distributions in Kind. Prior to the commencement of the winding up of the
Company, the Company shall not make any distributions in kind of securities
unless such securities are Marketable Securities. Following the commencement of
the winding up of the Company, subject to Section 11.01(b), the Company may
distribute in kind any securities (whether or not Marketable Securities) or
other property constituting all or any portion of an Investment in such amounts
as the Company shall in its reasonable discretion determine. In any distribution
of property in kind, the Company shall not discriminate among the Shareholders
but shall in any such distribution (i) distribute to the Shareholders property
of the same type and (ii) if cash and property in kind are to be distributed
simultaneously in respect of any Investment, distribute cash and property in
kind in the same proportion to each Shareholder. For purposes of distributions
pursuant to Section 8.02 and allocations pursuant to Section 8.07, (A)
Marketable Securities shall be valued at the average of their closing sale
prices on the principal securities exchange on which such securities were traded
on each trading day during the five trading day period ending immediately prior
to such distribution, or if such securities are not primarily traded on a
securities exchange, the five day average of their closing bid prices as shown
by the National Association of Securities Dealers Automated Quotation System or
comparable established over-the-counter trading system consisting of the five
trading day period immediately prior to such distribution and (B) all other
property to be distributed in kind shall be valued at the Fair Market Value
thereof determined by the Manager in its reasonable discretion on a date as near
as reasonably practicable to the date of notice of such distribution.
c.Amounts Held in Reserve. Subject to Section 8.04, the Company shall have the
right to retain up to $2,000,000,000 of amounts otherwise distributable by the
Company to the Shareholders (“Distributable Amounts”); provided that, after the
termination of the Commitment Period in accordance with the terms hereof,
(i) the Company shall retain Distributable Amounts only in an amount not greater
than the amount necessary to make such provision as the Manager deems necessary
or advisable, in its reasonable discretion, for liabilities and obligations,
contingent or otherwise, of the Company; provided, however that such liabilities
and obligations shall not include the obligation to pay for the purchase price
of Investments except pursuant to commitments of the Company in effect at such
time; and (ii) any amount held by the Company as of the


termination of the Commitment Period in excess of the amounts permitted to be
retained pursuant to the preceding clause (i) shall be promptly distributed to
the Shareholders. To the extent that any Investment is funded with Distributable
Amounts retained by the Company pursuant to this Section 8.05(c), such
Investment shall, for purposes of Section


66677181_14
40

--------------------------------------------------------------------------------





8.02, be treated as the same Investment as the initial Investment whose
realization resulted in such Distributable Amounts (or in the Distributable
Amounts that were used to fund any intermediate Investment whose realization
resulted in the Distributable Amounts used to fund such Investment).
d.Tax Withholding. The Company is authorized to pay or withhold and pay over to
the U.S. Internal Revenue Service, or to any other relevant taxing authority,
(i) such amounts as the Company is required to pay or withhold and pay over
pursuant to the Code or any other Applicable Law in respect of any Shareholder
(including (x) to satisfy any outstanding tax liability of a Shareholder or (y)
any such amounts withheld against the Company with respect to a Shareholder),
(ii) such portion of any amounts in connection with an audit for which the
Company is liable and that the Manager determines, in its reasonable discretion,
is attributable to such Shareholder or that result from such Shareholder’s
status, actions or inactions, and (iii) any amounts that the Manager reasonably
determines should be paid or withheld and paid by the Company pursuant to
Section 1446(f) of the Code. The Manager shall allocate any such amounts paid or
withheld and paid to the Shareholders in respect of whom such amount was paid or
withheld and paid and shall treat such amounts as actually distributed to such
Shareholders. To the extent any such payment or withholding exceeds any
Shareholder’s share of distributions or proceeds, or to the extent the Manager
fails for any reason to withhold any amounts required to be withheld as set
forth in this Section 8.05(d), each Shareholder further agrees to indemnify the
Company in full for any amounts required to be paid or withheld and paid in
respect of or that is attributable to such Shareholder (including, without
limitation, any interest, penalties and expenses associated with such payments),
and each Shareholder shall promptly upon notification of an obligation to
indemnify the Company pursuant to this Section 8.05 make a cash payment to the
Company equal to the full amount to be indemnified.  This Section 8.05(d) shall
survive and continue in full force in accordance with its terms notwithstanding
any termination of this Agreement or the dissolution of the Company and no
current or former Shareholder shall be released from any obligations pursuant to
this Section 8.05(d) as a result of any Transfer of its Company Securities (in
whole or in part) or withdrawal from the Company. Notwithstanding the foregoing,
a Shareholder shall not be required to indemnify the Company, and the Manager
shall instead indemnify the Company, with respect to such interest, penalties,
additions to tax or additional amounts that are imposed as a result of a failure
by the Company to withhold tax with respect to such Shareholder due to the
Manager’s fraud, willful misconduct or recklessness.
e.Excess Transaction Fees. Notwithstanding anything to the contrary in this
Agreement, (i) any Excess Transaction Fees received by the Company (including
any Excess Transaction Fees received by the Manager or any of its Affiliates and
remitted to the Company) shall be distributed to Comcast AG Shareholder and (ii)
any distributions of Excess Transaction Fees to Comcast AG Shareholder shall not
be treated as having been made pursuant to Section 8.02 or 11.02 and shall not
reduce the amounts that the holders of Class I Shares are entitled to receive
pursuant to those Sections.
f.Comcast Spectacor Shareholder. Notwithstanding anything to the contrary in
this Agreement, (i) Comcast Shareholder’s share of distributions (whether in
cash or in kind) attributable to the Investment in Spectra shall be made solely
to Comcast


66677181_14
41

--------------------------------------------------------------------------------





Spectacor Shareholder up to Comcast Spectacor Shareholder’s then-current Capital
Account balance, and any amount of any such distribution that would be in excess
of Comcast Spectacor Shareholder’s then-current Capital Account balance shall be
made to Comcast AG Shareholder and (ii) Comcast Shareholder’s share of any
distribution of cash other than a distribution of cash attributable to the
Investment in Spectra shall be made solely to Comcast AG Shareholder up to
Comcast AG Shareholder’s then-current Capital Account balance, and any amount of
any such distribution that would be in excess of Comcast AG Shareholder’s
then-current Capital Account balance shall be made to Comcast Spectacor
Shareholder. For the avoidance of doubt, (i) the calculations required under
Section 8.02 related to the Company’s aggregate portfolio of Investments shall
include Spectra and (ii) nothing in this clause (f) shall alter the aggregate
distributions to which Comcast Shareholder is entitled pursuant to this
Agreement, it being understood that the provisions of this clause (f) shall be
applied after determining Comcast Shareholder’s aggregate share of any
distributions. In the event the application of the first sentence of this
Section 8.05(f) would result in both Comcast Spectacor Shareholder and Comcast
AG Shareholder receiving distributions in excess of their respective
then-current Capital Accounts (or in neither of Comcast Spectacor Shareholder
and Comcast AG Shareholder being entitled to receive a distribution), the first
sentence of this Section 8.05(f) shall not apply and (i) Comcast Shareholder’s
share of distributions (whether in cash or in kind) attributable to the
Investment in Spectra shall be made solely to Comcast Spectacor Shareholder and
(ii) Comcast Shareholder’s share of any distribution of cash other than a
distribution of cash attributable to the Investment in Spectra shall be made
solely to Comcast AG Shareholder.
g.Optional Share Repurchase.
i.Notwithstanding anything to the contrary in this Agreement, the Board in its
discretion may elect to cause the Company to return amounts under this Article 8
to a Shareholder either (A) by distribution to such Shareholder or (B) by a
repurchase of such Shareholder’s Class I and/or Class II Shares, as applicable,
and in the case of any such repurchase, in a manner intended to result in
economic consistency with the distribution provisions of Section 8.02 (where,
for the avoidance of doubt, each Comcast Shareholder, as applicable, and
ManagementCo Shareholder shall receive proceeds in respect of any such
repurchase equal to the amount such Shareholder would have been distributed
pursuant to Section 8.02 with respect to the distribution event giving rise to
such repurchase).
ii.In the event the Board elects with respect to any distribution event to cause
amounts to be returned by a repurchase of Shares, the Board shall first cause to
be calculated, in accordance with Section 8.02, the amounts to be returned to
each Shareholder pursuant to each Distribution Tier (such calculated amount with
respect to
iii.







each Shareholder and each Distribution Tier, a “Distribution Tier Return
Amount”), and based upon the Distribution Tier Return Amounts with respect to
such distribution event, the Board shall cause to be calculated the applicable
Asset Ratios.


66677181_14
42

--------------------------------------------------------------------------------





iv.The Board shall then cause the Company to repurchase from each Shareholder
otherwise entitled to receive a Distribution at such time, on a Repurchase
Class-by-Repurchase Class basis, such number of Shares equal to (x) the Asset
Ratio for the applicable Repurchase Class held by such Shareholder applied to
(y) the total outstanding Shares of such Repurchase Class. Notwithstanding
anything to the contrary in this Agreement, including this Section 8.05(g)(iii),
if the application of this Section 8.05(g) to any Shareholder with respect to
any distribution event would otherwise result in such Shareholder holding less
than one whole Share of any class prior to the time at which such Shareholder
would cease to have any future rights to distributions in respect of such class
of Shares (determined as though this Section 8.05(g) were never included in this
Agreement), then the number of Shares of such class repurchased from such
Shareholder in connection with such distribution event shall be reduced as
necessary to cause such Shareholder to retain one whole Share of such class.
v.A repurchase of a Shareholder’s Class I Shares or Class II Shares shall
otherwise be treated as a “distribution” hereunder, and the Board shall have the
power and authority, without the consent of any Shareholder, to interpret in
good faith any provision of this Agreement to give effect to the intent of this
Section 8.05(g). For the avoidance of doubt, in connection with any repurchase
of Shares in accordance with this Section 8.05(g), amounts otherwise
distributable to a Shareholder at any Distribution Tier shall be treated as a
“distribution” in respect of such Distribution Tier.
8.06.    Capital Account. There shall be established for each Shareholder on the
books and records of the Company a capital account (a “Capital Account”), the
balance of which shall initially be zero. It is intended that each Shareholder’s
Capital Account shall be maintained at all times in a manner consistent with the
principles of Section 704 of the Code and applicable U.S. Treasury Regulations
thereunder, and that the provisions hereof relating to the Capital Accounts
shall be interpreted in a manner consistent therewith. The Capital Account of
each Shareholder shall be:


a.credited with the amount of cash contributed by such Shareholder, and if such
Shareholder makes an in-kind contribution to the Company, with the Fair Market
Value of the contributed property (net of any liabilities secured by such
property that the Company assumes or to which such property is subject) as
determined by the Manager in its reasonable discretion pursuant to Section
8.05(b));
b.credited with any allocations of income and gain that are made to such
Shareholder pursuant to this Article 8;
c.debited by any allocations of loss or deduction that are made to such
Shareholder pursuant to this Article 8; and






d.debited by the amount of cash, the fair value of other property as determined
by the Manager in its reasonable discretion, distributed by the Company to such
Shareholder (net of any liabilities of the Company assumed by such Shareholder
and any liabilities to which such distributed property is subject).




66677181_14
43

--------------------------------------------------------------------------------





Section 8.07.    Allocations. Except as otherwise provided in this Article 8, as
of the last day of each fiscal period, the Company’s items of income, gain, loss
and deduction for such period shall be allocated as follows:
a.Manager Expenses.
i.Any items of loss or deduction that are attributable to the Management Fee
shall be allocated to the Comcast AG Shareholder.
ii.Any items of loss or deduction that are attributable to Company Expenses
funded by or for the account of any Shareholder in accordance with Section 6.02
(for the avoidance of doubt, not to include any Management Fee) shall be
allocated to such Shareholder.
b.Profits and Losses. After giving effect to Section 8.07(a), Profits or Losses
for such fiscal period (and, if necessary, items of income, gain, loss or
deduction included in the determination thereof) shall be allocated among the
Shareholders in a manner consistent with the corresponding distributions made or
to be made pursuant to this Article 8. Without limiting the generality of the
foregoing, any allocation pursuant to this Section 8.07(b) shall be made in a
manner such that each Shareholder’s Capital Account balance, immediately after
such allocation, is as nearly as possible (and proportionately as nearly as
possible with respect to all Shareholders’ Capital Accounts) equal to (i) the
distributions that would be made to such Shareholder pursuant to the provisions
of this Article 8 if, immediately after such allocation, the Company were wound
up, all of its assets sold for cash equal to their Carrying Values and its
liabilities settled (limited, in the case of any nonrecourse liability to the
Carrying Values of the assets securing such liability) and the remaining
proceeds derived from the hypothetical sale of assets were distributed pursuant
to the provisions of this Article 8, minus (ii) the amount that such Shareholder
would be obligated to contribute to the Company in connection with such
hypothetical liquidation, including any amount that ManagementCo Shareholder
would be required to contribute to the Company pursuant to Section 11.02, and
any amount that such Shareholder would be deemed, immediately prior to the
Company’s hypothetical sale of assets, to be obligated to restore to the Company
pursuant to the penultimate sentence of U.S. Treasury Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5), plus (iii) in the case of a Class I-A
Shareholder, the amount that would be distributable to such Class I-A
Shareholder pursuant to Section 11.02 in connection with such hypothetical
liquidation.
c.Notwithstanding the foregoing or anything to the contrary in this Agreement,
but subject to Section 8.08, the share of Profits or Losses for any fiscal
period (and, if necessary, items of income, gain, loss or deduction included in
the determination thereof) attributable to the Investment in Spectra and
otherwise allocable to Comcast Shareholder will be allocated solely to Comcast
Spectacor Shareholder (and not to Comcast AG Shareholder).  All other Profits or
Losses for any fiscal period (and, if necessary, items of income, gain, loss or
deduction included in the determination thereof)




attributable to each of the Investments other than Spectra and otherwise
allocable to Comcast Shareholder will be allocated solely to Comcast AG
Shareholder (and not to Comcast Spectacor Shareholder) unless such allocation
would cause Comcast AG


66677181_14
44

--------------------------------------------------------------------------------





Shareholder to have a deficit Capital Account balance that is in excess of the
amount the Comcast AG Shareholder is treated as being obligated to restore
pursuant to the penultimate sentence of U.S. Treasury Regulations Section
1.704-2(g)(1) and 1.704-2(i)5), in which case such Profits or Losses will be
allocated to Comcast Spectacor Shareholder.


Section 8.08.    Special Allocations. Notwithstanding the provisions of Section
8.07, the following special allocations shall be made:
a.Minimum Gain Chargebacks. Items of Company income and gain shall be allocated
among the Shareholders at such times and in such manner as may be necessary to
satisfy the minimum gain chargeback requirements of U.S. Treasury Regulations
Sections 1.704-2(f) and 1.704-2(i)(4).
b.Qualified Income Offset. Items of Company income and gain shall be allocated
at such times and in such manner as may be necessary to satisfy the “qualified
income offset” requirement of U.S. Treasury Regulations Section
1.704-1(b)(2)(ii)(d).
c.Nonrecourse Deductions. To the extent that the allocation of any “nonrecourse
deductions” (within the meaning of U.S. Treasury Regulations Section
1.704-2(b)(1)) would not otherwise satisfy the requirements of U.S. Treasury
Regulations Section 1.704-2(e), such nonrecourse deductions shall be allocated
in a manner that satisfies such requirements, as determined by the Manager in
its reasonable discretion.
d.Gross Income Allocation. In the event that any Shareholder has, or would
otherwise have, a deficit Capital Account balance that is in excess of the
amount such Shareholder is treated as being obligated to restore pursuant to the
penultimate sentences of U.S. Treasury Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5), items of Company income and gain in the amount of such excess
shall be allocated to such Shareholder; provided that an allocation pursuant to
this Section 8.08(d) shall be made only if and to the extent that such
Shareholder would have such a deficit Capital Account balance after all other
allocations provided for in this Article 8 have been made as if Section 8.08(b)
and this Section 8.08(d) were not in this Agreement.
e.Curative Allocations. The allocations required pursuant to the preceding
provisions of this Section 8.08 (the “Regulatory Allocations”) shall be taken
into account for purposes of allocating other items of income, gain, loss and
deduction among the Shareholders so that each Shareholder’s Capital Account
balance is, to the extent possible, equal to the Capital Account balance such
Shareholder would have had if the Regulatory Allocations were not part of this
Agreement and all allocations were made pursuant to Section 8.07.












f.The Manager is authorized to modify any and all of the allocation provisions
under Sections 8.07 and 8.08 to the extent that, in the reasonable judgment of
the Manager and based upon advice of tax advisors to the Manager, such
modifications


66677181_14
45

--------------------------------------------------------------------------------





are necessary to reflect the economic entitlements of the Shareholders and to
comply with Section 704 of the Code and applicable U.S. Treasury Regulations.
Section 8.09.    Revaluations. Upon the occurrence of any event specified in
U.S. Treasury Regulations Section 1.704-1(b)(2)(iv)(f), the Manager may cause
the Capital Accounts of the Shareholders to be adjusted to reflect the Fair
Market Value of the Company’s assets at such time, as determined by the Manager
in its reasonable discretion; provided that the Manager has received the prior
written consent of Comcast AG Shareholder to such revaluation.
Section 8.10.    Tax Allocations.
a.For U.S. federal, state and local income tax purposes, each item of income,
gain, loss, deduction and credit of the Company shall be allocated among the
Shareholders as nearly as possible in the same manner as the corresponding items
are allocated pursuant to the other provisions of this Article 8.
b.All items of income, gain, loss and deduction with respect to any Company
asset that has a Carrying Value that differs from its adjusted tax basis for
U.S. federal income tax purposes shall be allocated so as to take into account
the variation between the Carrying Value and the adjusted tax basis in
accordance with the principles of Section 704(c) of the Code and the U.S.
Treasury Regulations thereunder.
Section 8.11.    Change in Interests During a Tax Year. If any Shareholder’s
interest in the Company changes during any Tax Year allocations pursuant to this
Article 8 shall be made in a manner that takes into account the varying interest
of the Shareholders in the Company during such Tax Year, as required by Section
706(d) of the Code, under such method as the Manager may determine in its
reasonable discretion; provided that the Manager shall cause the Company to
adopt the “closing-of-the-books” method for the allocation of any items of
income, gain, loss or deduction attributable to a Transfer pursuant to Section
5.03.
ARTICLE 9
Right of First Offer
Section 9.01.    Right of First Offer.
a.If the Company desires to Transfer any Portfolio Company Securities or any
other assets or any controlled Portfolio Company desires to transfer all or
substantially all of its assets (collectively, including Portfolio Company
Securities, “ROFO Assets”) to any Person (other than (i) the Transfer by the
Company of Portfolio Company Securities and (ii) the Transfer by a Portfolio
Company of assets that, in each case, have been pledged, encumbered or
hypothecated to secure any Debt of the applicable Portfolio Company upon the
exercise of remedies in respect thereof), the Company shall give notice (an
“Offer Notice”) to Comcast Shareholder that the
Company or such Portfolio Company desires to make such a Transfer and that sets
forth the number and kind of ROFO Assets proposed to be Transferred by the
Company or such Portfolio Company (the “Offered ROFO Assets”), the price at
which the Company or such Portfolio Company proposes to Transfer such Offered
ROFO Assets (the “Offer Price”) and any other material terms and conditions of
the proposed Transfer; provided, however, that the Company shall not be required
to give an Offer Notice to Comcast Shareholder with respect to (and Comcast
Shareholder shall have no right under this Section 9.01 with respect to) the
proposed Transfer of any Portfolio Company Securities


66677181_14
46

--------------------------------------------------------------------------------





if the Portfolio Company issuing such Portfolio Securities is not a Subsidiary
of the Company (assuming solely for this purpose that the last sentence in the
definition of the term “Subsidiary” in Section 1.01 were deleted) and the rights
of Comcast under this Section 9.01 would be inconsistent with the terms of such
Portfolio Securities or any contractual or other legally binding provision
applicable to the Company or any of its Subsidiaries or to such Portfolio
Securities; provided, further, that in connection with an Investment in a
Portfolio Company that is not a Subsidiary of the Company (assuming solely for
this purpose that the last sentence in the definition of the term “Subsidiary”
in Section 1.01 were deleted), if the Manager determines in its good faith
discretion that it would be reasonably likely through the exercise of
commercially reasonable efforts to be able to make such Investment without
accepting any such inconsistent terms or provisions so as to preserve Comcast
Shareholder’s rights under this Section 9.01, then the Company shall use
commercially reasonable efforts to make such Investment without accepting any
such inconsistent terms or provisions; provided, further, that notwithstanding
the foregoing or anything to the contrary in this Agreement, the Manager shall
interpret the provisions of this Article 9 to apply to Comcast Spectacor
Shareholder solely with respect to the Investment in Spectra, and shall apply
the provisions of the Agreement (including Section 10.08) in accordance with
such interpretation.
b.The giving of an Offer Notice to Comcast Shareholder shall constitute an offer
(the “Offer”) by the Company or such Portfolio Company to Transfer all (but not
less than all) of the Offered ROFO Assets to Comcast Shareholder or an Affiliate
of Comcast Shareholder designated by Comcast Shareholder (“Comcast ROFO
Purchaser”) for cash at the Offer Price applicable to such Offered ROFO Assets
and otherwise on the terms and conditions set forth in the Offer Notice. Comcast
ROFO Purchaser shall have a 30-day period (the “Offer Period”) in which to
accept such Offer by giving a notice of acceptance to the Company prior to the
expiration of such Offer Period. If Comcast ROFO Purchaser fails to notify the
Company, prior to the expiration of the Offer Period, of acceptance of the terms
of the Offer, Comcast ROFO Purchaser shall be deemed to have declined the Offer
with respect to such portion of the Offered ROFO Assets.
c.The Company shall provide, and shall cause any controlled Portfolio Company
and use reasonable best efforts to cause any other Portfolio Company to provide,
to Comcast ROFO Purchaser all information it may reasonably request in the
course of determining whether to accept any Offer.


d.If Comcast ROFO Purchaser elects to purchase any Offered ROFO Assets, Comcast
ROFO Purchaser shall purchase and pay, by wire transfer of immediately available
funds to an account designated by the Company, for such Offered ROFO Assets
within 20 Business Days after the date on which Comcast ROFO Purchaser accepted
the Offer pertaining to such Offered ROFO Assets; provided that, if the Transfer
of such Offered ROFO Assets is subject to any prior regulatory approval, the
time period during which such Transfer may be consummated shall be extended
until the expiration of five Business Days after all such approvals shall have
been received; provided, further, that in lieu of a payment of cash by Comcast
ROFO Purchaser with respect to such Offered ROFO Assets, at the written request
of the Comcast ROFO Purchaser, Comcast ROFO


66677181_14
47

--------------------------------------------------------------------------------





Purchaser and the Company agree to use commercially reasonable efforts to devise
and implement an alternative structure to Transfer such Offered ROFO Assets to
Comcast ROFO Purchaser in a tax-efficient manner, provided such alternative
structure places ManagementCo Shareholder in the same economic position (taking
into account the tax consequences of the alternative structure as compared to
the tax consequences of a payment of cash by Comcast ROFO Purchaser) as if
Comcast ROFO Purchaser had purchased such Offered ROFO Assets in cash. Comcast
ROFO Purchaser, the Company and all Shareholders of the Company shall cooperate,
and the Company shall use commercially reasonable efforts to cause the Portfolio
Company to cooperate, in good faith in implementing any alternative structure
agreed to pursuant to this Section 9.01(d).
e.With respect to any Offered ROFO Assets, upon the earlier to occur of
(i) rejection of the Offer pertaining to such Offered ROFO Assets by Comcast
ROFO Purchaser and (ii) the ultimate failure to obtain any required consent or
regulatory approval for the purchase of such Offered ROFO Assets by Comcast ROFO
Purchaser, the Company or the applicable Portfolio Company shall have a 270-day
period during which to effect a Transfer of such Offered ROFO Assets at a price
not less than 95% of the Offer Price and otherwise on terms no less favorable to
the Company or the applicable Portfolio Company than those set forth in the
Offer Notice (other than in an immaterial respect); provided that, if the
Company or the applicable Portfolio Company enters into a definitive agreement
providing for the Transfer within such 270-day period and the Transfer is
subject to regulatory approval, such 270-day period shall be extended until the
expiration of five Business Days after all such approvals shall have been
received, but in no event shall such regulatory extension exceed 120 days. If
the Company or any Portfolio Company does not consummate the Transfer of any of
the Offered ROFO Assets in accordance with the foregoing time limitations, then
the right of the Company or such Portfolio Company to effect the Transfer of
such Offered ROFO Assets pursuant to this Section 9.01(e) shall terminate and
the Company and such Portfolio Company shall again comply with the procedures
set forth in this Section 9.01(e) with respect to any proposed Transfer of
Offered ROFO Assets to any Person.
Article 1

Article 10
Certain Covenants and Agreements
Section 10.01.    Confidentiality.


(a)Comcast Shareholder shall, and shall cause each of its Affiliates and
Representatives to, maintain the confidentiality of and not use for any purpose
(other than in connection with the matters contemplated by this Agreement) any
information furnished to it under this Agreement or by or on behalf of the
Company, including any information regarding the Company’s Investments,
Portfolio Companies or prospective Investments or Portfolio Companies
(collectively, the “Company Confidential Information”); provided that Company
Confidential Information shall not include information that (1) is or becomes
generally available to the public other than as a result of a disclosure by
Comcast Shareholder or any of the directors, officers, employees, stockholders,
members, partners, agents, counsel, investment and financial advisers,
accountants, auditors or other representatives (all such persons being
collectively referred


66677181_14
48

--------------------------------------------------------------------------------





to as “Representatives”) of Comcast Shareholder in violation of this Agreement,
(2) was available to Comcast Shareholder on a non-confidential basis prior to
its disclosure to Comcast Shareholder or its Representatives by the Company, (3)
was obtained by Comcast Shareholder from a third party who, insofar as known to
Comcast Shareholder, is not prohibited from transmitting the information to
Comcast Shareholder by a contractual, legal or fiduciary obligation to the
Company or any of its Affiliates or (4) is necessary in connection with a tax
audit; provided, further, that Comcast Shareholder may disclose Company
Confidential Information:
(i)to its Representatives in the normal course of the performance of their
duties or to any financial institution providing or that may provide credit to
Comcast Shareholder or any of its Affiliates (provided that such information is
maintained in confidence by the party to whom it is disclosed in accordance with
the provisions of this Section 10.01(a) and Comcast shall be responsible for the
failure of any such party to maintain such information in confidence);
(ii)to the extent required by Applicable Law, including any listing agreement
with any national securities exchange (including complying with any oral or
written questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process to which Comcast
Shareholder or any of its Affiliates is subject; provided that (except with
respect to any matters covered by clause (iii) below) Comcast Shareholder agrees
to give the Company prompt notice of such request, to the extent practicable, so
that the Company may seek an appropriate protective order or similar relief);
(iii)to any regulatory authority or rating agency to which Comcast Shareholder
or any of its Affiliates is subject or with which it has regular dealings;
provided that such authority or agency is advised of the confidential nature of
the Company Confidential Information;
(iv)to the extent related to the tax treatment and tax structure of the
transactions contemplated by this Agreement; provided that the foregoing does
not constitute an authorization to disclose information identifying any party to
this Agreement or any Affiliate of a party (except to the extent relating to
such tax structure or tax treatment) or any Company Confidential Information
unrelated to such tax structure or tax treatment; or




(v)if the prior written consent of the Company shall have been obtained.


Nothing contained herein shall prevent the use (subject, to the extent possible,
to a protective order) of Company Confidential Information in connection with
the assertion or defense of any claim by or against the Company or any
Shareholder.
(b)The Company shall, and shall cause each of its Affiliates and Representatives
to, maintain the confidentiality of and not use for any purpose (other than in
connection with the matters contemplated by this Agreement) any information
furnished to it regarding Comcast Shareholder or its Affiliates under


66677181_14
49

--------------------------------------------------------------------------------





this Agreement (collectively, “Comcast Confidential Information”); provided that
Comcast Confidential Information shall not include information that (1) is or
becomes generally available to the public other than as a result of a disclosure
by the Company or its Affiliates or any of their Representatives in violation of
this Agreement, (2) was available to the Company or its Affiliates on a
non-confidential basis prior to its disclosure to the Company or its
Representatives by Comcast Shareholder, (3) was obtained by the Company from a
third party who, insofar as known to the Company, is not prohibited from
transmitting the information to the Company by a contractual, legal or fiduciary
obligation to Comcast Shareholder or any of its Affiliates or (4) is necessary
in connection with a tax audit; provided, however, that the Manager may disclose
such information:
(i)to its Representatives in the normal course of the performance of their
duties or to any financial institution providing or that may provide credit to
the Company or any of its Affiliates (provided that such information is
maintained in confidence by the party to whom it is disclosed in accordance with
the provisions of this Section 10.01(b) and the Company shall be responsible for
the failure of any such party to maintain such information in confidence);
(ii)to the extent required by Applicable Law (including complying with any oral
or written questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process to which the Company or
any of its Affiliates is subject; provided that (except with respect to any
matters covered by clause (iii) below) the Company agrees to give Comcast
Shareholder prompt notice of such request, to the extent practicable, so that
Comcast Shareholder may seek an appropriate protective order or similar relief);
(iii)to any regulatory authority or rating agency to which the Company, the
Manager or any of their respective Affiliates is subject or with which it has
regular dealings; provided that such authority or agency is advised of the
confidential nature of the Comcast Confidential Information;
(iv)to the extent related to the tax treatment and tax structure of the
transactions contemplated by this Agreement; provided that the foregoing does
not constitute an authorization to disclose information identifying any party to
this Agreement or any Affiliate of a party (except to the extent relating to
such tax structure or tax treatment) or any Comcast Confidential Information
unrelated to such tax structure or tax treatment; or
(v)if the prior written consent of Comcast AG Shareholder shall have been
obtained.
Nothing contained herein shall prevent the use (subject, to the extent possible,
to a protective order) of Comcast Confidential Information in connection with
the assertion or defense of any claim by or against the Company or any
Shareholder.
(c)Each Shareholder and the Company shall consult with the others before issuing
any press release or making any public statement with respect to this agreement
or the transactions contemplated hereby, except as may be required by Applicable
Law, including any listing agreement with any national securities exchange;
provided, that any press release or public statement issued by the


66677181_14
50

--------------------------------------------------------------------------------





Company or its Affiliates shall require Comcast AG Shareholder’s prior written
approval if it (i) refers to Comcast, either Comcast Shareholder or any of their
Affiliates or (ii) discloses any information regarding the aggregate financial
performance of the Company (for the avoidance of doubt, not including the
financial performance of, or the financial terms of the acquisition or
disposition of, any individual Investment) for any period and is made prior to
the time at which Comcast has publicly disclosed its financial results for such
period. For the avoidance of doubt, the parties agree that press releases issued
by, or other public statements made by, the Company regarding matters in the
ordinary course of the Company’s business (including any press releases or
statements regarding acquisitions or dispositions of Investments, hiring of
personnel and other similar matters) shall not be deemed to be a press release
or other public statement with respect to the “transactions contemplated hereby”
within the meaning of the immediately preceding sentence.
(d)Notwithstanding anything herein to the contrary, Comcast Shareholder’s and
its Representatives’ obligations in this Section 10.01 shall, in each case, not
be deemed to be breached by any disclosure by NBCUniversal Media, LLC or any
other of Comcast Shareholder’s Affiliates in the ordinary course of their
business of disseminating news and information; provided that the individuals
involved in such dissemination received such Company Confidential Information
from a source other than the personnel of Comcast Shareholder or its
Representatives involved in the matters contemplated by this Agreement.


Section 10.02.    Reports.
a.The Company agrees to furnish to each Shareholder:
i.to the extent such information is available, as soon as practicable and, in
any event, within 45 days after the end of each fiscal month, the summary
financial information, prepared for internal reporting purposes, of the Company
and its consolidated Subsidiaries (assuming, for all purposes of this Section
10.02 and Section 10.03 that the last sentence in the definition of the term
“Subsidiary” in Section 1.01 were deleted) as at the end of and for such month;




ii.as soon as practicable and, in any event, within 45 days after the end of
each fiscal quarter of each fiscal year, the unaudited consolidated balance
sheet of the Company and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited statement of operations and cash flow for such
quarter and for the portion of the fiscal year then ended, in each case prepared
in accordance with GAAP; and
iii.as soon as practicable and, in any event, within 90 days after the end of
each fiscal year, (A) the audited consolidated balance sheet of the Company and
its consolidated Subsidiaries as at the end of such fiscal year and the related
audited statement of operations and cash flow for such fiscal year, and for the
portion of the fiscal year then ended, in each case prepared in accordance with
GAAP and certified by


66677181_14
51

--------------------------------------------------------------------------------





Deloitte & Touche LLP or another firm of independent public accountants of
nationally recognized standing.
b.The Company shall:
i.permit Comcast Shareholder, its independent public accountants and its other
Representatives, upon reasonable prior notice and during normal business hours,
to examine the books, records and accounts of the Company; and
ii.permit Comcast Shareholder and its Representatives, upon reasonable prior
notice and during normal business hours, to visit and inspect any of the
properties of the Company and discuss the affairs, finances and accounts of the
Company with the independent certified public accountants of the Company for
purposes which may include procedures performed in connection with Comcast’s
evaluation of internal controls pursuant to Section 404 of the Sarbanes Oxley
Act of 2002; provided that such investigation does not unreasonably interfere
with the operations of the Company.
Section 10.03.    Other Information and Assistance. If at any time the Company
and its consolidated Subsidiaries are or will be consolidated in Comcast’s
statement of financial position (it being understood that the determination of
whether the Company and its consolidated Subsidiaries are so consolidated shall
be made by Comcast in its sole judgment), the Company shall, shall cause its
consolidated Subsidiaries to and shall use reasonable best efforts to cause
Deloitte & Touche LLP or another firm of independent public accountants of
nationally recognized standing to provide all other financial information and
assistance as reasonably requested by Comcast for purposes of preparing such
consolidated financial statements and management’s report on internal control
over financial reporting and complying with Comcast’s related obligations under
Applicable Law, including the Exchange Act and the Sarbanes Oxley Act of 2002.
Comcast shall reimburse the Company and its consolidated Subsidiaries for all
out-of-pocket expenses incurred in providing any financial information and
assistance under this Section 10.03 that is not otherwise required to be
provided under Section 10.02.


Section 10.04.    Conflicting Agreements. The Company and each Shareholder
represents and agrees that it shall not (i) grant any proxy or enter into or
agree to be bound by any voting trust or agreement with respect to the Company
Securities, except as expressly




contemplated by this Agreement, or (ii) enter into any agreement or arrangement
of any kind with any Person with respect to any Company Securities inconsistent
with the provisions of this Agreement or for the purpose or with the effect of
denying or reducing the rights of any other Shareholder under this Agreement,
including agreements or arrangements with respect to the Transfer or voting of
its Company Securities.


Section 10.05.    Business Opportunity. The Company and each of the Shareholders
recognize and acknowledge that (x) the Company, Comcast Shareholder and their
Affiliates engage, or intend to engage, in a wide variety of activities, (y)
some of these activities presently or may in the future involve the
participation in businesses and activities that may be similar to those of the
Company and its Subsidiaries and Portfolio Companies, on the one hand, or
Comcast Shareholder and its Affiliates, on the other


66677181_14
52

--------------------------------------------------------------------------------





hand, and (z) subject to the terms of this Agreement, it is critical that the
Company, Comcast Shareholder and their Affiliates be permitted to continue to
develop their current and future business and investment activities without any
restriction. In light of the foregoing considerations, the Company and each of
the Shareholders acknowledge and agree as follows:
a.To the fullest extent permitted by Applicable Law, except as otherwise
provided in Article 4 or Section 10.18, the doctrine of corporate opportunity,
or any other analogous doctrine, shall not apply with respect to the Company or
any Shareholder. Except as otherwise provided in Article 4 or Section 10.18,
(x) no Shareholder nor any of its Affiliates shall have any obligation to
refrain from (i) engaging in the same or similar activities or lines of business
as the Company or any Portfolio Company or developing or marketing any products
or services that compete, directly or indirectly, with those of the Company or
any Portfolio Company, (ii) investing or owning any interest publicly or
privately in, or developing a business relationship with, any Person engaged in
the same or similar activities or lines of business as, or otherwise in
competition with, the Company or any Portfolio Company or (iii) employing or
otherwise engaging a former officer or employee of the Company or any Portfolio
Company and (y) neither the Company nor any of its Affiliates shall have any
obligation to refrain from (i) engaging in the same or similar activities or
lines of business as any Shareholder or any of its Affiliates or developing or
marketing any products or services that compete, directly or indirectly, with
those of any Shareholder or any of its Affiliates or (ii) investing or owning
any interest publicly or privately in, or developing a business relationship
with, any Person engaged in the same or similar activities or lines of business
as, or otherwise in competition with, any Shareholder or any of its Affiliates.
b.Notwithstanding any duty otherwise existing under Applicable Law or in equity,
to the fullest extent permitted by Applicable Law, except as otherwise provided
in Article 4 or Section 10.18, if the Company or any of its Affiliates,
Subsidiaries or Portfolio Companies, or Comcast Shareholder or any of its
Affiliates, as the case may be, acquires knowledge of a potential transaction or
matter which may be a business opportunity for both the Company or its
Affiliates, Subsidiaries or Portfolio Companies, on the one hand, and Comcast
Shareholder or its Affiliates, on the other hand, neither the Company or any
such Affiliate, Subsidiary or Portfolio Company of the Company, nor
Comcast Shareholder or any such Affiliate of Comcast Shareholder, as the case
may be, shall have a duty to communicate or offer such business opportunity to
the other, and neither the Company or any such Affiliate, Subsidiary or
Portfolio Company of the Company, nor Comcast Shareholder or any such Affiliate
of Comcast Shareholder, as the case may be, shall be liable to the other in
respect of any such matter (including for any breach of fiduciary or other
duties) by reason of the fact that the Company or any of its Affiliates,
Subsidiaries or Portfolio Companies, or Comcast Shareholder or any of its
Affiliates, as the case may be, pursues or acquires such business opportunity
for itself.


Section 10.06.    Indemnification; Exculpation; Advancement of Expenses.
a.The Company shall indemnify, and hold harmless each Indemnified Party from and
against any and all damage, loss, liability and expense (including reasonable
expenses of investigation and reasonable attorneys’ fees and expenses) incurred
by such


66677181_14
53

--------------------------------------------------------------------------------





Indemnified Party before, on or after the date of this Agreement (collectively,
the “Indemnified Liabilities”), arising out of any actual or threatened action,
cause of action, suit, proceeding or claim arising directly or indirectly out of
such Indemnified Party’s or any related Indemnified Party’s ownership of Company
Securities, status as a shareholder or Manager, actual, alleged or deemed
control or ability to influence the Company or any of its Subsidiaries or
Portfolio Companies or actual or alleged act or omission in connection with the
Company or any of its Subsidiaries or the direct or indirect Investments or
prospective Investments or other business, activities, operations or affairs of
the Company or any of its Subsidiaries (other than any such Indemnified
Liabilities in respect of any act or omission constituting fraud, willful
misconduct or recklessness), including with respect to any criminal action or
proceeding, any act or omission taken by such Indemnified Party without
reasonable cause to believe such conduct was unlawful and including any
Indemnified Liabilities arising under Title IV of the Employee Retirement Income
Security Act of 1974; provided that if and to the extent that the foregoing
undertaking may be unavailable or unenforceable for any reason, the Company
hereby agrees to make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under Applicable
Law.
Notwithstanding the foregoing provisions of this Section 10.06(a), no
Indemnified Party shall be entitled to any indemnification or contribution under
this Section 10.06(a) in respect of any Indemnified Liabilities consisting of an
investment or other loss in respect of any Company Assets or otherwise
attributable to any such loss (including any diminution in the value of the
investment of a Shareholder in the Company). Nothing in the immediately
preceding sentence shall be deemed to limit (i) a Shareholder’s right to make
any claim in respect of any investment or other loss in respect of any Company
Assets that such Shareholder would be entitled to make if the immediately
preceding sentence was not included in this Agreement and such Shareholder was
not an Indemnified Party or (ii) each Manager Indemnified Party’s right to
indemnification or contribution pursuant to Section 10.06(a) in respect of any
Indemnified Liabilities consisting of any other Person’s (including any other
Manager Indemnified Party’s) investment or other loss in respect of any Company
Assets or otherwise attributable to any such loss.
b.The right to indemnification conferred in Section 10.06(a) shall also include
the right to be paid by the Company the expenses (including reasonable expenses
of investigation and reasonable attorneys’ fees and expenses) incurred in
connection with such action, cause of action, suit, proceeding or claim in
advance of its final disposition to the fullest extent permitted by Applicable
Law; provided that the payment of such expenses in advance of the final
disposition of an action, cause of action, suit, proceeding or claim shall be
made only upon delivery to the Company of an undertaking by or on behalf of the
Indemnified Party to repay all amounts so paid in advance if it shall be
determined by a court or other tribunal of proper jurisdiction that such
Indemnified Party is not entitled to indemnification under Section 10.06(a).


66677181_14
54

--------------------------------------------------------------------------------





c.Each Indemnified Party may consult with recognized, outside legal counsel,
accountants and other professional advisors selected by the Company; and any
action or omission taken or suffered in good faith in reliance and in accordance
with the opinion or advice of such counsel, accountants or other professional
advisors (which the Indemnified Party reasonably believes to be an opinion or
advice within such advisor’s professional competence) shall be conclusive
evidence that such action or omission did not constitute fraud, willful
misconduct or recklessness, and with respect to any criminal action or
proceeding, was taken or suffered without reasonable cause to believe such
Indemnified Party’s conduct was unlawful. Unless there is a specific finding of
fraud, willful misconduct, recklessness or reasonable cause by a party to
believe that such party’s conduct was unlawful (or where such a finding is an
essential element of a judgment or order), the termination of any action, suit
or proceeding by judgment, order or settlement, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption for
purposes of Section 10.06(a) that the party in question acted fraudulently,
engaged in willful misconduct, was reckless, or with respect to any criminal
action or proceeding, had reasonable cause to believe that such party’s conduct
was unlawful.
d.Notwithstanding the foregoing provisions of this Section 10.06, if an
Indemnified Party may be entitled to be indemnified by a Portfolio Company, is
insured by an insurer providing insurance coverage under an insurance policy
issued to such Portfolio Company and/or may be entitled to be indemnified by any
Upper Tier Indemnitor for any damages, losses, liabilities or expenses as to
which such Indemnified Party also would be entitled to be indemnified by the
Company pursuant to the foregoing provisions of this Section 10.06 (i) it is
intended that as among such Upper Tier Indemnitor, the Company, and such
Portfolio Company and its insurer, such Portfolio Company and its insurer will
be the full indemnitor (or insurer) of first resort, the Company will be the
full indemnitor of second resort, and such Upper Tier Indemnitor will be the
full indemnitor of third resort for any such damages, losses, liabilities or
expenses; (ii) any amount that the Company is otherwise obligated to pay with
respect to indemnification or advancement for such liabilities, expenses or
losses will be reduced by the amount such Indemnified Party receives in respect
of such indemnification, advancement or insurance from such Portfolio Company
and/or its insurer; (iii) the Indemnified Party will not be required first to
exhaust rights or remedies with respect to indemnification, advancement or
insurance provided by such Portfolio Company and/or its insurer before the
Company makes any payment to such Indemnified Party; (iv) if such Portfolio
Company or its insurer does not promptly pay such indemnification, advancement
or insurance to or on behalf of the Indemnified Party for any reason, the
Indemnified Party will be entitled to pursue any rights to advancement or
indemnification hereunder (subject to all of the terms and conditions of this
Section 10.06); and (v) if the Company indemnifies, or advances payment for
expenses to, such Indemnified Party with respect to any damages, losses,
liabilities or expenses, and such Indemnified Party may be entitled to
indemnification, advancement of expenses or insurance from such Portfolio
Company or its insurer, the Company may request that such Indemnified Party
agree with the Company that (x) the Company will be fully subrogated to all
rights of such Indemnified Party to indemnification, advancement of expenses or
insurance from such


66677181_14
55

--------------------------------------------------------------------------------





Portfolio Company and its insurer with respect to such payment; (y) such
Indemnified Party will assign to the Company all of the Indemnified Party’s
rights to indemnification, advancement of expenses or insurance from such
Portfolio Company and its insurer; and (z) such Indemnified Party will execute
all documents and take all other actions appropriate to effectuate the foregoing
clauses (x) and (y). For purposes of this Section 10.06, the term “Upper Tier
Indemnitor” means the Manager, ManagementCo Shareholder or any of their
respective Affiliates, other than the Company or any Portfolio Company. In
addition, solely for the purposes of this Section 10.06, the term “Portfolio
Company” shall include the Person which is the Portfolio Company in accordance
with the definition of such term set forth in Section 1.01 of this Agreement and
each Subsidiary of such Person and any Affiliate of such Person which is
controlled by such Person.
e.To the fullest extent permitted by Applicable Law, no Indemnified Party shall
be liable to the Company or its Subsidiaries or any other Shareholder for any
actual or alleged act or omission arising directly or indirectly out of such
Indemnified Party’s or any other Indemnified Party’s ownership of Company
Securities, status as a shareholder or Manager, actual, alleged or deemed
control or ability to influence the Company or any of its Subsidiaries or
Portfolio Companies or actual or alleged act or omission in connection with the
Company or any of its Subsidiaries or the direct or indirect Investments or
prospective Investments or other business, activities, operations or affairs of
the Company or any of its Subsidiaries (other than any such liabilities in
respect of any act or omission constituting fraud, willful misconduct or
recklessness), including with respect to any criminal action or proceeding, any
act or omission taken by such Indemnified Party without reasonable cause to
believe such conduct was unlawful. For the avoidance of doubt, the provisions of
this Section 10.06(e) shall not relieve any Indemnified Party for such
Indemnified Party’s contractual obligations to the Company as set forth in this
Agreement or such Indemnified Party’s contractual obligations to the Company,
any Subsidiary of the Company or any Shareholder set forth in any other
agreement to which any Indemnified Party may now be or in the future become
party to with the Company, any Subsidiary of the Company or any Shareholder.
f.To the extent that, at law or in equity, any Indemnified Party has duties
(including fiduciary duties) and liabilities relating thereto to the Company or
any of its Subsidiaries or the Shareholders, none of the Manager, the
ManagementCo Shareholder or any other Manager Indemnified Party acting in
connection with the business or affairs of the Company or its Subsidiaries shall
be liable to the Company or any of its Subsidiaries or any Shareholder for its
good faith reliance on the provisions of this Agreement. The provisions of this
Agreement, to the extent that they restrict the duties and liabilities of any
Manager Indemnified Party otherwise existing at law or in equity, are agreed by
the Shareholders to replace such other duties and liabilities of such Manager
Indemnified Party.
g.The rights of any Indemnified Party to indemnification, exculpation and
advancement of expenses hereunder will be in addition to any other rights any
such Person may have under any other agreement or instrument to which such
Indemnified Party is or becomes a party or is or otherwise becomes a beneficiary
or under Applicable Law or under the Memorandum and Articles of Association or
the certificate of


66677181_14
56

--------------------------------------------------------------------------------





incorporation or bylaws or other organizational documents of any of the
Subsidiaries of the Company or any other Person. The provisions of this Section
10.06 shall continue to afford protection to each Indemnified Party in respect
of any act or omissions occurring while such Indemnified Party occupied the
position or had the capacity pursuant to which such Indemnified Party became
entitled to indemnification, exculpation and advancement of expenses under this
Section 10.06 regardless of whether such Indemnified Party remains in such
position or capacity and regardless of any subsequent amendment to this
Agreement. No amendment to this Agreement shall reduce or restrict the extent to
which these indemnification, exculpation and advancement provisions apply to
actions or omissions occurring prior to the date of such amendment. The
provisions of this Section 10.06 shall inure to the benefit of the successors,
assigns, heirs and personal representatives of the Indemnified Parties, and the
provisions of and rights under this Section 10.06 shall survive the winding up
and termination of the Company.
h.Each of the Indemnified Parties shall be a third party beneficiary of the
rights conferred to such Indemnified Party in this Section 10.06.
i.Notwithstanding anything to the contrary in the foregoing provisions of this
Section 10.06, a present or former partner, stockholder, member, director,
officer, fiduciary, manager, controlling Person, employee and agent of the
Manager, ManagementCo Shareholder or any Affiliate of the Manager or
ManagementCo Shareholder shall not be entitled to indemnification, exculpation
or advancement of expenses in respect of any controversy relating to any
employment or similar service relationship or the termination of any such
relationship or in respect of any claim or cause of action brought against the
Manager, ManagementCo Shareholder or the Company or any other Affiliate of the
Manager or ManagementCo Shareholder, other than a claim or cause of action for
indemnification, exculpation or advancement of expenses to which any such Person
is otherwise entitled under the provisions of this Section 10.06 or under any
other agreement or instrument to which such Person is or becomes a party or is
or otherwise becomes a beneficiary or under Applicable Law or under the
Memorandum and Articles of Association or the certificate of incorporation or
bylaws or other organizational documents of any of the Subsidiaries of the
Company or any other Person.


Section 10.07.    Co-Investors.
a.If the Manager determines that it would be advisable to include any
co-investors in connection with any Investment (including, for the avoidance of
doubt, any equity investment in a Portfolio Company after the Company’s initial
Investment in such Portfolio Company) (any such co-investment opportunity, a
“Co-Investment Opportunity”), it shall offer such Co-Investment Opportunity to
Comcast AG Shareholder or an Affiliate of Comcast AG Shareholder designated by
Comcast AG Shareholder prior to offering such Co-Investment Opportunity to any
other Person; provided, however, that in the event the Manager determines that
it would be advisable to include in respect of any Co-Investment Opportunity one
or more strategic co-investors, it may offer up to 50% of any such Co-Investment
Opportunity to such strategic co-investor(s), with the balance of such
Co-Investment Opportunity offered to Comcast AG Shareholder or its designated
Affiliate; provided, further, that (i) in no event shall the Manager offer all
or any portion of any Co-Investment Opportunity in the United States


66677181_14
57

--------------------------------------------------------------------------------





to any person set forth on Schedule IV (each Person set forth on Schedule IV, a
“Prohibited Co-Investor”), regardless of whether such Co-Investment Opportunity
is first offered to Comcast AG Shareholder or its designated Affiliate and
(ii) the Manager shall only offer all or any portion of any Co-Investment
Opportunity not in the United States to a Prohibited Co-Investor if such
Co-Investment Opportunity is first offered to Comcast AG Shareholder or its
designated Affiliate and such Persons decline to accept any portion of such
Co-Investment Opportunity.
b.Notwithstanding Section 10.07(a), prior to offering all or any portion of a
Co-Investment Opportunity to Comcast AG Shareholder (or any permissible
strategic co-investor), the Manager may offer such Co-Investment Opportunity to
(i) rollover investors, (ii) management investors and (iii) bona fide sources of
financing; provided that, in the case of this clause (iii), (A) such financing
source customarily provides financing of the type comprising such Co-Investment
Opportunity, (B) the type of financing being provided by such financing source
and comprising such Co-Investment Opportunity customarily includes an equity
component and (C) such financing source is not a Prohibited Co-Investor.
c.The procedures set forth in Section 9.01 shall apply, mutatis mutandis, to any
offer of a Co-Investment Opportunity to Comcast AG Shareholder; provided that,
in the event that it is not commercially practicable under the circumstances for
Comcast AG Shareholder to have 30 days to accept such offer, then Comcast AG
Shareholder shall have such amount of time to accept such offer as determined by
the Manager and set forth in the offer notice, but not less than 10 Business
Days.


Section 10.08.    Additional Comcast Rights. In the event that Comcast
determines, in its good faith judgment, that (i) the Company and its
consolidated Subsidiaries will be consolidated in Comcast’s statement of
financial position and (ii) such consolidation is resulting or would be
reasonably likely to result in significant adverse consequences to Comcast
(including, by way of example, adverse impacts on Comcast’s credit rating or
borrowing terms):
a.if the Company is not then and is not reasonably likely to become an
“investment company” under the Investment Company Act of 1940 (as determined in




good faith by the Manager), (x) Comcast will be permitted to effect a spinoff of
its interest in the Company to Comcast shareholders provided that the spinoff
entity has the financial wherewithal to meet its obligations under this
Agreement, it being understood that (A) ManagementCo Shareholder will not be
obligated to agree to changes to its governance or economic rights set forth in
this Agreement and the Manager will not be obligated to agree to changes to its
governance or economic rights set forth in the Management Agreement, (B) the
rights of Comcast Shareholder pursuant to Article 9 shall be retained by Comcast
Shareholder post-spinoff but shall apply only to assets held by the Company at
the time of the spinoff and not to subsequently acquired assets and (C) Comcast
will not be permitted to effect a spinoff if the consummation of the spinoff
would, or would be reasonably likely to, result in any significant adverse
consequences to the Company, ManagementCo Shareholder or the Manager (with the
sole fact of the


66677181_14
58

--------------------------------------------------------------------------------





creation of the new public company itself not constituting such a significant
adverse effect), and (y) the Company, ManagementCo Shareholder and the Manager
will cooperate with Comcast to facilitate such a spinoff;
b.if the Company is then such an “investment company” or is reasonably likely to
become such an “investment company” (as determined in good faith by the
Manager), ManagementCo Shareholder, the Manager and the Company will use their
good faith efforts (in collaboration with Comcast) to determine whether there
are reasonable available actions that can be taken to address the adverse
consequences affecting Comcast (but, for the avoidance of doubt, in such
circumstances, it shall not be considered reasonable to effect a spinoff of the
type referenced in clause (a) or any alternative public offering unless other
reasonable actions are available so that, in the good faith judgment of the
Manager, the Company will not, at the time of any such spinoff or alternative
public offering, be or be reasonably likely to become an “investment company”)
and, if such available actions are determined to exist and Comcast wishes to
pursue such course of action, ManagementCo Shareholder, the Manager and the
Company will take such actions; provided that, in connection with the taking of
any such action, ManagementCo Shareholder will not be obligated to agree to any
changes to its governance or economic rights set forth in this Agreement, the
Manager will not be obligated to agree to any changes to its governance or
economic rights set forth in the Management Agreement and neither ManagementCo
Shareholder nor the Manager will be obligated to pursue any action that would,
or would be reasonably likely to, result in any other significant adverse
consequences to the Company, ManagementCo Shareholder or the Manager; and
c.if Comcast elects to pursue the action described below in this clause (c) in
preference to any available action under clause (a) or clause (b) or if there is
no such other available action, Comcast will be permitted to Transfer up to 40%
of the Comcast Rights and Obligations to a third party, with the transferee
subject to the Board’s consent (not to be unreasonably withheld or delayed);
provided that, except as specified below, the Board shall not be entitled to
withhold or delay its consent if the proposed transferee is a bona fide
financial institution or investment firm or fund of national standing with the
financial wherewithal to meet its related financial obligations (i.e., Capital
Commitment, Capital Contributions and Management Fee); provided, further, that
in all cases, the
Board shall be entitled to withhold its consent if the transfer would result in,
or be reasonably likely to result in, significant adverse consequences to the
Company, ManagementCo Shareholder or the Manager with respect to regulatory,
legal, tax or similar matters. Any Person to whom Comcast Transfers Comcast
Rights and Obligations as permitted by this Section 10.08(c) shall be deemed to
be (i) a “Shareholder” for all purposes hereof and (ii) “Comcast AG
Shareholder”, a “holder of Class I Shares” and a “holder of Class I-A Shares” to
the extent of the transfer of Comcast Rights and Obligations pursuant to this
Section 10.08(c), and shall execute a joinder to this Agreement in a form to be
reasonably agreed by Comcast and the Company.
Section 10.09.    Advisory Board. In the event the Company forms an advisory
board in the future (the “Advisory Board”), such Advisory Board will advise the
Company and consult with the Manager on such matters relating to the business of
the Company and


66677181_14
59

--------------------------------------------------------------------------------





the Portfolio Companies or this Agreement as the Manager may determine from time
to time or any member of the Advisory Board may reasonably propose to the
Manager; provided that any actions taken by the Advisory Board shall be advisory
only, and neither the Company nor the Manager shall be required or otherwise
bound to act in accordance with any such actions. The Comcast Chief Executive
Officer (or a designee acceptable to the Manager) will be entitled to serve on
any such Advisory Board. The Advisory Board shall otherwise consist of
individuals selected by the Manager, in its reasonable discretion.
Section 10.10.    Comcast Executive Committee. The Initial CEO, in his capacity
as a representative of the Manager, is and will continue to be allocated time at
relevant Comcast Executive Management Committee meetings to discuss potential
Investments, opportunities and initiatives under consideration by the Company.
Section 10.11.    Administrative Services. Comcast will provide or cause to be
provided certain (to be mutually agreed) administrative services to the Company,
ManagementCo Shareholder and the Manager on arm’s-length terms pursuant to an
administrative services agreement entered into among Comcast, the Management
Shareholder and the Manager.
Section 10.12.    Non-solicitation; Non-hire. AUTONFD3_TC Each of the Company,
ManagementCo Shareholder and the Manager agrees that, without Comcast
Shareholder’s prior written consent, it will not, and will cause its Affiliates
(and, in the case of the Company, its controlled Portfolio Companies and their
respective Subsidiaries solely to the extent any such Portfolio Company or
Subsidiary of a Portfolio Company is acting in concert with the Company,
ManagementCo Shareholder or the Manager) not to, solicit for employment or
employ any current or former senior employee of Comcast or any of its
Affiliates; provided that this Section 10.12 shall not prohibit any such Person
from (i) conducting a general solicitation or advertisement that is not directed
at employees of Comcast or any of its Affiliates; provided that this clause (i)
shall not permit the employment of any individuals who respond to such
solicitation or advertisement; (ii) soliciting for employment or employing any
individuals who have not been employed by Comcast or any of its Affiliates for a
period of six months prior to the


date such individuals were first solicited for employment; (iii) soliciting for
employment or employing any individuals whose employment with Comcast or any of
its Affiliates is terminated by Comcast or any of its Affiliates without cause;
or (iv) responding to unsolicited inquiries regarding employment; provided that
this clause (iv) shall not permit the employment of any individuals making such
unsolicited inquiries.
Section 10.13.    Accountants. The Company agrees that Deloitte & Touche LLP
will be appointed as initial independent certified public accountant for the
Company and its consolidated Subsidiaries; provided that the Manager may
thereafter appoint as independent certified public accountant for the Company
and its consolidated Subsidiaries another of the “big four” nationally
recognized independent public accounting firms if the Manager determines in its
reasonable discretion that the pricing or services provided by Deloitte & Touche
LLP are not satisfactory.
Section 10.14.    FCC Order; DOJ Order. The Company acknowledges that it has
received and reviewed that certain Memorandum Opinion and Order of the Federal


66677181_14
60

--------------------------------------------------------------------------------





Communications Commission (In the Matter of Applications of Comcast Corporation,
General Electric Company and NBC Universal, Inc.) as adopted on January 18, 2011
(the “FCC Order”) and that certain Stipulation and Order of the United States
District Court for the District of Columbia with respect to the January 18, 2011
[Proposed] Final Judgment of the Department of Justice and Certain States in the
matter United States of America, et al., as Plaintiffs, v. Comcast Corporation,
et al., as Defendants (the “DOJ Order” and together with the FCC Order, the
“Orders”), has had the opportunity to discuss the Orders with counsel, and
understands that the each of the Orders may subject the Company, its
Subsidiaries and Portfolio Companies, and their respective businesses to certain
conditions or requirements. The Company (i) shall comply with any and all
applicable conditions or requirements set forth in the Orders, and (ii) shall
cause each of its Covered Subsidiaries to contractually agree to comply with,
and to comply with, any and all applicable conditions or requirements set forth
in the Orders. “Covered Subsidiaries” means each of the Company’s Subsidiaries
and Portfolio Companies that (A) in the case of the FCC Order, is an Affiliate
(as defined in the FCC Order) of Comcast or NBCUniversal Media LLC or (B) in the
case of DOJ Order, in which Comcast or one of its Affiliates owns a 25% or
greater interest or which Comcast or one of its Affiliates otherwise controls,
and that, by the terms of an Order is subject to any conditions or requirements
of such Order.
Section 10.15.    Non-Affiliation of Comcast and the Company. Each of the
parties acknowledges that Comcast Shareholder does not possess, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the Company or any of its Affiliates and that, accordingly, where
the term “affiliate” is based on the existence of a control relationship, (i)
neither the Company nor any of its Affiliates is an “affiliate” of Comcast
Shareholder or any of its Affiliates or has the authority to bind Comcast
Shareholder or any of its Affiliates and (ii) neither Comcast Shareholder nor
any of its Affiliates is an “affiliate” of the Company or any of its Affiliates
or has the authority to bind the Company or any of its Affiliates. Comcast
Shareholder, on the one hand, and the Company, on the other hand, will at all
times act (and cause their Affiliates to act) in a manner consistent with the
foregoing principle, and the Company shall use commercially reasonable efforts
to cause any controlled Portfolio Companies to act in a manner consistent with
the foregoing principle.


Section 10.16.    HSR Filings. The Company agrees that any filing by the Company
pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (as in
effect from time to time) shall include a cover letter explaining the
relationship of Comcast and the Company in a form to be mutually agreed by the
Company and Comcast Shareholder.


Section 10.17.    Manager and ManagementCo Shareholder Actions Requiring
Consent.
a.Each of the Manager and ManagementCo Shareholder, as applicable, agrees that
it shall not take any of the following actions without the approval of Comcast
AG Shareholder:
i.the admission of investors other than employees of the Manager in the Manager
or ManagementCo Shareholder (other than trusts, estate planning vehicles or


66677181_14
61

--------------------------------------------------------------------------------





similar entities established as contemplated by the partnership agreement of the
Manager or the ManagementCo Shareholder Partnership Agreement);
ii.the pledge by ManagementCo Shareholder of its interest in the Class II
Shares; and
iii.the public offering of securities issued by the Manager or ManagementCo
Shareholder.
b.In the event that Comcast AG Shareholder determines not to grant its consent
to a proposed action pursuant to Section 10.17(a), the Manager and Comcast AG
Shareholder shall discuss the reasons for such withholding of consent and will
consider in good faith whether there are alternative approaches that might
address Comcast AG Shareholder’s concerns while permitting (a possibly modified
version of) the proposed action to go forward.
Section 10.18.    Exclusivity. The Manager agrees that, for the term of the
Management Agreement, the Manager will not have investment advisory or similar
arrangements with any Persons other than the Company.


Section 10.19.    Certain Tax Matters.
a.

i.The Manager shall cause to be prepared and timely filed all tax returns
required to be filed for each Company Entity; provided, however, that prior to
the filing of any federal income tax return of any Company Entity (including
such Company Entity’s Internal Revenue Service Form 1065, if applicable), any
material foreign, state or local income tax return of a Company Entity, or any
material franchise tax return of a Company Entity, Comcast AG Shareholder shall
be entitled to review and consult with
















the applicable Company Entity, as appropriate, with respect to such tax returns,
which shall be provided to Comcast AG Shareholder no less than 60 days prior to
the applicable due date. Comcast AG Shareholder shall have the right to dispute
any such tax return provided to Comcast AG Shareholder with respect to any
significant issue or item. If Comcast AG Shareholder disputes any such tax
return by delivering a written notice thereof to the Manager, within 30 days
following receipt of such tax return, the Comcast AG Shareholder, the Company
and the Manager shall, and the Manager shall cause the relevant Company Entity
to, use commercially reasonable efforts to resolve the dispute. If the dispute
is not resolved within 10 days following receipt of a written notice of a
dispute from Comcast AG Shareholder, the dispute shall be referred to a firm of
independent public accountants of nationally recognized standing and with
relevant expertise, mutually acceptable to the applicable Company Entity and
Comcast AG Shareholder. Such accounting firm shall use commercially reasonable
effort to resolve


66677181_14
62

--------------------------------------------------------------------------------





the dispute prior to the due date of the disputed tax return, and such
accounting firm’s conclusions shall be binding on the relevant Company Entity
and the Comcast AG Shareholder. If such accounting firm cannot resolve the
dispute prior to the due date of the disputed tax return, such tax return will
be filed as originally proposed by the relevant Company Entity, and the
applicable Company Entity shall file an amended tax return, within 10 days of
such accounting firm’s resolution, reflecting the conclusion of such accounting
firm. Any incremental out-of-pocket expenses incurred by any Company Entity or
the Manager relating to Comcast AG Shareholder’s dispute of any tax return,
including the fees and expenses of the accounting firm’s review of any dispute
with respect to a tax return, shall be reimbursed by the Comcast AG Shareholder.
The Company, the Manager and Comcast AG Shareholder shall work together in good
faith to procure that any such expenses (and any other incremental out-of-pocket
expenses that are to be reimbursed by Comcast AG Shareholder pursuant to any
provision of this Section 10.19) are reasonable in amount.
ii.At the request of Comcast AG Shareholder, the Manager shall use commercially
reasonable efforts to provide information reasonably requested by Comcast AG
Shareholder for purposes of determining whether a Controlled Portfolio Company
is required by Applicable Law to be included with Comcast or any of its
Affiliates in a combined, consolidated or unitary tax return (for the avoidance
of doubt, other than by reason of an allocation of items of income, gain, loss,
deduction or credit on a “pass through” basis for income tax purposes) (any such
tax return, a “Comcast Group Tax Return”) for any taxable period. Any
incremental out-of-pocket expenses incurred by the Company, the Manager, or the
Controlled Portfolio Company as a result of Comcast AG Shareholder’s request
pursuant to this Section 10.19(a)(ii) shall be reimbursed by the Comcast AG
Shareholder.
iii.In the event that Comcast or any of its Affiliates is required by Applicable
Law to include any Company Entity in a combined, consolidated or unitary tax
return (for the avoidance of doubt, other than by reason of an allocation of
items of income, gain, loss, deduction or credit on a “pass through” basis for
income tax purposes) (any such tax return, a “Comcast Group Tax Return”) for any
taxable period, the tax liability of such Company Entity and its Subsidiaries
for each such taxable period will be determined on a hypothetical separate tax
return basis as if such Company Entity and its Subsidiaries had never been
included in any such Comcast Group Tax Return (such tax liability of such
Company Entity and its Subsidiaries, the “Company Entity Hypothetical Tax
Liability”). If the Company Entity Hypothetical Tax Liability with respect to a
taxable period is positive, Comcast shall pay such amount on behalf of such
Company Entity, and the Manager shall cause such Company Entity to reimburse
Comcast for such amount within 10 days of Comcast’s payment. If the Company
Entity Hypothetical Tax Liability with respect to a taxable period is negative,
such amount shall carry forward to successive taxable periods and shall reduce
the Company Entity Hypothetical Tax Liability for such taxable periods;
provided, however, if the aggregate amount of Company Entity Hypothetical Tax
Liabilities of such Company Entity for prior taxable periods is positive,
Comcast shall pay to such Company Entity an amount equal to the reduction in the
tax liability of Comcast or its Affiliates attributable to any Tax Attribute of
such Company Entity (“Tax Loss Payment”); provided further that (I) the


66677181_14
63

--------------------------------------------------------------------------------





amount of Tax Loss Payment Comcast is required to make to such Company Entity
shall not exceed the aggregate amount of Company Entity Hypothetical Tax
Liabilities paid by such Company Entity to Comcast for prior taxable periods,
(II) Comcast is required to make a Tax Loss Payment only if, and to the extent
that, the actual tax liability of such Company Entity on a hypothetical separate
tax return basis would have been reduced due to such Tax Attribute and (III) the
Company Entity Hypothetical Tax Liabilities for prior taxable periods shall be
reduced to reflect any Tax Loss Payment made by Comcast. In no event shall
Comcast be required to make available its tax returns (or any other information
relating to its taxes) to such Company Entity.
b.The Manager may cause any Company Entity to make, or refrain from making, any
tax elections as it determines in its reasonable discretion, including, without
limitation, the election under Section 754 of the Code; provided, however, that
(i) prior to making any material election with respect to any Company Entity,
the Manager shall consult with the Comcast AG Shareholder in good faith and the
Manager shall cause any Company Entity not to make any material election that
could reasonably be expected to have an adverse effect on Comcast AG Shareholder
relative to any other Shareholder without the consent of Comcast AG Shareholder,
which consent shall not be unreasonably withheld or delayed; (ii) at the request
of Comcast AG Shareholder and to the extent available under Applicable Law, the
Manager shall cause a Company Entity to make an election so that such Company
Entity would not be included in a combined, consolidated or unitary tax return
with Comcast or any of its Affiliates or under a group relief regime with
Comcast or any of its Affiliates; (iii) the Manager shall not make an election
under Section 1101(g)(4) of the “Bipartisan Budget Act of 2015” to apply the
Partnership Audit Reform Rules prior to its effective date provided under
Section 1101(g)(1) of the “Bipartisan Budget Act of 2015”; (iv) on or after the
effective date of the Partnership Audit Reform Rules and to the extent
permissible under Applicable Law, at the request of Comcast AG Shareholder,
Manager shall cause any applicable Company Entity to file an election pursuant
to Section 6221(b), as promulgated under the “Bipartisan Budget Act of 2015;”
and (v) the Manager shall cause the Company to elect to be treated as a
partnership for U.S. federal income tax purposes by timely filing Internal
Revenue Service Form 8832 and any comparable tax form under applicable
provisions of state or local law, and shall refrain from taking any actions
inconsistent with its treatment as a partnership for federal, state and local
income tax purposes.
c.

i.The Company shall, and the Manager shall cause each Comcast Investment Vehicle
to, deliver, no later than five Business Days after the filing of the
appropriate income tax returns by the Company or applicable Comcast Investment
Vehicle, to each Shareholder a Schedule K-1 showing such Shareholder’s share of
income, loss, deductions, gain and credits; provided that the Company shall, and
the Manager shall cause each Comcast Investment Vehicle to, use commercially
reasonable efforts to provide estimates of the information to be set forth on
such Schedule K-1 no later than 60 days after the end of each Tax Year but in no
event later than 90 days after the end of each Tax Year. Each Shareholder agrees
that such Shareholder shall not treat any item of income, gain, loss or any
other Company or Alternative Investment Vehicle item on such Shareholder’s tax
return in a manner which is inconsistent with the


66677181_14
64

--------------------------------------------------------------------------------





treatment of such item on the Company’s or applicable Alternative Investment
Vehicle’s tax return (for the avoidance of doubt, as amended to reflect the
resolution of an accounting firm pursuant to Section 10.19(a)(i)). The Company
shall, and the Manager shall cause each Comcast Investment Vehicle to, deliver
to the Comcast Shareholder estimates of the information necessary for Comcast to
determine its estimated taxes payable with respect to a Tax Quarter attributable
to Comcast Shareholder’s interest in the Company or a Comcast Investment
Vehicle, no later than 30 days after the end of such Tax Quarter; provided,
however, that the Company and the Manager shall only be required to provide such
information with respect to a tax year for which the aggregate amount of income,
or aggregate amount of loss, allocated to Comcast Shareholder is expected to be
significant; provided further that any incremental out-of-pocket expenses
incurred by any Company Entity or the Manager in connection with the preparation
of information for the Comcast Shareholder pursuant to this sentence shall be
reimbursed by the Comcast Shareholder. For the avoidance of doubt, any expenses
with respect to the preparation and filing of the tax returns for the Company or
Comcast Investment Vehicle, including Schedule K-1 provided to the Shareholders,
are Manager Expenses pursuant to Section 7.01.
ii.The Manager and the Company shall use commercially reasonable efforts to
deliver, at the reasonable request of a Shareholder, such other information as
is required for the preparation of its tax returns, including, if requested,
state apportionment information. At the request of any Shareholder, the Manager
and the Company shall use commercially reasonable efforts to deliver to such
Shareholder such information as may be necessary for such Shareholder to file
its Schedule UTP and similar other statements or returns that are required to be
filed by such Shareholder as a result of its holding of Company Securities. Any
incremental out-of-pocket expenses incurred by the Manager, the Company, a
Comcast Investment Vehicle, or their Subsidiaries or any Portfolio Company as a
result of a request from a Shareholder pursuant to this Section 10.19(c)(ii)
shall be reimbursed by such Shareholder.


iii.The Manager agrees to use its commercially reasonable efforts to promptly
notify a Shareholder in writing upon becoming aware of any tax filing, reporting
or withholding obligations (including, for the avoidance of doubt, any amounts
withheld or paid with respect to the Shareholder) and the availability of any
refunds or exemptions from withholding, in each case with respect to the
Shareholder’s interest in the Company. In the event of any imposition by any
governmental authority within the jurisdictions in which the Company makes its
investments of any income tax liability on a Shareholder’s share of the
Company’s income or of any tax liability arising out of a Shareholder’s interest
in the Company, in each case, on a net income basis, the Company shall use
commercially reasonable efforts to provide the Shareholder with sufficient
information so as to permit the Shareholder to claim any deduction or credit
with respect to such taxes and to complete all requisite tax forms, reports or
filings. In addition, if requested in writing by a Shareholder, the Company
shall use its commercially reasonable efforts to obtain on behalf of the
Shareholder, or to assist the Shareholder in obtaining, any available tax
refunds or exemptions from withholding tax arising out of the Shareholder’s
interest in the Company. Any incremental out-of-pocket expenses


66677181_14
65

--------------------------------------------------------------------------------





incurred by any Company Entity, Portfolio Company or the Manager as a result of
a request from a Shareholder pursuant to this Section 10.19(c)(iii) shall be
reimbursed by such Shareholder.
d.(i) ManagementCo Shareholder is hereby designated as the Company’s “tax
matters partner” under Section 6231(a)(7) of the Code (as in effect prior to
amendment by the “Bipartisan Budget Act of 2015”) or any comparable law (the
“Tax Matters Partner”), with all powers and responsibilities of a “tax matters
partner” as defined in Section 6231(a)(7)(A) of the Code (as in effect prior to
amendment by the “Bipartisan Budget Act of 2015”) or any comparable law and (ii)
ManagementCo Shareholder (or such other Person designated by ManagementCo
Shareholder) is hereby designated as the Company’s “partnership representative”
within the meaning of Section 6223 of the Code or any comparable law (the
“Partnership Representative”), and, in each case, is granted the corresponding
designation under any similar provisions of state, local or non-U.S. law.
ManagementCo Shareholder shall also be authorized to appoint, and shall appoint,
a natural person to serve as the “designated individual”, within the meaning of
Sections 6221 through 6242 of the Code together with any Regulations and
guidance issued thereunder (the “Designated Individual”), to act on behalf of
the Partnership Representative. The Tax Matters Partner or the Partnership
Representative, as applicable, shall act in good faith in fulfilling its
responsibilities. In the event that the Tax Matters Partner, the Partnership
Representative or the relevant Company Entity is notified (in writing) by a
taxing authority that the relevant Company Entity is the subject of an audit or
examination by a taxing authority of any federal income, material foreign, state
or local income, or material franchise tax return (a “Tax Contest”), the Tax
Matters Partner or the Partnership Representative, as applicable, shall promptly
provide to the Shareholders a written notice informing the Shareholders that the
applicable Company Entity is the subject of a Tax Contest, shall keep the
Shareholders reasonably informed of material developments relating to such audit
or examination and shall permit the Comcast AG Shareholder to participate in the
conduct and settlement of any proceeding with respect to any Tax Contest (it
being understood that ManagementCo Shareholder shall retain control of the
conduct and settlement of any such Tax Contest except to the extent of the
consent right of Comcast AG Shareholder specified in the immediately succeeding
sentence). The Tax Matters Partner or the Partnership Representative, as
applicable, shall not agree to any settlement, resolution or closing or other
agreement with respect to a Tax Contest involving any significant issue or item
without the consent of Comcast AG Shareholder, which consent shall not be
unreasonably withheld or delayed. Expenses of any administrative proceedings
undertaken by the Tax Matters Partner or the Partnership Representative, as
applicable, shall be Company Expenses other than incremental out-of-pocket
expenses of Manager or any Company Entity relating to Comcast AG Shareholder’s
exercise of its consent right hereunder, which expenses shall be reimbursed by
Comcast AG Shareholder, and the expenses of Comcast AG Shareholder in exercising
its participation rights hereunder, which shall be borne by Comcast AG
Shareholder.
e.The Manager shall not cause the Company, any Comcast Investment Vehicle and
their Subsidiaries to engage, and the Manager shall not knowingly cause any
other Company Entity to engage, directly or indirectly, in a transaction that,
as of the date the Company Entity enters into a binding contract to engage in
such transaction, is a


66677181_14
66

--------------------------------------------------------------------------------





“listed transaction” as defined in U.S. Treasury Regulation Section
1.6011-4(b)(2). The Manager will undertake reasonable due diligence to determine
whether any transaction to be engaged in by any Company Entity is a “listed
transaction” or a “prohibited reportable transaction” as defined in Section
4965(e)(1)(C) of the Code. If the Manager has knowledge that any Company Entity
has engaged directly or indirectly in a transaction that is a “listed
transaction” or a “prohibited reportable transaction”, it shall (i) promptly
notify the Shareholders of such determination and (ii) provide each Shareholder
with any requested information needed by such Shareholder to fulfill its
reporting or disclosure obligations in respect of such transaction.
f.The Manager may, in its reasonable discretion, take any steps that it deems
necessary or advisable to cause the Company to comply with the tax laws of
non-U.S. jurisdictions.
Section 10.20.    Tax Year. The Company shall elect the calendar year as its
taxable year (“Tax Year”), unless otherwise required by Applicable Law.
Section 10.21.    Portfolio Company Debt. The Company will not permit any
controlled Portfolio Companies to incur, create, issue, assume or guarantee any
Debt unless such Debt is Non-Recourse to Comcast, and the Company shall use
commercially reasonable efforts in structuring any such Debt to minimize the
amount of any income inclusion by a Shareholder relating to such Debt pursuant
to Section 956 of the Code.
Section 10.22.    Comcast Securities. 99 The Company agrees that it will not
acquire, directly or through any Alternative Investment Vehicle or controlled
Portfolio Company, any equity securities or equity-related securities (including
preferred equity, convertible debt or similar securities) or debt securities
issued by Comcast or any of its Affiliates or Comcast Permitted Spin Transferee
or any of its Affiliates.






































ARTICLE 11
Winding-Up and Dissolution of the Company


Section 11.01.    Winding-Up of the Company.


66677181_14
67

--------------------------------------------------------------------------------





a.Subject to Applicable Law, the Company’s affairs shall be wound up upon the
earliest of:
i.the unanimous agreement of the Shareholders;
ii.the election by Comcast AG Shareholder or ManagementCo Shareholder, with
effect only after the termination of the Commitment Period (taking into account
any extension or early termination thereof in accordance with the terms of this
Agreement);
iii.at Comcast AG Shareholder’s election, the third anniversary of the
occurrence of an Initial CEO Event (provided that, if at any time during such
three year period, neither Alexander D. Evans nor David L. Caplan is serving in
a senior management role with respect to the Company with responsibilities at
least comparable to their responsibilities on the Commencement Date, the Comcast
AG Shareholder may elect to require that the Company be wound up commencing at
such time as neither of such individuals is serving in such capacity); and
iv.at Comcast AG Shareholder’s election, the occurrence of a Cause Event (each
of clauses (i) through (iv), a “Wind-Up Event”).
b.Subject to Article 9, upon the occurrence of a Wind-Up Event, the Manager
shall be the liquidator to wind-up the affairs of the Company and shall conduct
an orderly disposition of the assets of the Company, including Portfolio Company
Securities (collectively, “Company Assets”), in a manner consistent with the
best interests of the Company, taking into account market conditions and legal
and contractual considerations. The Manager shall determine in its reasonable
discretion which Company Assets shall be sold and which Company Assets shall be
retained for distribution in kind to the Shareholders. The Manager shall
consider in good faith tax efficient structuring among other relevant factors in
connection with the disposition or distribution of Company Assets pursuant to
this Section 11.01(b). Subject to Applicable Law, after all liabilities of the
Company have been satisfied or duly provided for, the remaining Company Assets
shall be distributed to the Shareholders in accordance with Article 8 and this
Article 11.
c.In the discretion of the liquidator, and subject to Applicable Law, a portion
of the distributions that would otherwise be made to the Shareholders pursuant
to this Section 11.01 may be:
i.distributed to a trust established for the benefit of the Shareholders for
purposes of liquidating Shareholder assets, collecting amounts owed to the
Shareholders, and paying any liabilities or obligations of the Company arising
out of, or in connection with, this Agreement or the Company’s affairs; or
ii.withheld, with respect to any Shareholder, to provide a reserve for the
payment of such Shareholder’s share of future Company Expenses; provided that
such withheld amounts shall be distributed to the Shareholders as soon as the
liquidator determines, in its reasonable discretion, that it is no longer
necessary to retain such amounts.
The assets of any trust established in connection with clause (i) above shall be
distributed to the Shareholders from time to time, in the discretion of the
liquidator, in the same proportions as the amount distributed to such trust by
the Company would otherwise have been distributed to the Shareholder pursuant to
this Agreement.


66677181_14
68

--------------------------------------------------------------------------------





d.Each Shareholder shall look solely to the assets of the Company for the return
of such Shareholder’s aggregate Capital Contributions, and no Shareholder shall
have priority over any other Shareholder as to the return of such Capital
Contributions.
e.After the liquidator has distributed the assets of the Company in accordance
with this Section 11.01, the liquidator shall do all such acts required to wind
up the Company in accordance with the Companies Law (2013 Revision) of the
Cayman Islands.


Section 11.02.    Clawback.
a.ManagementCo Shareholder acknowledges and agrees that the aggregate amount of
Class II Distributions that it is entitled to receive in its capacity as the
Class II Shareholder (the “Class II Maximum Amount”) shall not exceed the lesser
of (i) 12.5% of the excess, if any, of (A) the aggregate amount of distributions
pursuant to Sections 8.02 and 11.01 over (B) the aggregate amount of Capital
Contributions made by all Shareholders; and (ii) the excess, if any, of (A) the
aggregate amount of distributions pursuant to Sections 8.02 and 11.01 over (B)
the amount necessary to be distributed to the Class I Shareholders pursuant to
Sections 8.02 and 11.01 such that each Class I Shareholder shall have received a
Priority Return in respect of each Capital Contribution made by such
Shareholder.
b.Upon the occurrence of a Wind-Up Event (the date of the occurrence of a
Wind-Up Event, the “Interim Clawback Date”), the Manager shall calculate the
Class II Maximum Amount and determine the amount, if any, the Class II
Shareholder would be required to return pursuant to Section 11.02(c), in each
case based upon a hypothetical liquidation of the Company as if all of the
Company Assets were sold at the Quarterly Value thereof and the net assets of
the Company were distributed as of such Interim Clawback Date in accordance with
Section 11.01 after giving effect to such hypothetical liquidation (the “Interim
Clawback Amount”). If there is an Interim Clawback Amount, the Class II
Shareholder shall repay to the Company, for distribution (subject to Applicable
Law) to the Class I Shareholders (pro rata in accordance with Section 8.02 or
Section 11.01), an amount of cash equal to the Interim Clawback Amount; provided
that in no event shall the Class II Shareholder be obligated to repay an amount
that is greater than the aggregate Class II Distributions previously received by
the Class II Shareholder less the excess of the deemed income tax liability
(calculated based on the Tax Rate) on the income allocated to the Class II
Shareholder over the amount of any corresponding deemed tax benefit (calculated
based on the Tax Rate) arising out of the payment described in this paragraph in
the taxable year in which such payment is made, in each case determined without
reference to any item of income, gain, expense, loss or credit other than such
items arising out of the Class II Shareholder’s activities as a Shareholder of
the Company. To the extent that there have been any distributions in kind of
Marketable Securities or other non-cash Company Assets to the Class II
Shareholder, the amount of the deemed income tax liability associated with such
distributions shall be the value of such distributed Marketable Securities and
Company Assets (as determined for purposes of making the applicable distribution
under Section 8.02 or Section 11.01) multiplied by the applicable Tax Rate. Any
amount that the Class II Shareholder pays to


66677181_14
69

--------------------------------------------------------------------------------





the Company pursuant to this Section 11.02(b) shall not be treated as a Capital
Contribution. The amount of any distribution to a Class I Shareholder pursuant
to this Section 11.02(b) shall, for purposes of applying Section 8.02 and
Section 11.01, be treated as having been made pursuant to Section 8.02 or
Section 11.01 and shall be taken into account in determining the amounts that
are distributable thereafter to such Class I Shareholder pursuant to Section
8.02 and Section 11.01.
c.If, after giving effect to (i) any payments pursuant to Section 11.02(b) and
(ii) the final allocations and distributions pursuant to Section 11.01, the
Class II Shareholder shall have received aggregate Class II Distributions in
excess of the Class II Maximum Amount, the Class II Shareholder shall repay to
the Company, for distribution (subject to Applicable Law) to the Class I
Shareholders (pro rata in accordance with Section 8.02 or Section 11.01) an
amount of cash equal to the excess of the aggregate Class II Distributions over
the Class II Maximum Amount; provided that in no event shall the Class II
Shareholder be obligated to repay an amount that is greater than the aggregate
Class II Distributions previously received by the Class II Shareholder less the
excess of the deemed income tax liability (calculated based on the Tax Rate) on
the income allocated to the Class II Shareholder over the amount of any
corresponding deemed tax benefit (calculated based on the Tax Rate) arising out
of the payment described in this paragraph in the taxable year in which such
payment is made, in each case determined without reference to any item of
income, gain, expense, loss or credit other than such items arising out of the
Class II Shareholder’s activities as a Shareholder of the Company. Any amount
that the Class II Shareholder pays to the Company pursuant to this Section
11.02(c) shall not be treated as a Capital Contribution. The amount of any
distribution to a Class I Shareholder pursuant to this Section 11.02(c) shall,
for purposes of applying Section 8.02 and Section 11.01, be treated as having
been made pursuant to Section 8.02 or Section 11.01 and shall be taken into
account in determining the amounts that are distributable thereafter to such
Class I Shareholder pursuant to Section 8.02 and Section 11.01.
d.In the event that the Class II Shareholder is obligated under Section 11.02(b)
or Section 11.02(c) to return to the Company a portion of the Class II
Distributions received from the Company, to the extent the Class II Shareholder
has insufficient funds to meet such obligations, (i) each limited partner or
former limited partner of the Class II Shareholder shall be severally obligated
to return its pro rata share of such amounts (based on the amounts paid to or
for the account of such limited partner relating to Class II Distributions).
Each limited partner of the Class II Shareholder shall execute and deliver a
guarantee, for the benefit of the Company and the Shareholders, of the
performance of his or her obligation to return up to his or her pro rata share
of any amount required to be returned by the Class II Shareholder to the Company
pursuant to Section 11.02(b) or c).










66677181_14
70

--------------------------------------------------------------------------------





ARTICLE 12
Miscellaneous
Section 12.01.    Binding Effect; Assignability; Benefit.
a.This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, successors, legal representatives and
permitted assigns.
b.Neither this Agreement nor any right or obligation arising hereunder or by
reason hereof shall be assignable, delegable or otherwise transferable by any
party hereto pursuant to any Transfer of Company Securities or otherwise, except
that (i) Comcast Shareholder may assign its rights or obligations arising
hereunder to the extent contemplated by Section 5.03 and Section 10.08 and (ii)
ManagementCo Shareholder may assign its rights or obligations hereunder to the
extent contemplated by Section 5.03; provided that no such assignment shall
relieve ManagementCo Shareholder of any of its obligations hereunder.
c.Except as provided in Section 10.06(e), nothing in this Agreement, expressed
or implied, is intended to confer on any Person other than the parties hereto,
and their respective heirs, successors, legal representatives and permitted
assigns, any rights or obligations under or by reason of this Agreement.
Section 12.02.    Notices. All notices, requests and other communications to any
party shall be in writing and shall be delivered in person, by reputable
overnight courier service, mailed by certified or registered mail, return
receipt requested, or sent by electronic mail:
if to the Company to:
Atairos Group, Inc.
40 Morris Avenue
Bryn Mawr, PA 19010
Attention:         Michael J. Angelakis
E-mail:            m.angelakis@atairos.com


Atairos Group, Inc.
620 Fifth Avenue
New York, NY 10020
Attention:         David L. Caplan
E-mail:            d.caplan@atairos.com




with copies to Comcast and the Manager at the addresses listed below;
if to Comcast Shareholder, to:


Comcast AG Holdings, LLC
c/o Comcast Corporation
One Comcast Center
1701 John F. Kennedy Boulevard
Philadelphia, Pennsylvania 19103
Attention:         Arthur R. Block


66677181_14
71

--------------------------------------------------------------------------------





E-mail:            art_block@comcast.com


Comcast Spectacor Ventures, LLC
c/o Comcast Corporation
One Comcast Center
1701 John F. Kennedy Boulevard
Philadelphia, Pennsylvania 19103
Attention:         Arthur R. Block
E-mail:            art_block@comcast.com


with a copy to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention:        Thomas J. Reid
E-mail:            tom.reid@davispolk.com        
Attention:        William H. Aaronson
E-mail:            william.aaronson@davispolk.com


if to ManagementCo Shareholder, to:
Atairos Partners, L.P.
40 Morris Avenue
Bryn Mawr, PA 19010
Attention:         Michael J. Angelakis
E-mail:            m.angelakis@atairos.com


Atairos Partners, L.P.
620 Fifth Avenue
New York, NY 10020
Attention:         David L. Caplan
E-mail:            d.caplan@atairos.com
















with a copy to:
Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, Massachusetts 02199-3600
Attention:         John B. Ayer


66677181_14
72

--------------------------------------------------------------------------------





E-mail:            john.ayer@ropesgray.com


if to the Manager, to:
Atairos Management, L.P.
40 Morris Avenue
Bryn Mawr, PA 19010
Attention:         Michael J. Angelakis
E-mail:            m.angelakis@atairos.com


Atairos Management, L.P.
620 Fifth Avenue
New York, NY 10020
Attention:         David L. Caplan
E-mail:            d.caplan@atairos.com


with a copy to:
Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, Massachusetts 02199-3600
Attention:        John B. Ayer
E-mail:            john.ayer@ropesgray.com


if to Comcast, to:
Comcast Corporation
One Comcast Center
1701 John F. Kennedy Boulevard
Philadelphia, Pennsylvania 19103
Attention:         Arthur R. Block
E-mail:            art_block@comcast.com


with a copy to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention:        Thomas J. Reid
E-mail:            tom.reid@davispolk.com
Attention:        William H. Aaronson
E-mail:            william.aaronson@davispolk.com


or such other address or electronic mail address as such party may hereafter
specify for the purpose by notice to the other parties hereto.
All notices, requests and other communications shall be deemed received on the
date of receipt by the recipient thereof if received (evidenced, in the case of
electronic mail, by electronic confirmation of receipt) prior to 5:00 p.m. in
the place of receipt and


66677181_14
73

--------------------------------------------------------------------------------





such day is a Business Day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding Business Day in the place of receipt. Any notice, request or
other written communication sent by electronic mail transmission shall be
confirmed by certified or registered mail, return receipt requested, posted
within one Business Day, or by personal delivery, whether courier or otherwise,
made within two Business Days after the date of such electronic mail
transmissions.


Section 12.03.    Amendment; Waiver; Consent.
a.Any provision of this Agreement may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to this agreement, or in the case of a waiver, by the party against
whom the waiver is to be effective; provided, however, that notwithstanding the
foregoing or anything to the contrary in this Agreement, unless otherwise
specifically contemplated with respect to a particular provision, the written,
signed consent of Comcast AG Shareholder to amend, waive or consent to any
provision of this Agreement (including those set forth in Article 4, Section
6.01(c) and Section 10.17) shall be sufficient to constitute the consent on
behalf of Comcast Shareholder (including on behalf of Comcast Spectacor
Shareholder).
b.No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.
c.The rights and remedies herein provided shall be cumulative and not exclusive
of any rights or remedies provided by Applicable Law.


Section 12.04.    Fees and Expenses. Subject to Article 7, all costs and
expenses incurred in connection with the preparation of this Agreement, or any
amendment or waiver hereof, and the transactions contemplated hereby shall be
paid by the party incurring such costs or expenses.


















Section 12.05.    Governing Law. 2 This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to the conflict of laws rules of such state.


Section 12.06.    Jurisdiction. The parties agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with,


66677181_14
74

--------------------------------------------------------------------------------





this Agreement or the transactions contemplated hereby shall be brought in the
United States District Court for the Southern District of New York or any New
York State court sitting in the Borough of Manhattan in New York, New York, so
long as one of such courts shall have subject matter jurisdiction over such
suit, action or proceeding, and that any cause of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of New York, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Applicable Law, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 12.02
shall be deemed effective service of process on such party.
Section 12.07.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
Section 12.08.    Specific Performance. The parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this agreement or to enforce
specifically the performance of the terms and provisions hereof, in addition to
any other remedy to which they are entitled at law or in equity.
Section 12.09.    Counterparts; Effectiveness. This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received counterparts hereof signed by all of the other parties hereto.
Until and unless each party has received a counterpart hereof signed by the
other party hereto, this Agreement shall have no effect and no party shall have
any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).
Section 12.10.    Entire Agreement. This Agreement, the Memorandum and Articles
of Association, the ManagementCo Shareholder Partnership Agreement, the
Management Agreement, the Letter Agreement and the Spectra Agreement constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof and supersede all prior and contemporaneous agreements and
understandings, both oral and written, among the parties hereto with respect to
the subject matter hereof and thereof. Without limiting the foregoing, upon the
effectiveness of the Original Agreement, the New Company - Binding Agreement
dated as of March 31, 2015 by and between Comcast and the Initial CEO was
terminated as of the date of the Original Agreement and is of no further force
and effect.
Section 12.11.    Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid,


66677181_14
75

--------------------------------------------------------------------------------





void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner so that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.
Section 12.12.    Guarantee.
(e)Subject to Section 12.12(b), Comcast hereby irrevocably and unconditionally
guarantees (the “Comcast Guarantee”) to the Company, ManagementCo Shareholder
and the Manager the prompt and full discharge by Comcast Shareholder of all of
Comcast Shareholder’s covenants, agreements, obligations and liabilities under
this Agreement including the due and punctual payment of all amounts which are
or may become due and payable by Comcast Shareholder hereunder when and as the
same shall become due and payable (collectively, the “Comcast Shareholder
Obligations”), in accordance with the terms hereof. Comcast acknowledges and
agrees that, with respect to all Comcast Shareholder Obligations to pay money,
such guaranty shall be a guaranty of payment and performance and not of
collection and shall not be conditioned or contingent upon the pursuit of any
remedies against Comcast Shareholder. If Comcast Shareholder shall default in
the due and punctual performance of any Comcast Shareholder Obligation,
including the full and timely payment of any amount due and payable pursuant to
any Comcast Shareholder Obligation, Comcast will forthwith perform or cause to
be performed such Comcast Shareholder Obligation and will forthwith make full
payment of any amount due with respect thereto. Upon performance by Comcast of
any Comcast Shareholder Obligation, Comcast shall be subrogated to the rights of
Comcast Shareholder against the Company, ManagementCo Shareholder or the
Manager, as the case may be, with respect to such Comcast Shareholder
Obligation.
(f)Notwithstanding Section 12.12(a), upon the Transfer of any Comcast
Shareholder Obligations in accordance with this Agreement to any Person that is
not an Affiliate of Comcast (including any obligations of Comcast Shareholder
that are indirectly allocated to a Comcast Permitted Spin Transferee pursuant to
Section 5.03(c)(ii)), the Comcast Guarantee shall automatically be revoked and
cease to be in effect with










respect to such Comcast Shareholder Obligations first arising after the
effective date of the relevant Transfer (and otherwise the Comcast Guarantee
shall remain in effect).
Section 12.13.    Representations.
a.Each of Comcast Shareholder, ManagementCo Shareholder, the Manager and
Comcast, severally but not jointly, for itself and not for any other party to
this


66677181_14
76

--------------------------------------------------------------------------------





Agreement, represents and warrants to the Company and to each of the others as
of the date hereof that:
i.Existence and Power. Such Person is an entity duly formed, validly existing
and in good standing under the laws of its jurisdiction of formation and has all
powers and all governmental licenses, authorizations, permits, consents and
approvals required to carry on its business as now conducted, except for those
licenses, authorizations, permits, consents and approvals the absence of which
would not, individually or in the aggregate, reasonably be expected to have an
effect that is adverse and material to such Person’s ability to consummate the
transactions contemplated hereby.
ii.Authorization. The execution, delivery and performance by such Person of this
Agreement and the consummation by such Person of the transactions contemplated
hereby are within such Person’s powers and, if applicable, have been duly
authorized by all necessary corporate action on the part of such Person. This
Agreement constitutes a valid and binding agreement of such Person, enforceable
in accordance with its respective terms, except to the extent enforceability
thereof may be limited by bankruptcy, insolvency, reorganization and other
similar Applicable Laws affecting the enforcement of creditor’s rights generally
and by general principles of equity.
iii.Noncontravention.  The execution, delivery and performance by such Person of
this Agreement and the consummation by such Person of the transactions
contemplated hereby do not and will not (A) violate the organizational documents
of such Person, (B) violate any Applicable Law or (C) require any consent or
other action by any Person under, constitute a default under, or give rise to
any right of termination, cancellation or acceleration of any right or
obligation of such Person or to a loss of any benefit to which such Person is
entitled under, any provision of any agreement or other instrument binding upon
such Person with such exceptions, in the case of clause (B) and (C), as would
not, individually or in the aggregate, reasonably be expected to have an effect
that is adverse and material to such Person’s ability to consummate the
transactions contemplated hereby.
b.Each of Comcast Shareholder and ManagementCo Shareholder, severally but not
jointly, for itself and not for the other, represents and warrants to the
Company and to the other as of the date hereof and as of each date on which
Company Securities are issued to such Person pursuant to Section 2.04(b), that:










i.Purchase for Investment. Such Person is acquiring the Company Securities for
investment for its own account and not with a view to, or for sale in connection
with, any distribution thereof and such Person (either alone or together with
its advisors) has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Company Securities, and such Person is capable of bearing the economic
risks of such investment for an indefinite period of time and is aware that
Transfer of the Company Securities may


66677181_14
77

--------------------------------------------------------------------------------





not be possible because (A) such Transfer will be subject to contractual
restrictions on Transfer set forth in this Agreement and (B) the issuance of the
Company Securities has not been registered under the Securities Act or any
applicable state securities laws and, therefore, the Company Securities cannot
be sold unless such sale is registered under the Securities Act and such
applicable state securities laws or an exemption from such registration is
available.
ii.Not a Registered Offering.  Such Person understands that the Company
Securities have not been registered either with the SEC or with the securities
commission of any state and are being offered and sold pursuant to private
offering exemptions therefrom, and that no Governmental Authority has
recommended or endorsed the Company Securities or made any finding or
determination relating to the adequacy or accuracy of information provided to
such Person or to the fairness for public investment of interests in the
Company.
iii.Source of Funds.  Such Person has sufficient cash, available lines of credit
or other sources of immediately available funds (or, with respect to Comcast
Spectacor Shareholder, property) to enable it to make payment of such
Purchaser’s Available Capital Commitment.
Section 12.14.    Safe Harbor Rules. The ManagementCo Shareholder is authorized
and directed to elect to have the “Safe Harbor” described in the proposed
Revenue Procedure set forth in Internal Revenue Service Notice 2005-43 (the
“Notice”) apply to any interest in the Company transferred to a service provider
by the Company on or after the effective date of such Revenue Procedure in
connection with services provided to the Company. Under the Safe Harbor, the
value of an interest that is transferred in connection with the performance of
services (a “Safe Harbor Interest”) is treated as being equal to the liquidation
value of that interest. For purposes of making such Safe Harbor election, the
ManagementCo Shareholder is designated as the “partner who has responsibility
for federal income tax reporting” by the ManagementCo Shareholder and,
accordingly, execution of such Safe Harbor election by the ManagementCo
Shareholder constitutes execution of a “Safe Harbor Election” in accordance with
Section 3.03(1) of the Notice. The Company and each Shareholder agree to comply
with all requirements of the Safe Harbor described in the Notice, including,
without limitation, the requirement that each Shareholder prepare and file all
federal income tax returns (to the extent it is required to file such returns)
reporting the income tax effects of each Safe Harbor Interest issued by the
Company in a manner consistent with the requirements of the Notice. Each
Shareholder’s obligations to comply with the requirements of this Section 12.14
shall survive the Shareholder’s ceasing to be a Shareholder of the Company
and/or the winding up and/or termination of the Company, and for purposes of
this Section 12.14, the Company shall be treated as continuing in existence. The
ManagementCo Shareholder is authorized to amend the provisions in this Agreement
to the extent necessary to achieve substantially the same tax treatment with
respect to any interest in the Company transferred to a service provider by the
Company in connection with services provided to the Company as set forth in
Section 4 of the Notice (e.g., to reflect changes from the rules set forth in
the Notice in subsequent Internal Revenue Service guidance), provided that such
amendment is not adverse to any Shareholder (as compared with the after-tax
consequences that would result if the provisions of the Notice applied to all
interests in


66677181_14
78

--------------------------------------------------------------------------------





the Company transferred to a service provider by the Company in connection with
services provided to the Company).
Section 12.15.    Advisers Act. Each Shareholder agrees that it is not an
advisory client of the Manager, ManagementCo Shareholder or any of their
respective Affiliates for purposes of the Advisers Act in connection with the
decision to invest in, or otherwise in connection with its investment in, the
Company. The Board may, in its sole discretion, grant on behalf of the Company
any approvals or consents required to be given by clients of the Manager or its
Affiliates under the Advisers Act with respect to the Company in respect of (a)
any and all disclosures and approvals required under Section 206(3) thereof, and
(b) any consent to a transaction that would result in the “assignment” (within
the meaning of the Advisers Act) of the Management Agreement. Such approval or
consent of the Board shall constitute all necessary disclosures to and approvals
or consents of a client for purposes of the Advisers Act. This Section 12.15
shall not prevent or restrict any vote, consent or approval of any Shareholder
otherwise expressly required under the terms of this Agreement, including
Sections 4.01(l) and 5.03, or the Letter Agreement in order for the Company, the
Manager, ManagementCo Shareholder or any of their respective Affiliates to take
or refrain from taking any specified action. Nothing contained in this Agreement
shall constitute a waiver by any Shareholder of any of its legal rights under
applicable federal securities laws or any other Applicable Law whose
applicability is not permitted to be contractually waived.






















66677181_14
79

--------------------------------------------------------------------------------















[Remainder of page is intentionally blank.]


Signature Page to Second Amended and Restated Shareholders Agreement of Atairos
Group, Inc.
    
    


#91677011v2    


Signature Page to Second Amended and Restated Shareholders Agreement of Atairos
Group, Inc.
    
    


#91677011v2    
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
COMPANY:


ATAIROS GROUP, INC.
By:
/s/ Clare McGrory
 
Name:
Clare McGrory
 
Title:
Chief Financial Officer





SHAREHOLDERS:




66677181_14
80

--------------------------------------------------------------------------------





Comcast AG Holdings, LLC
By:
/s/ Marc A. Rockford
 
Name:
Marc A. Rockford
 
Title:
Vice President





Comcast SPECTACOR VENTURES, LLC
By:
/s/ Philip Weinberg
 
Name:
Philip Weinberg
 
Title:
President





ATAIROS PARTNERS, L.P.
By: Atairos Partners GP, Inc., its general partner
By:
/s/ Clare McGrory
 
Name:
Name:
 
Title:
Title:



MANAGER:


ATAIROS MANAGEMENT, L.P.
By: Atairos Family GP, Inc., its general partner
By:
/s/ Clare McGrory
 
Name:
Name:
 
Title:
Title:



COMCAST:


(solely for purposes of the Comcast Provisions)




66677181_14
81

--------------------------------------------------------------------------------





COMCAST CORPORATION
By:
/s/ Marc A. Rockford
 
Name:
Marc A. Rockford
 
Title:
Vice President





    
    
66677181_14
#91677011v2    


    
    
    
66677181_14
#91677011v2    
SCHEDULE I
Capitalization




Shareholder
Initial
Class I-A Shares
Initial
Class I-B Shares
Initial
Class II Shares
Capital Commitment
Comcast AG Shareholder
100
0
0
$5,000,000,000 minus the Capital Commitment of Comcast Spectacor Shareholder*
Comcast Spectacor Shareholder
100
0
0
An amount equal to the “Acquiror Capital Contribution” as defined in, and
subject to adjustment pursuant to, the Spectra Agreement*
ManagementCo Shareholder
0
100
100
$50,000,000 - 100,000,000**



*    Comcast Shareholder’s Capital Commitment is not subject to adjustment
without the consent of Comcast AG Shareholder. Effective as of January 1, 2016,
Comcast Shareholder’s aggregate Capital Commitment is $4,000,000,000. Effective
July 1, 2018, Comcast Shareholder’s aggregate Capital Commitment is
$5,000,000,000.
**    ManagementCo Shareholder’s Capital Commitment may be adjusted by
ManagementCo Shareholder from time to time by giving written notice of such
adjustment to the Company and Comcast Shareholder; provided that, without
Comcast Shareholder’s prior written consent, (i) ManagementCo Shareholder’s
Capital Commitment may not be increased to an amount greater than $100,000,000
and


66677181_14
82

--------------------------------------------------------------------------------





(ii) except to the extent that such decrease is caused by the termination of the
Initial CEO’s capital commitment to ManagementCo Shareholder pursuant to the
Letter Agreement, ManagementCo Shareholder’s Capital Commitment may not be
decreased to an amount less than $50,000,000 (the “ManagementCo Shareholder
Capital Commitment Floor”); provided, further, that, if the Manager fails to
maintain an office outside of the United States at any time after January 1,
2019 (either because the office has not opened or is subsequently closed) and as
a result the portion of the Non-U.S. Capital Commitment of each Shareholder that
has not been called pursuant to a Drawdown Notice prior to such time is
canceled, then the ManagementCo Shareholder Capital Commitment Floor shall be
proportionally decreased on a straight-line basis by up to $10,000,000 (by way
of example, if 75% of the Non-U.S. Capital Commitment of each Shareholder is
canceled, then the ManagementCo Shareholder Capital Commitment Floor will be
reduced by $7,500,000 and will thereafter be equal to $42,500,000). Effective as
of January 1, 2016, ManagementCo Shareholder’s Capital Commitment was
$59,875,000. Effective July 1, 2018, ManagementCo Shareholder’s Capital
Commitment is $69,875,000.
SCHEDULE II
Comcast Core Business Exclusions


Healthcare- and pharma-related industries
Natural resources-, energy- and power-related industries
Public utilities, such as water and electricity related industries
Financial services industries
Print and publishing media industries
Radio- and music-related industries
Outdoor advertising industries
Real estate- and property-related industries
Hospitality-related industries
Software technology industries unrelated to a Core Business
E-commerce industries unrelated to a Core Business
Retail industries
Consumer products industries
Food- and beverage-related industries
Industrial and manufacturing industries
Automotive- and transportation-related industries
Logistics industries


66677181_14
83

--------------------------------------------------------------------------------





Consulting- and technical services-related industries
Education- and training services-related industries






    
    
66677181_14
#91677011v2    
SCHEDULE III
Cash Management Policy




Security Type
Minimum credit rating
Maximum maturity
Maximum exposure as a % of all cash invested pursuant to Section 2.03
Maximum issuer exposure as a % of all cash invested pursuant to Section 2.03
US Treasury Securities
AAA/Aaa
5 Years
No Limit
No Limit
US Government Agency Obligations
AAA/Aaa
1 Year
25%
25%
Obligations of Foreign Governments and
Supranational Organizations
AAA/Aaa
3 Months
25%
25%
Commercial Paper
USD, Euro and GBP
A-1/P-1
A-2/P2
F1/F2
13 Months
3 Month
25%
15%
5%
3%
Certificates of Deposit (Domestic, Eurodollar and
Yankee), Eurodollar Deposits, Time Deposits, Banker's Acceptance, Bank
Obligations
A-1/P-1
F1/F2
13 Months
25%
5%
Corporate Debt Securities (Fixed and Variable)
AA/Aa2
13 Months
15%
5%
Repurchase Agreements
Collateralized US Treasury
Collateralized US Agency
Overnight


Overnight
No Limit


25%
No Limit


25%
Local, City, State Government & Agency Obligations
AA/Aa2
13 Months
25%
5%
Money Market Funds-Taxable and Municipal Domestic and International
AAA-rated,
2a7 compliant,
IMMFA
compliant
NA
No limit
7%





    


66677181_14
84

--------------------------------------------------------------------------------





66677181_14
#91677011v2    
SCHEDULE IV
Strategic Co-Investor Exclusions


Any of the following entities (or their successors) that is engaged in
competition with Comcast’s businesses, directly or indirectly through any
parent, Subsidiary, Affiliate, joint venture, partnership or otherwise:


Altice N.V.
AT&T Inc. (including DirectTV)
CBS Corporation
CenturyLink, Inc.
Charter Communications, Inc.
Cox Communications, Inc.
Discovery Communications, Inc.
DISH Network Corporation
EchoStar Holding Corporation
Epix Joint Venture
EW Scripps Co.
Frontier Communications Corporation
Hulu, LLC
Liberty Media Corp.
Netflix, Inc.
Roku, Inc.
Sony Corporation of America
Sprint Corporation
T-Mobile USA, Inc.
The Walt Disney Company (including ABC)
Time Warner Inc. (including HBO, Turner and Warner Bros.)
Time Warner Cable Inc.
TiVo Inc.
Twenty-First Century Fox, Inc.


66677181_14
85

--------------------------------------------------------------------------------





Verizon Communications, Inc.
Viacom Inc. (including DreamWorks and Paramount)




66677181_14
86